 

Exhibit 10.1

 

CREDIT AND SECURITY AGREEMENT

 

between

 

MANHATTAN BRIDGE CAPITAL, INC.

 

as Borrower

 

and

 

WEBSTER BUSINESS CREDIT CORPORATION,

 

as Lender

 

Signing Date: As of February 27, 2015

 

 

 

  

TABLE OF CONTENTS

 

1. DEFINITIONS 1   1.1 Accounting Terms 1   1.2 General Terms 1   1.3 Uniform
Commercial Code Terms 1         2. ADVANCES, PAYMENTS 2   2.1 Revolving Advances
2   2.2 Procedure for Borrowing 2   2.3 Disbursement of Advance Proceeds 4   2.4
Maximum Revolving Advances 4   2.5 Repayment of Advances 4   2.6 Repayment of
Overadvances 5   2.7 Statement of Account 5   2.8 Additional Payments 5   2.9
Manner of Payment 5   2.10 Mandatory Prepayments 5   2.11 Use of Proceeds 6    
    3. INTEREST AND FEES 6   3.1 Interest 6   3.2 [Reserved] 7   3.3 Unused Line
7   3.4 [Reserved] 7   3.5 Audit Fees 7   3.6 Computation of Interest and Fees;
Collection Days 7   3.7 Maximum Charges 7   3.8 Increased Costs 7   3.9 Capital
Adequacy 8   3.10 Yield Maintenance 9   3.11 Basis For Determining Interest Rate
Inadequate or Unfair 9   3.12 Late Charges 9   3.13 Advance Requests 10        
4. COLLATERAL; GENERAL TERMS 10   4.1 Security Interest in the Collateral 10  
4.2 Perfection of Security Interest 10   4.3 Disposition of Collateral; Release
by Lender 11   4.4 Preservation of Collateral 12   4.5 Ownership of Collateral
12   4.6 Defense of Lender’s Interests 13   4.7 Books and Records 13   4.8
Financial and Other Disclosure 13   4.9 Compliance with Laws 13   4.10
Inspection of Premises; Appraisals 13   4.11 Insurance 14

 

i

 

 

 

  4.12 Payment of Taxes 15   4.13 Payment of Leasehold Obligations 15   4.14
Receivables 15   4.15 [Reserved] 19   4.16 Maintenance of Equipment 19   4.17
Exculpation of Lender 19   4.18 Environmental Matters 19   4.19 No Other
Financing Statements 21   4.20 Intellectual Property 21   4.21 Mortgages 22  
4.22 Execution of Supplemental Instruments 22   4.23 OFAC 22         5.
REPRESENTATIONS AND WARRANTIES 22   5.1 Authority 22   5.2 Formation and
Qualification 22   5.3 Tax Returns 23   5.4 Financial Statements 23   5.5 Name
24   5.6 OSHA and Environmental Compliance 24   5.7 Solvency 24   5.8 Litigation
25   5.9 No Indebtedness 25   5.10 No Violations 25   5.11 Plans 25   5.12
Patents, Trademarks, Copyrights and Licenses 26   5.13 Licenses and Permits 26  
5.14 No Default of Indebtedness 26   5.15 No Other Defaults 26   5.16 No
Burdensome Restrictions 27   5.17 No Labor Disputes 27   5.18 Margin Regulations
27   5.19 Investment Company Act 27   5.20 Disclosure 27   5.21 No Conflicting
Agreements or Orders 27   5.22 Application of Certain Laws and Regulations 27  
5.23 Business and Property of Loan Parties 27   5.24 Hedge Contracts 27   5.25
Real Property 28   5.26 Deposit Accounts 28   5.27 Anti-Terrorism Laws 28   5.28
Brokers 28   5.29 REIT Status 28         6. AFFIRMATIVE COVENANTS 28   6.1
Payment of Fees 28   6.2 Conduct of Business and Maintenance of Existence and
Assets 28

 

ii

 

 

 

  6.3 Requirements of Law 29   6.4 Government Receivables 29   6.5 Taxes 29  
6.6 Execution of Supplemental Instruments 29   6.7 Payment of Indebtedness 29  
6.8 Standards of Financial Statements 29   6.9 Life Insurance 30   6.10
Anti-Terrorism Laws 30   6.11 Post-Closing Matters 30   6.12 Servicing Agent 30
  6.13 Servicing. 32   6.14 Termination of Servicing Duties 33   6.15 Lender
Communications 34   6.16 Periodic Due Diligence Review 34   6.17 REIT Status 34
  6.18 Additional Mortgage Loans 34         7. NEGATIVE COVENANTS 34   7.1
Merger, Consolidation and Acquisitions 35   7.2 Sales of Assets 35   7.3
Creation of Liens 35   7.4 Guarantees 35   7.5 Investments 35   7.6 Loans 35  
7.7 Dividends 35   7.8 [Reserved] 36   7.9 Indebtedness 36   7.10 Nature of
Business 36   7.11 Transactions with Affiliates 36   7.12 Leases 36   7.13
Subsidiaries 36   7.14 Fiscal Year and Accounting Changes 37   7.15 Pledge of
Credit 37   7.16 Amendment of Documents 37   7.17 Compliance with ERISA 37  
7.18 Prepayment of Indebtedness 37   7.19 Payment of Subordinated Debt 38   7.20
Deposit Accounts 38   7.21 Reserved 38   7.22 Limitations on Release of
Mortgagor Customers 38   7.23 Underwriting Guidelines 38         8. FINANCIAL
COVENANTS 38   8.1 Controlling Definitions 38   8.2 Fixed Charge Coverage Ratio
40   8.3 Senior Debt to Tangible Net Worth Ratio 40

 

iii

 

  

9. CONDITIONS PRECEDENT 40   9.1 Conditions to the Initial Advance 40   9.2
Conditions to Each Advance 43         10. INFORMATION AS TO LOAN PARTIES 44  
10.1 Disclosure of Material Matters 44   10.2 Schedules 44   10.3 Environmental
Compliance Certificate 45   10.4 Litigation 45   10.5 Material Occurrences 45  
10.6 [Reserved] 45   10.7 Annual Financial Statements 46   10.8 Quarterly
Financial Statements 46   10.9 Reserved 46   10.10 Borrowing Base Certificate 46
  10.11 Other Reports 47   10.12 Additional Information 47   10.13 Projected
Operating Budget 47   10.14 Reserved 47   10.15 Notice of Suits, Adverse Events
47   10.16 ERISA Notices and Requests 48   10.17 Intellectual Property 48  
10.18 Additional Documents 48   10.19 Mortgage File Reports 48         11.
EVENTS OF DEFAULT 48   11.1 Obligations 49   11.2 Misrepresentations 49   11.3
Financial Information 49   11.4 Liens 49   11.5 Covenants 49   11.6 Judgments 49
  11.7 Voluntary Bankruptcy 49   11.8 Insolvency 50   11.9 Involuntary
Bankruptcy 50   11.10 Material Adverse Changes 50   11.11 Lender’s Liens 50  
11.12 Subordinated Debt 50   11.13 Cross Default 50   11.14 Guaranty 50   11.15
Change of Ownership 50   11.16 Change of Management 51   11.17 Invalidity 51  
11.18 Takings 51   11.19 Seizures 51   11.20 REIT Status 51   11.21 Plans 51

 

iv

 

  

  11.22 Criminal Charges 51         12. LENDER’S RIGHTS AND REMEDIES AFTER
DEFAULT 52   12.1 Rights and Remedies 52   12.2 Application of Proceeds 52  
12.3 Lender’s Discretion 53   12.4 Setoff 53   12.5 Rights and Remedies not
Exclusive 53         13. WAIVERS AND JUDICIAL PROCEEDINGS 53   13.1 Waiver of
Notice 53   13.2 Delay 53   13.3 Jury Waiver 53         14. EFFECTIVE DATE AND
TERMINATION 54   14.1 Term; Early Termination Fee 54   14.2 Termination 54      
  15. MULTIPLE LOAN PARTIES 54   15.1 Borrowing Agency Provisions 54   15.2
Waiver of Subrogation 55         16. MISCELLANEOUS 56   16.1 GOVERNING LAW 56  
16.2 Entire Understanding 56   16.3 Successors and Assigns; Participations; New
Lender 47   16.4 Application of Payments 58   16.5 Indemnity 58   16.6 Notice 58
  16.7 Survival 59   16.8 Severability 59   16.9 Expenses 59   16.10 Rights to
Cure 60   16.11 Injunctive Relief 60   16.12 Consequential Damages 60   16.13
Third Party Beneficiaries 60   16.14 Captions 60   16.15 Counterparts;
Telecopied Signatures; Seal 61   16.16 Construction 61   16.17 Confidentiality
61   16.18 Publicity 61   16.19 Survival of Representations and Warranties 62  
16.20 Certain Matters of Construction 62   16.21 Destruction of Invoices 62  
16.22 Time 62   16.23 Patriot Act 62   16.24 No Tax Advice 62

 

v

 

  

  16.25 Completion of Blanks 63   16.26 Exculpation of Lender 63   16.27
Electronic Transmissions 63

 

vi

 

 

List of Annexes, Exhibits and Schedules

 

Annexes       Annex One Definitions Annex Two Representations and Warranties re:
Mortgage Loans     Exhibits       Exhibit 2.1 Revolving Credit Note Exhibit 2.2
Notice of Borrowing Exhibit 4.2 Intellectual Property Security Agreement Exhibit
4.8 Accountant’s Access Letter Exhibit 6.9 Assignment of Life Insurance Exhibit
9.1(c) Secretary’s Certificate Exhibit 9.1(e) Opinion of Borrower’s Counsel
Exhibit 9.1(q)(i) Subsidiary Pledge Agreement Exhibit 9.1(s) Closing Certificate
Exhibit 9.1(w) Guaranty Exhibit 9.1(dd) Financial Condition Certificate
Exhibit 10.8 Compliance Certificate Exhibit 10.10 Borrowing Base Certificate
Exhibit 16.3 Commitment Transfer Supplement     Exhibit A Form of Escrow
Agreement Exhibit B Underwriting Guidelines Exhibit C Form of Servicer Notice

 

vii

 

  

Schedules       Schedule 4.5 Equipment and Inventory Locations Schedule 4.14(c)
Location of Executive Offices Schedule 5.2 Organizational Data and Numbers;
Qualifications Schedule 5.3 Federal Tax Identification Numbers Schedule 5.8
Litigation Schedule 5.9 Indebtedness Schedule 5.10 Violations Schedule 5.11
Plans Schedule 5.12 Intellectual Property Schedule 5.25 Real Property
Schedule 5.26 Deposit Accounts Schedule 6.10 Post-Closing Matters Schedule
7.3(a) Designated Mortgaged Liens Schedule 7.3(b) Designated Participation Loans

 

viii

 

  

CREDIT AND SECURITY AGREEMENT

 

PREAMBLE. This Credit and Security Agreement (herein, together with all
schedules and exhibits hereto, and as it may be amended or modified from time to
time, called this “Agreement”), dated as of February [__], 2015 (the “Signing
Date”), is made among (i) MANHATTAN BRIDGE CAPITAL, INC., a New York corporation
(herein sometimes called “MBC” or “Borrower”), (ii) the Subsidiary Guarantors
signatory hereto (collectively with Borrower, each a “Loan Party” and
collectively, the “Loan Parties”); and (iii) WEBSTER BUSINESS CREDIT
CORPORATION, a New York corporation (“WBCC”), individually, as lender hereunder
and as agent for itself and each other Lender Party (as hereinafter defined)
(WBCC, acting in both such capacities, herein called “Lender”).

 

STATEMENT OF THE TRANSACTION. Capitalized terms used in this statement of the
transaction shall have the meanings ascribed to such terms in Annex One.
Borrower has applied to WBCC for financing to retire the Existing Loans, to pay
closing costs associated herewith, and to supplement its working capital needs
on an ongoing basis. WBCC, as initial and sole Lender hereunder, has agreed to
provide this financing, subject, however, to the terms, covenants and conditions
hereinafter set forth.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants and undertakings herein
contained, Loan Parties and Lender, each intending to be legally bound hereby,
hereby covenant and agree as follows:

 

1.            DEFINITIONS.

 

1.1           Accounting Terms. As used in this Agreement, any Note, or any
certificate, report or Other Document, accounting terms not defined in Annex One
or elsewhere in this Agreement and accounting terms partly defined in Annex One
(to the extent not defined) shall have the respective meanings given to them
under GAAP; provided, however, whenever such accounting terms are used for the
purposes of determining compliance with financial covenants in this Agreement,
such accounting terms shall be defined in accordance with GAAP as applied in
preparation of the Historical Financial Statements. Certain other definitions
which are used in the calculation of the Financial Covenants are set forth in
Section 8.1.

 

1.2           General Terms. Certain other terms which are capitalized
hereinbelow, but not expressly defined hereinbelow, shall have the meanings
given to such terms in Annex One and in Annex Two, Part II.

 

1.3           Uniform Commercial Code Terms. All terms used herein and defined
in the Uniform Commercial Code shall have the meanings given them therein unless
otherwise defined herein. Without limitation of the foregoing, the terms
“accounts,” “chattel paper,” “instruments,” “general intangibles,” “payment
intangibles,” “commercial tort claims,” “securities,” “investment property,”
“documents,” “supporting obligations,” “deposit accounts,” “payment
intangibles,” “software,” “security entitlements,” “letter of credit rights,”
“inventory,” “equipment” and “fixtures,” as and when used in the description of
Collateral, shall have the meanings given to such terms in Articles 8 or 9 (as
applicable) of the Uniform Commercial Code.

 

 

 

  

2.            ADVANCES, PAYMENTS.

 

2.1          Revolving Advances. Subject to the terms and conditions set forth
in this Agreement, Lender will make Revolving Advances available to Borrower in
aggregate amounts outstanding at any time equal to the lesser of (i) the Maximum
Revolving Amount, or (ii) the Borrowing Base. The Revolving Advances shall be
evidenced by a secured promissory note issued to Lender in a principal amount
equal to the Maximum Revolving Amount (the “Revolving Credit Note”),
substantially in the form attached hereto as Exhibit 2.1.

 

2.2          Procedure for Borrowing.

 

(a)          Borrower may notify Lender prior to 11:00 a.m. one (1) Business Day
prior to the requested Funding Date of Borrower’s request to incur, on such day,
a Revolving Advance hereunder pursuant to a Notice of Borrowing substantially in
the form of Exhibit 2.2. Each Notice of Borrowing shall attach a Mortgage Loan
Schedule identifying the Eligible Mortgage Loans that the Borrower proposes to
pledge to the Lender and to be included in the Borrowing Base in connection with
such borrowing, (ii) specify the requested Funding Date, and (iii) be
accompanied by all of the documents described in, and otherwise be subject to
the full satisfaction of the Funding Requirements. Should any amount required to
be paid as interest hereunder, or as fees or other charges under this Agreement
or any other agreement with any Lender Party, or with respect to any other
Obligation, become due, the same shall be deemed a request for a Revolving
Advance as of the date such payment is due, in the amount required to pay in
full such interest, fee, charge or Obligation under this Agreement or any other
agreement with any Lender Party, and such request shall be irrevocable. Lender
shall cause the proceeds of such Revolving Advance to be paid to such Person.

 

(b)          Notwithstanding the provisions of subsection (a) above but in each
case subject to the Funding Requirements, in the event Borrower desires to
obtain a LIBOR Rate Loan, Borrower shall give Lender at least three (3) Business
Days’ prior written notice, specifying (i) the date of the proposed borrowing
(which shall be a Business Day), (ii) the type of borrowing and the amount on
the date of such Advance to be borrowed, which amount shall be an integral
multiple of Five Hundred Thousand Dollars ($500,000), and (iii) the duration of
the Interest Period with regard thereto. Interest Periods for LIBOR Rate Loans
shall be for one (1), two (2), or three (3) months. Notwithstanding the
foregoing, however, unless otherwise approved by Lender, no LIBOR Rate Loan
shall be made after the occurrence and during the continuance of a Default or
Event of Default. There shall not be outstanding at any time more than three (3)
LIBOR Rate Loans. Each Interest Period of a LIBOR Rate Loan shall commence on
the date such LIBOR Rate Loan is made and shall end on such date as Borrower
Representative may elect as set forth in clause (iii) above, provided that the
exact length of each Interest Period shall be determined in accordance with the
practice of the interbank market for offshore Dollar deposits and no Interest
Period shall end after the last day of the Term. Borrower Representative shall
elect the initial Interest Period applicable to a LIBOR Rate Loan by its notice
of borrowing given to Lender pursuant to Section 2.2(a) or by its notice of
conversion given to Lender pursuant to Section 2.2(c), as the case may be.
Borrower Representative shall elect the duration of each succeeding Interest
Period by giving irrevocable written notice to Lender of such duration not less
than three (3) Business Days prior to the last day of the then current Interest
Period applicable to such LIBOR Rate Loan. If Lender does not receive timely
notice of the Interest Period elected by Borrower Representative, Borrower shall
be deemed to have elected to convert to a Base Rate Loan subject to
Section 2.2(c) hereinbelow.

 

2

 

  

(c)          Provided that no Default or Event of Default shall have occurred
and be continuing, Borrower may, on the last Business Day of the then current
Interest Period applicable to any outstanding LIBOR Rate Loan, or on any
Business Day with respect to Base Rate Loans or Daily LIBOR Rate Loans, convert
any such Loan into a Loan of another type, provided that any conversion of a
LIBOR Rate Loan shall be made only on the last Business Day of the then current
Interest Period applicable to such LIBOR Rate Loan. If Borrower desires to
convert a Loan, Borrower Representative shall give Lender not less than (i)
three (3) Business Days’ prior written notice to convert from a Base Rate Loan
or a Daily LIBOR Rate Loan to a LIBOR Rate Loan, (ii) one (1) Business Day’s
prior written notice to convert from a LIBOR Rate Loan to a Base Rate Loan or a
Daily LIBOR Rate Loan, or (iii) one (1) Business Day’s prior written notice to
convert a Base Rate Loan to a Daily LIBOR Rate Loan or a Daily LIBOR Rate Loan
to a Base Rate Loan, in each case specifying the date of such conversion, the
loans to be converted and if the conversion is from a Base Rate Loan or a Daily
LIBOR Rate Loan to any other type of loan, the duration of the first Interest
Period therefor. After giving effect to each such conversion, there shall not be
outstanding more than three (3) LIBOR Rate Loans, in the aggregate.

 

(d)          At its option and upon three (3) Business Days’ prior written
notice, Borrower may prepay the LIBOR Rate Loans in whole at any time or in part
from time to time, without premium or penalty, but with accrued interest on the
principal being prepaid to the date of such repayment. Borrower shall specify
the date of prepayment of Advances which are LIBOR Rate Loans and the amount of
such prepayment. In the event that any prepayment of a LIBOR Rate Loan is
required or permitted on a date other than the last Business Day of the then
current Interest Period with respect thereto, Borrower shall indemnify Lender
therefor in accordance with Section 2.2(e) hereof.

 

(e)          Borrower shall indemnify Lender and hold Lender harmless from and
against any and all losses or expenses that Lender may sustain or incur as a
consequence of any prepayment, conversion of or any default by Borrower in the
payment of the principal of or interest on any LIBOR Rate Loan or failure by
Borrower to complete a borrowing of, a prepayment of or conversion of or to a
LIBOR Rate Loan after notice thereof has been given, including, but not limited
to, any interest payable by Lender to any lender of funds obtained by it in
order to make or maintain its LIBOR Rate Loans hereunder. A certificate as to
any additional amounts payable pursuant to the foregoing sentence submitted by
Lender to Borrower Representative shall be conclusive absent manifest error.
Anything to the contrary contained herein notwithstanding, neither Lender, nor
any Participant is required actually to acquire eurodollar deposits to fund or
otherwise match fund any Obligation as to which interest accrues at the LIBOR
Rate.

 

3

 

  

(f)          Notwithstanding any other provision hereof, if any applicable law,
treaty, regulation or directive, or any change therein or in the interpretation
or application thereof, shall make it unlawful for Lender (for purposes of this
subsection (f), the term “Lender” shall include Lender and the office or branch
where Lender or any corporation or the Bank makes or maintains any LIBOR Rate
Loans) to make or maintain its LIBOR Rate Loans, the obligation of Lender to
make LIBOR Rate Loans hereunder, as the case may be, shall forthwith be
cancelled and Borrower shall, if any affected LIBOR Rate Loans are then
outstanding, promptly upon request from Lender, either pay all such affected
LIBOR Rate Loans or convert such affected LIBOR Rate Loans into loans of another
type. If any such payment or conversion of any LIBOR Rate Loan is made on a day
that is not the last day of the Interest Period applicable to such LIBOR Rate
Loan, Borrower shall pay Lender, upon Lender’s request, such amount or amounts
as may be necessary to compensate Lender for any loss or expense sustained or
incurred by Lender in respect of such LIBOR Rate Loan as a result of such
payment or conversion, including (but not limited to) any interest or other
amounts payable by Lender to a lender of funds obtained by Lender in order to
make or maintain such LIBOR Rate Loan. A certificate as to any additional
amounts payable pursuant to the foregoing sentence submitted by Lender to
Borrower Representative shall be conclusive absent manifest error.

 

2.3          Disbursement of Advance Proceeds. All Advances shall be disbursed
from whichever office or other place Lender may designate from time to time and,
together with any and all other Obligations of Borrower to Lender, shall be
charged to Borrower’s Account on Lender’s books. During the Term, Borrower may
use the Revolving Advances by borrowing, prepaying and reborrowing, all in
accordance with the terms and conditions hereof. The proceeds of each Revolving
Advance requested by Borrower or deemed to have been requested by Borrower under
Section 2.2(a) hereof shall, with respect to requested Revolving Advances to the
extent Lender makes such Revolving Advances, be made available to the applicable
Borrower on the day so requested by way of credit to Borrower’s operating
account at the Bank or such other bank as Borrower Representative may designate
following notification to Lender, in immediately available federal funds or
other immediately available funds or, with respect to Revolving Advances deemed
to have been requested by Borrower, be disbursed to Lender to be applied to the
outstanding Obligations giving rise to such deemed request.

 

2.4          Maximum Revolving Advances. The aggregate balance of all Revolving
Advances outstanding at any time shall not exceed the lesser of (a) the Maximum
Revolving Amount or (b) the Borrowing Base, in any event.

 

2.5          Repayment of Advances.

 

(a)          All Advances shall be due and payable in full on the last day of
the Term, subject to earlier prepayment, in whole or in part, as provided in
this Agreement or in any Other Document.

 

(b)          All payments of principal, interest fees and other amounts payable
hereunder, or under any of the Other Documents shall be made to Lender at the
Payment Office not later than 1:00 p.m. on the due date therefor in lawful money
of the United States of America in federal funds or other funds immediately
available to Lender. Lender shall have the right to effectuate payment on any
and all Obligations due and owing hereunder by charging Borrower’s Account or by
making Revolving Advances as provided in Section 2.2(a) hereof.

 

(c)          Borrower shall be obliged to pay principal, interest, fees and all
other amounts payable hereunder, or under any Other Documents as and when due,
without any deduction whatsoever, including, but not limited to, any deduction
for any setoff or counterclaim.

 

4

 

  

2.6          Repayment of Overadvances. The aggregate balance of Advances
outstanding at any time in excess of the maximum amount of Advances permitted to
be outstanding at any time hereunder (herein “Overadvances”), shall be
immediately due and payable without the necessity of any demand, at the Payment
Office, whether or not a Default or Event of Default has occurred.

 

2.7          Statement of Account. Lender shall maintain, in accordance with its
customary procedures, a loan account (“Borrower’s Account”) in the name of
Borrower in which shall be recorded the date and amount of each Advance made by
Lender and the date and amount of each payment in respect thereof; provided,
however, that the failure by Lender to record the date and amount of any Advance
shall not adversely affect Lender. Each month, Lender shall send to Borrower
Representative a statement showing the accounting for the Advances made,
payments made or credited in respect thereof, and other transactions between
Lender and Borrower, during such month. The monthly statements shall be deemed
correct and binding upon Borrower in the absence of manifest error and shall
constitute an account stated between Lender and Borrower unless Lender receives
a written statement of Borrower’s specific exceptions thereto within thirty (30)
days after such statement is received by Borrower Representative. The records of
Lender with respect to the Borrower’s Account shall be conclusive evidence
absent manifest error of the amounts of Advances and other charges thereto and
of payments applicable thereto.

 

2.8          Additional Payments. Any sums expended by Lender due to Borrower’s
failure to perform or comply with its obligations under this Agreement or any
Other Document, may be charged to Borrower’s Account as a Revolving Advance and
added to the Obligations.

 

2.9          Manner of Payment. Except as otherwise may be expressly provided
herein, all payments (including prepayments) to be made by Borrower on account
of principal, interest and fees shall be made to Lender at the Payment Office,
in each case on or prior to 1:00 P.M., in Dollars and in immediately available
funds.

 

2.10        Mandatory Prepayments.

 

(a)          Upon receipt of any payment of principal (including payment in full
of any Eligible Mortgage Loan) of any Eligible Mortgage Loan (including
Borrower’s share of any payments made in respect of Designated Mortgaged
Property or Designated Participation Loans), such payment shall promptly be
remitted to Lender as a payment of outstanding Advances. All proceeds of (i)
Designated Mortgaged Property remaining after satisfaction of any Designated
Mortgages Liens recorded thereon and (ii) Borrower’s share of Mortgaged Property
subject to a Designated Participation Loan or otherwise remaining after
satisfaction of any participation interest shall be remitted to Lender for
application to the outstanding Advances.

 

5

 

  

(b)          Whenever Borrower either (i) issues any Equity Interests for cash,
or (ii) incurs any Indebtedness not otherwise expressly permitted in Section
7.9, or (iii) sells or otherwise disposes of any Collateral, or (iv) suffers an
insured loss in respect of any Collateral, or (v) obtains any Extraordinary
Receipts, then, except as otherwise provided in Section 4.11 in respect of
clause (iv) above, Borrower shall, except as set forth in (a) above, repay the
Advances in an amount equal to the net proceeds derived therefrom; i.e., gross
proceeds thereof less any reasonable costs incurred by Borrower in connection
with the receipt of such proceeds, such prepayments to be made promptly but in
no event more than one (l) Business Day following receipt of such net proceeds,
and until the date of payment, such proceeds shall be held in trust for Lender.
The foregoing shall not be deemed to be an implied consent to any such issuance,
incurrence sale or disposition otherwise prohibited by the terms and conditions
hereof. Such proceeds shall be applied to the Revolving Advances in such order
as Lender may determine, without reduction, however, in Borrower’s ability to
reborrow Revolving Advances in accordance with the terms hereof. Notwithstanding
the foregoing, unless and until a Default or Event of Default has occurred and
is continuing, Borrower may sell or otherwise dispose of Collateral not to
exceed, in aggregate fair market value, the Materiality Threshold in the
aggregate, in any Fiscal Year and retain such net proceeds solely to acquire
replacement Collateral without making a mandatory prepayment hereunder so long
as (A) the fair market value of the acquired Collateral is equal to or greater
than the fair market value of the Collateral which was sold, (B) the acquired
Collateral is purchased by Borrower within ninety (90) days before or after the
date of the sale of the Collateral, (C) the proceeds of such sale are remitted
to Lender to be held by Lender as security for the payment of the Obligations
until the replacement Collateral is acquired, (D) the acquired Collateral shall
be deemed to be acceptable Collateral by Lender in its sole discretion and (E)
the acquired Collateral shall be subject to Lender’s first priority security
interest created hereunder, subject only to Permitted Encumbrances. If Borrower
fails to meet any of the conditions set forth above, Borrower hereby authorizes
Lender to apply the proceeds held by Lender as a prepayment of the Advances in
the manner set forth above.

 

2.11         Use of Proceeds. Borrower shall apply the proceeds of (i) any
Revolving Advances made on the Closing Date to pay closing costs and expenses
associated with this transaction and to refinancing any Existing Loans and
(ii) Revolving Advances made on and after the Closing Date to provide for their
respective working capital needs and to fund loans by Borrower to its Mortgagor
Customers for the purchase or refinance of Mortgaged Property.

 

3.            INTEREST AND FEES.

 

3.1          Interest. Interest on Advances shall be payable to Lender in
arrears on the first day of each month, commencing on the first day of the
calendar month immediately following the Closing Date with respect to Base Rate
Loans or Daily LIBOR Rate Loans, and, with respect to LIBOR Rate Loans at the
end of each Interest Period or, for LIBOR Rate Loans with an Interest Period in
excess of three (3) months, at the earlier of (a) each three (3) months’
anniversary date of the commencement of such LIBOR Rate Loan or (b) the end of
the Interest Period. Interest charges shall be computed on the actual principal
amount of Advances outstanding during the month (the “Monthly Advances”) at a
rate per annum equal to the Revolving Interest Rate (sometimes also called
herein the “Contract Rate”). Whenever, subsequent to the date of this Agreement,
the Base Rate or the Daily LIBOR Rate is increased or decreased, the applicable
Contract Rate for Base Rate Loans or Daily LIBOR Rate Loans shall be similarly
changed without notice or demand of any kind by an amount equal to the amount of
such change in the Base Rate during the time such change or changes remain in
effect. The LIBOR Rate and the Daily LIBOR Rate shall be adjusted with respect
to Loans without notice or demand of any kind on the effective date of any
change in the Reserve Percentage as of such effective date. Upon and after the
occurrence of an Event of Default, and during the continuation thereof, the
Obligations shall bear interest at the otherwise applicable Contract Rate plus
an additional two (2%) percent per annum (as applicable, the “Default Rate”).

 

6

 

  

3.2          [Reserved].

 

3.3          Unused Line. If, for any calendar month (or portion thereof) during
the Term, the average daily unpaid balance of Revolving Advances outstanding for
each day of such monthly period does not equal the Maximum Revolving Amount as
in effect on the first day of such monthly period, then Borrower shall pay to
Lender a fully earned, nonrefundable fee equal to one quarter of one percent
(0.25%) per annum on the amount by which the Maximum Revolving Amount exceeds
such average daily unpaid balance of outstanding Revolving Advances for such
monthly period. Such fee shall be due and payable monthly in arrears, commencing
on the first day of the first calendar month following the Signing Date, and
continuing thereafter on the first day of each succeeding calendar month through
the end of the Term. The initial fee shall be determined based on the period
from the Signing Date to the end of the calendar month containing the Signing
Date.

 

3.4          [Reserved].

 

3.5          Audit Fees. Borrower shall pay to Lender audit fees in connection
with each field audit conducted by Lender equal in amount to Lender’s customary
per diem charges for such field audit (which as of the Signing Date, equal Nine
Hundred Fifty Dollars ($950.00) per diem per auditor, subject to change from
time to time thereafter) plus usual and customary out-of-pocket expenses for
internal auditors, and the usual and customary fees and charges (including
out-of-pocket expenses) of external auditors.

 

3.6          Computation of Interest and Fees; Collection Days. Interest and per
annum fees hereunder shall be computed on the basis of a year of 360 days and
for the actual number of days elapsed. If any payment to be made hereunder
becomes due and payable on a day other than a Business Day, the due date thereof
shall be extended to the next succeeding Business Day and interest thereon shall
be payable at the applicable Revolving Interest Rate during such extension;
provided, however, that the foregoing extension shall not be considered when
determining Borrower’s ongoing compliance with Financial Covenants that concern
or include scheduled principal payments within specified dates. For purposes of
computing interest and any fees based on the amount of Revolving Advances
outstanding from time to time, one (1) additional collection Business Day shall
be charged, effective from the Application Date.

 

3.7          Maximum Charges. In no event whatsoever shall interest and other
charges charged hereunder exceed the highest rate permissible under law. In the
event interest and other charges as computed hereunder would otherwise exceed
the highest rate permitted under law, such excess amount shall be first applied
to any unpaid principal balance owed by Borrower, and if the then remaining
excess amount is greater than the previously unpaid principal balance, Lender
shall promptly refund such excess amount to Borrower and the provisions hereof
shall be deemed amended to provide for such permissible rate.

 

3.8          Increased Costs. If any applicable law, treaty or governmental
regulation or any Change in Law shall:

 

7

 

  

(a)          subject Lender (which for purposes of this Section 3.8 shall
include Lender, any Lender Party and any corporation or bank controlling Lender)
to any tax of any kind whatsoever with respect to its entering into this
Agreement or any Other Document, or making any financial accommodations to
Borrower hereunder or thereunder, or change the basis of taxation of payments to
Lender of principal, fees, interest or any other amount payable hereunder or
under any Other Documents (except for changes in the rate of tax on the overall
net income of Lender by the United States, or any state or municipality); or
impose, modify or hold applicable any reserve, special deposit, assessment or
similar requirement against assets held by, or deposits in or for the account
of, advances or loans by, or other credit extended by, any office of Lender,
including (without limitation) pursuant to Regulation D of the Board of
Governors of the Federal Reserve System; or

 

(b)          impose on Lender or the London interbank Eurodollar market any
other condition with respect to this Agreement or any Other Document;

 

and the result of any of the foregoing is to increase the cost to Lender making,
renewing or maintaining its Advances hereunder by an amount that Lender deems to
be material or to reduce the amount of any payment (whether of principal,
interest or otherwise) in respect of any of the Advances by an amount that
Lender deems to be material, then, in any such case;

 

Borrower shall promptly pay Lender, upon its demand, such additional amount as
will compensate Lender for such additional cost or such reduction, as the case
may be, provided that the foregoing shall not apply to increased costs which are
reflected in the LIBOR Rate. Lender shall certify the amount of such additional
cost or reduced amount to Borrower, and such certification shall be conclusive
absent manifest error.

 

3.9          Capital Adequacy. In the event that Lender shall have determined
that any applicable law, rule, regulation or guideline or any Change in Law
regarding capital adequacy or compliance by Lender (for purposes of this
Section, the term “Lender” shall include Lender, any Lender Party and any
corporation or bank controlling Lender) and the office or branch where Lender
(as so defined) makes or maintains any Advances with any request or directive
regarding capital adequacy (whether or not having the force of law) has or would
have the effect of reducing the rate of return on Lender’s capital as a
consequence of its obligations hereunder to a level below that which Lender
could have achieved but for such Change in Law (taking into consideration
Lender’s policies with respect to capital adequacy) by an amount deemed by
Lender to be material, then, from time to time, Borrower shall pay upon demand
to Lender such additional amount or amounts as will compensate Lender for such
reduction. In determining such amount or amounts, Lender may use any reasonable
averaging or attribution methods. The protection of this Section shall be
available to Lender regardless of any possible contention of invalidity or
inapplicability with respect to the applicable law, regulation or condition. A
certificate of Lender setting forth such amount or amounts as shall be necessary
to compensate Lender with respect to this Section when delivered to Borrower
Representative shall be conclusive absent manifest error.

 

8

 

  

3.10        Yield Maintenance. In the event that Lender shall determine, in good
faith, at any time or from time to time hereafter, that the Base Rate or LIBOR
Rate component of any Contract Rate charged on any Advance outstanding does not
adequately and fairly reflect the cost to Lender of maintaining such Advance by
an amount that Lender determines to be material, then, Lender shall have the
right to assess and collect an interest surcharge (the “Yield Surcharge”) that
Lender, in good faith, determines to be sufficient in an amount to compensate
Lender for its loss of yield, by giving notice to the Borrower Representative to
such effect. Lender may use reasonable attribution and averaging methods in
determining the amount of the Yield Surcharge. Such Yield Surcharge shall be
billed and collected monthly by Lender as additional interest on each such
Advance as provided in Section 3.1.

 

3.11        Basis For Determining Interest Rate Inadequate or Unfair. In the
event that Lender shall have determined that either: (a) reasonable means do not
exist for ascertaining the LIBOR Rate for any Interest Period; (b) Dollar
deposits in the relevant amount and for the relevant maturity are not available
in the London interbank Eurodollar market, with respect to an outstanding LIBOR
Rate Loan, a proposed LIBOR Rate Loan, or a proposed conversion of a Base Rate
Loan into a LIBOR Rate Loan; (c) the indices on which interest rates for LIBOR
Rate Loans are based no longer represent the effective cost to Lender for Dollar
deposits in the relevant market; or (d) the LIBOR Rate will not adequately and
fairly reflect the cost to Lender of the establishment or maintenance of any
LIBOR Rate Loan; then, Lender shall give Borrower Representative prompt written,
telephonic or telecopier notice of such determination. If such notice is given,
(i) any such requested LIBOR Rate Loan shall be made as a Base Rate Loan, unless
Borrower Representative shall notify Lender no later than 10:00 a.m. (New York
City time) two (2) Business Days prior to the date of such proposed borrowing,
that its request for such borrowing shall be cancelled or made as an unaffected
type of LIBOR Rate Loan, (ii) any Base Rate Loan or LIBOR Rate Loan which was to
have been converted to an affected type of LIBOR Rate Loan shall be continued as
or converted into a Base Rate Loan, or, if Borrower Representative shall notify
Lender, no later than 10:00 a.m. (New York City time) two (2) Business Days
prior to the proposed conversion, shall be maintained as an unaffected type of
LIBOR Rate Loan, (iii) any outstanding affected LIBOR Rate Loans shall be
converted into a Base Rate Loan, or, if Borrower Representative shall notify
Lender, no later than 10:00 a.m. (New York City time) two (2) Business Days
prior to the last Business Day of the then current Interest Period applicable to
such affected LIBOR Rate Loan, shall be converted into an unaffected type of
LIBOR Rate Loan, on the last Business Day of the then current Interest Period
for such affected LIBOR Rate Loans, and (iv) Lender shall have the right to
assess and collect the Yield Surcharge. Until such notice has been withdrawn,
Lender shall have no obligation to make an affected type of LIBOR Rate Loan or
maintain outstanding affected LIBOR Rate Loans and no Borrower shall have the
right to convert a Base Rate Loan, Daily LIBOR Loan or an unaffected type of
LIBOR Rate Loan into an affected type of LIBOR Rate Loan.

 

3.12        Late Charges. In the event that Borrower shall fail to deliver to
Lender Borrower Reports specified in Sections 10.2, 10.7, 10.8, 10.10 and 10.13
as and when required to be delivered to Lender pursuant hereto or to any Other
Document in the form and content so required pursuant hereto or to any Other
Document to be delivered, then, in addition to (and not in limitation of) all
other rights and remedies accorded to Lender as a result of such Default, Lender
may impose a late charge in the amount of One Hundred Fifty Dollars ($150) per
day per such delayed Borrower Report until its delivery.

 

9

 

  

3.13        Advance Requests. In the event that Borrower shall request that
Lender make any Advance to Borrower either prior to that date on which, pursuant
hereto, Lender has agreed to make such Advance available to Borrower e.g., prior
to the expiration of at least three (3) Business Days after notice, in respect
of LIBOR Rate Loans, or, alternatively, after any deadline has passed for
Borrower’s making of such request on a timely basis pursuant hereto; e.g., after
11:00 a.m. on a Business Day in respect of requests for Revolving Advances being
made as Base Rate Loans, Lender may impose a fee equal in amount to One Hundred
Fifty Dollars ($150) per request as a condition to the making of such Advance.

 

4.            COLLATERAL; GENERAL TERMS.

 

4.1          Security Interest in the Collateral. To secure the prompt payment
and performance to each Lender Party of all Obligations, each Loan Party hereby
assigns, pledges and grants to Lender, as agent for the ratable benefit of each
Lender Party, a continuing security interest in and to all of its Collateral,
whether now owned or existing or hereafter acquired or arising and wheresoever
located. Each Loan Party shall mark its books and records as may be necessary or
appropriate to evidence, protect and perfect Lender’s security interest in the
Collateral and shall cause its financial statements to reflect such security
interest.

 

4.2          Perfection of Security Interest. (a) Loan Parties shall take all
action that may be necessary or desirable, or that Lender may request, so as at
all times to maintain the validity, perfection, enforceability and priority of
Lender’s security interest in the Collateral or to enable Lender to protect,
exercise or enforce its rights hereunder and in the Collateral, including, but
not limited to, (i) immediately discharging all Liens other than Permitted
Encumbrances, (ii) obtaining landlords’, warehouse operators’, bailees’ or
mortgagees’ lien waivers and related agreements, (iii) delivering to Lender,
endorsed or accompanied by such instruments of assignment as Lender may specify,
including without limitation compliance with all Funding Requirements, and
stamping or marking, in such manner as Lender may specify, any and all chattel
paper, instruments, letters of credit and advices thereof and documents
evidencing or forming a part of the Collateral, (iv) entering into warehousing,
lockbox and other custodial arrangements satisfactory to Lender, (v) executing
(as appropriate) and delivering authorizations for the recording of financing
statements, instruments of pledge, mortgages, notices and assignments, in each
case in form and substance satisfactory to Lender, relating to the creation,
validity, perfection, maintenance or continuation of Lender’s security interest
under the Uniform Commercial Code or other applicable law, including without
limitation compliance with all Funding Requirements; (vi) obtaining
acknowledgments, in form and substance satisfactory to Lender, from any bailee
having possession of any Collateral at any time, stating that the bailee holds
such Collateral on behalf of Lender, (vii) obtaining “control” of any investment
property, deposit account, letter-of-credit right or electronic chattel paper
(the term “control” as used in respect of the foregoing types of Collateral
having the meaning set forth in Articles 8 and 9 of the UCC), with any
agreements establishing such “control” to be in form and substance satisfactory
to Lender, (viii) if a Loan Party at any time has or acquires a commercial tort
claim, such Loan Party shall promptly notify Lender thereof, in writing, and
grant a specific collateral assignment of such claim to Lender as additional
Collateral and (ix) Loan Parties shall endorse and deliver to Lender any and all
promissory notes payable to any Loan Party, as and when executed by any
Mortgagor Customer (or, in lieu of such endorsement, an allonge executed by a
Loan Party with respect thereto in form and substance satisfactory to Lender)
together with not-recorded but recordable assignments of any and all mortgages
(other than Mortgages) securing such notes, which may be recorded by Lender on
the proper land records at any time in its discretion. Lender shall have the
right to record in the applicable land records any Assignment of Mortgage and
Collateral Assignment delivered in connection with an Eligible Mortgage Loan in
its discretion, regardless of the occurrence of an Event of a Default.

 

10

 

  

(b)          Lender is hereby authorized to file financing statements in
accordance with the applicable provisions of the UCC, including, without
limitation financing statements that describe the Collateral covered thereby as
“all personal property”, “all assets” or words of similar effect, at any time or
from time to time hereafter, in any jurisdiction; and Loan Parties hereby
ratify, approve and affirm the filing of any such financing statements
heretofore filed by Lender in respect of any Loan Party (including any
predecessor-in-interest thereof). All charges, expenses and fees Lender may
incur in doing any of the foregoing, and any local taxes relating thereto, shall
be charged to Borrower’s Account as a Revolving Advance and added to the
Obligations, or, at Lender’s option, shall be paid to the Lender immediately
upon demand.

 

(c)          Except with respect to the Designated Mortgage Loans and the
Designated Participation Loans, no Loan Party has assigned, pledged, or
otherwise conveyed or encumbered any Mortgage Loan or other Collateral to any
other Person, and immediately prior to the pledge of such Mortgage Loan or any
other Collateral to the Lender, the Loan Party was the sole owners of such
Mortgage Loan or such other Collateral and had good and marketable title
thereto, free and clear of all Liens, in each case except for Liens to be
released simultaneously with the Liens granted in favor of the Lender hereunder.
No Mortgage Loan or other Collateral pledged to the Lender hereunder was
acquired (by purchase or otherwise) by any Loan Party from an Affiliate of such
Loan Party.

 

(d)          The provisions of this Agreement are effective to create in favor
of the Lender a valid security interest in all right, title and interest of each
Loan Party in, to and under the Collateral.

 

(e)          Upon receipt by the Lender of each Mortgage Note, endorsed in blank
by a duly authorized officer of a Loan Party, the Lender shall have a fully
perfected first priority security interest therein, in the Mortgage Loan
evidenced thereby and in the Loan Party’s interest in the related Mortgaged
Property.

 

(f)          Upon the filing of financing statements on Form UCC-1 naming the
Lender as “Secured Party” and the applicable Loan Party as “Debtor”, and
describing the Collateral, in the State of New York, the security interests
granted hereunder in the Collateral will constitute fully perfected first
priority security interests under the Uniform Commercial Code in all right,
title and interest of such Loan Party in, to and under such Collateral which can
be perfected by filing under the Uniform Commercial Code.

 

4.3          Disposition of Collateral; Release by Lender. Each Loan Party will
safeguard and protect all Collateral for Lender’s general account and make no
disposition thereof whether by sale, lease or otherwise except upon payment by
any Mortgagor Customer of the entire principal and all accrued and unpaid
interest on any loan made by Loan Party to any Mortgagor Customer. Subject to
Section 7.22 hereof, at such time as any Loan Party shall advise Lender that it
is anticipating payment in full by or on behalf of any of its Mortgagor
Customers of any note payable to any Loan Party (including, without limitation,
any Eligible Mortgage Loan), Lender shall promptly forward such note endorsed
back to such Loan Party, together with the reassignment to such Loan Party of
the related Mortgage File and any collateral securing such note. In the event
such note is not fully paid by or on behalf of such Mortgagor Customer within
fifteen (15) Business Days after receipt by such Loan Party of such note, such
Loan Party shall re-endorse to and return to Lender, such note, the assignments
of mortgages and the balance of the related Mortgage File.

 

11

 

 

 

4.4          Preservation of Collateral. Following the occurrence of a Default
or Event of Default and the demand by Lender for payment of all Obligations due
and owing, in addition to the rights and remedies set forth in Section 4.2 and
Section 12.1 hereof, Lender: (a) may at any time take such steps as Lender deems
necessary to protect Lender’s interest in and to preserve the Collateral,
including the hiring of such security guards or the placing of other security
protection measures as Lender may deem appropriate; (b) may employ and maintain
at any Loan Party’s premises a custodian who shall have full authority to do all
acts necessary to protect Lender’s interests in the Collateral; (c) may lease
warehouse facilities to which Lender may move all or part of the Collateral;
(d) may use any Loan Party’s owned or leased lifts, hoists, trucks and other
facilities or equipment for handling or removing the Collateral; and (e) shall
have, and is hereby granted, a right of ingress and egress to the places where
the Collateral is located, and may proceed over and through any Loan Party’s
owned or leased property to obtain such Collateral. Each Loan Party shall
cooperate fully with all of Lender’s efforts to preserve the Collateral and will
take such actions to preserve the Collateral as Lender may direct. All of
Lender’s expenses of preserving the Collateral, including any expenses relating
to the bonding of a custodian, shall be charged to Loan Parties’ Account as a
Revolving Advance and added to the Obligations.

 

4.5          Ownership of Collateral. With respect to the Collateral, at the
time the Collateral becomes subject to Lender’s security interest: (a) each Loan
Party shall be the sole owner of and fully authorized and able to sell,
transfer, pledge and/or grant a first priority security interest in each and
every item of its respective Collateral to Lender; and, except for Permitted
Encumbrances the Collateral shall be free and clear of all Liens and
encumbrances whatsoever; (b) each document and agreement executed by each Loan
Party or delivered to Lender in connection with this Agreement shall be true and
correct in all respects; (c) all signatures and endorsements of each Loan Party
that appear on such documents and agreements shall be genuine and each Loan
Party shall have full capacity to execute same; and (d) each Loan Party’s
Equipment and Inventory shall be located as set forth on Schedule 4.5 or at such
other locations within the United States of America as Lender may receive notice
of, and approve, from time to time pursuant to Section 10.12 (all such locations
herein called, collectively, the “Collateral Locations” and, individually, a
“Collateral Location”); and shall not be removed from such Collateral Locations
without the prior written consent of Lender except for Equipment that is moved
from one such Collateral Location of a Loan Party to another such Collateral
Location of another Loan Party.

 

12

 

 

 

4.6          Defense of Lender’s Interests. Unless and until (a) payment and
performance in full of all of the Obligations and (b) termination of this
Agreement, Lender’s security interests in the Collateral shall continue in full
force and effect. During such period no Loan Party shall, without Lender’s prior
written consent, pledge, sell, assign, transfer, create or suffer to exist a
Lien upon or encumber or allow or suffer to be encumbered in any way except for
Permitted Encumbrances, any part of the Collateral. Each Loan Party shall defend
Lender’s security interest in the Collateral against any and all Persons
whatsoever. At any time following a Default or Event of Default, Lender shall
have the right to take possession of the indicia of the Collateral and the
Collateral in whatever physical form contained, including without limitation:
labels, stationery, documents, instruments and advertising materials. If Lender
exercises this right to take possession of the Collateral, Loan Parties shall,
upon demand, assemble it in the best manner possible and make it available to
Lender at a place reasonably convenient to Lender. In addition, with respect to
all Collateral, Lender shall be entitled to all of the rights and remedies set
forth herein and further provided by the Uniform Commercial Code or other
applicable law. During any period that an Event of Default exists, each Loan
Party shall, and Lender may, at its option, instruct all suppliers, carriers,
forwarders, warehouses or others receiving or holding cash, checks, Inventory,
documents or instruments in which Lender holds a security interest to deliver
same to Lender and/or subject to Lender’s order and if they shall come into Loan
Party’s possession, they, and each of them, shall be held by such Loan Party in
trust as Lender’s trustee, and Loan Party will immediately deliver them to
Lender in their original form together with any necessary endorsement.

 

4.7          Books and Records. Each Loan Party shall (a) keep proper books of
record and account in which full, true and correct entries will be made of all
dealings or transactions of or in relation to its business and affairs; (b) set
up on its books accruals with respect to all taxes, assessments, charges, levies
and claims; and (c) on a reasonably current basis set up on its books, from its
earnings, allowances against doubtful Receivables, advances and investments and
all other proper accruals (including without limitation by reason of
enumeration, accruals for premiums, if any, due on required payments and
accruals for depreciation, obsolescence, or amortization of properties), which
should be set aside from such earnings in connection with its business. All
determinations pursuant to this subsection shall be made in accordance with, or
as required by, GAAP consistently applied in the opinion of the Accountants.

 

4.8          Financial and Other Disclosure. Each Loan Party hereby irrevocably
authorizes and directs all accountants and auditors employed by such Loan Party
at any time during the Term to exhibit and deliver to Lender copies of any of
the Loan Parties’ financial statements, trial balances or other accounting
records of any sort in the accountant’s or auditor’s possession, and to disclose
to Lender any information such accountants may have concerning such Loan Party’s
financial status and business operations. In respect of the foregoing, Borrower
Representative shall execute and deliver to its accountants and auditors
employed on the Signing Date and, if such accountants and auditors are changed
by Loan Parties subsequent to the Signing Date, a letter directly authorizing
them to act in the manner so provided hereinabove when requested by Lender, such
letter to be substantially in the form of Exhibit 4.8. Each Loan Party hereby
authorizes all federal, state and municipal authorities to furnish to Lender
copies of reports or examinations relating to such Loan Party, whether made by
such Loan Party or otherwise; however, Lender will attempt to obtain such
information or materials directly from such Loan Party prior to obtaining such
information or materials from such accountants or such authorities.

 

4.9          Compliance with Laws. Each Loan Party shall comply in all material
respects with all acts, rules, regulations and orders of any legislative,
administrative or judicial body or official applicable to its respective
Collateral or any part thereof or to the operation of such Loan Party’s business
the non-compliance with which could reasonably be expected to have a Material
Adverse Effect on such Loan Party. Each Loan Party may, however, contest or
dispute any acts, rules, regulations, orders and directions of those bodies or
officials in any reasonable manner, provided that any related Lien is inchoate
or stayed and sufficient reserves are established to the reasonable satisfaction
of Lender to protect Lender’s Lien on or security interest in the Collateral.

 

4.10        Inspection of Premises; Appraisals. (a) At all reasonable times,
Lender shall have full access to and the right to audit, check, inspect and make
abstracts and copies from each Loan Party’s books, records, audits,
correspondence and all other papers relating to the Collateral and the operation
of each Loan Party’s business from time to time in Lender’s sole credit
judgment. Lender may also enter upon any of Loan Party’s premises at any time
during business hours and at any other reasonable time, and from time to time,
for the purpose of inspecting the Collateral and any and all records pertaining
thereto and the operation of such Loan Party’s business which, initially is
intended by Lender to occur at least quarterly (if not more frequently);
provided, however, so long as no Default or Event of Default shall have occurred
and be continuing, Lender shall charge Loan Parties for no more than four (4)
inspections per calendar year.

 

(b)          At any time that the Lender requests, each Loan Party will at its
sole expense, provide the Lender with appraisals or updates thereof of the
Mortgaged Property from an appraiser selected and engaged by the Lender, and
prepared on a basis satisfactory to the Lender, such appraisals and updates to
include, without limitation, information required by applicable law and
regulations; provided, however, if no Default or Event of Default shall have
occurred and be continuing, only one (1) such appraisal or update per calendar
year shall be conducted and shall be prepared on a “drive-by” basis with respect
to a representative sampling of all Mortgaged Property satisfactory to Lender;
provided, further, that Lender may require appraisals or updates more frequently
at its own expense. In the event the value of the Mortgaged Property so
determined pursuant to such appraisal is less than anticipated by Lender, such
that the Revolving Advances are in excess of such Advances permitted hereunder,
then promptly upon Lender’s demand for same, Loan Parties shall make mandatory
prepayments of their outstanding Revolving Advances as to eliminate the excess
Advances.

 

13

 

  

4.11        Insurance. Each Loan Party shall bear the full risk of any loss of
any nature whatsoever with respect to the Collateral. At each Loan Party’s own
cost and expense in amounts and with carriers acceptable to Lender, each Loan
Party shall (a) keep all its insurable properties and properties in which each
Loan Party has an interest, including without limitation all Real Property,
insured against the hazards of fire, flood (if any property is in a special
flood hazard area and flood insurance is available in such area), sprinkler
leakage, those hazards covered by extended coverage insurance and such other
hazards, and for such amounts, as is customary in the case of companies engaged
in businesses similar to such Loan Party’s including, without limitation,
products liability insurance and business interruption insurance; (b) maintain a
bond or other surety in such amounts as is customary in the case of companies
engaged in businesses similar to such Loan Party insuring against larceny,
embezzlement or other criminal misappropriation of insured’s officers and
employees who may either singly or jointly with others at any time have access
to the assets or funds of such Loan Party either directly or through authority
to draw upon such funds or to direct generally the disposition of such assets;
(c) maintain public and product liability insurance against claims for personal
injury, death or property damage suffered by others; (d) maintain all such
worker’s compensation or similar insurance as may be required under the laws of
any state or jurisdiction in which such Loan Party is engaged in business; (e)
furnish Lender with (i) copies of all policies and evidence of the maintenance
of such policies by the renewal thereof at least thirty (30) days before any
expiration date and as required, in connection with the Funding Requirements,
and (ii) appropriate loss payable endorsements in form and substance
satisfactory to Lender, naming Lender as a co-insured and loss payee as its
interests may appear with respect to all insurance coverage referred to in
clauses (a) and (c) above, to the extent affecting or relating to Collateral and
providing (A) that all proceeds thereunder shall be payable to Lender, (B) no
such insurance shall be affected by any act or neglect of the insured or owner
of the property described in such policy, and (C) that such policy and loss
payable clauses may not be cancelled, amended or terminated unless at least
thirty (30) days’ prior written notice is given to Lender. In the event of any
loss thereunder, the carriers named therein hereby are directed by Lender and
the applicable Loan Party to make payment for such loss to Lender and not to
such Loan Party and Lender jointly. If any insurance losses are paid by check,
draft or other instrument payable to any Loan Party and Lender jointly, Lender
may endorse such Loan Party’s name thereon and do such other things as Lender
may deem advisable to reduce the same to cash. Lender is hereby authorized to
adjust and compromise claims under insurance coverage referred to in clauses (a)
and (b) above. All loss recoveries received by Lender upon any such insurance
shall either be paid over to Loan Parties or applied by the Lender as follows:
(i) if no Event of Default or Default exists, and the loss recovery so received
by Lender is less than or equal to the Materiality Threshold, then Lender shall
remit such loss recovery to the Loan Parties; (ii) if no Event of Default or
Default exists, and the loss recovery received by Lender is more than the
Materiality Threshold, then, Lender shall apply such loss recovery to the
Obligations in such order as Lender in its sole discretion shall determine and
(iii) if any Event of Default exists, then Lender shall receive and apply such
loss recovery to the Obligations in such order as Lender, in its sole
discretion, shall determine. Any surplus of such proceeds remaining after such
application shall be paid by Lender to Loan Parties or applied as may be
otherwise required by law. If, however, after application of such proceeds to
the Obligations, any “overadvance” (as that term is described in Section 2.6)
exists, then, Loan Parties shall comply with said Section 2.6 in respect of its
elimination. Anything hereinabove to the contrary notwithstanding, Lender shall
not be obligated to remit any insurance proceeds to Loan Parties unless Loan
Parties shall have provided Lender with evidence reasonably satisfactory to
Lender that the insurance proceeds will be used by Loan Parties to repair,
replace or restore the insured property which was the subject of the insurable
loss. The Collateral at all times shall be maintained in accordance with the
requirements of all insurance carriers which provide insurance with respect to
the Collateral so that such insurance shall remain in full force and effect. If
any Loan Party fails to obtain insurance as hereinabove provided, or to keep the
same in force, Lender, if Lender so elects, may obtain such insurance and pay
the premium therefor for Borrower’s Account, and charge Borrower’s Account
therefor and such expenses so paid shall be part of the Obligations. Without
limitation of the foregoing, if as of the Signing Date or at any time thereafter
Lender determines that all or a portion of the improvements situated on any Real
Property constituting Collateral are located within an area designated by the
Federal Emergency Management Agency or the Flood Disaster Protection Act of 1973
(P.L. 93-234) as being in a “special flood hazard area,” whether now or at any
time hereafter, Loan Parties shall also furnish Lender with flood insurance
policies which conform to the requirements of said Flood Disaster Protection Act
of 1973 and the National Flood Insurance Act of 1968, as either may be amended
from time to time. The amounts of such insurance coverages shall be in an amount
equal to the full insurable value and shall be maintained thereafter at all
times in an amount such that Lender will not be deemed a co-insurer under
applicable insurance laws, regulations, policies or practices. Renewals of such
policies shall be so delivered at least ten (l0) days before any such insurance
shall expire. If Loan Parties shall fail to provide any such insurance, or shall
fail to replace any of the same within ten (10) days after being notified that
the insuring company is no longer approved by Lender, or if any such insurance
is cancelled or lapses without replacement, Lender may, at its option, procure
the same in such amounts as are required hereunder, and the actual cost thereof
may, at Lender’s option, be charged as a Revolving Advance to Borrower’s Account
immediately upon incurrence or at any time thereof.

 

14

 

  

4.12        Payment of Taxes. Each Loan Party will pay, when due, all taxes,
assessments and other Charges lawfully levied or assessed upon such Loan Party
or any of the Collateral including, without limitation, real and personal
property taxes, assessments and charges and all franchise, income, employment,
social security benefits, withholding, and sales taxes. If any tax by any
governmental authority is or may be imposed on or as a result of any transaction
between any Loan Party and Lender which Lender may be required to withhold or
pay or if any taxes, assessments, or other Charges remain unpaid after the date
fixed for their payment, or if any claim shall be made which, in Lender’s
opinion, may possibly create a valid Lien on the Collateral, Lender may, unless
the Loan Parties have done so within five (5) Business Days after the Borrower
Representative receives written notice from the Lender that they do so, pay the
taxes, assessments or other Charges and each Loan Party hereby indemnifies and
holds Lender and each Lender harmless in respect thereof. Lender will not pay
any taxes, assessments or Charges to the extent that any Loan Party has
contested or disputed those taxes, assessments or Charges in good faith, by
expeditious protest, administrative or judicial appeal or similar proceeding
provided that any related tax lien is stayed and sufficient reserves are
established to the reasonable satisfaction of Lender to protect Lender’s
security interest in or Lien on the Collateral. The amount of any payment by
Lender under this Section shall be charged to Borrower’s Account as a Revolving
Advance and added to the Obligations and, until Loan Parties shall furnish
Lender with an indemnity therefor (or supply Lender with evidence satisfactory
to Lender that due provision for the payment thereof has been made), Lender may
hold without interest any balance standing to Loan Parties’ credit and Lender
shall retain its security interest in any and all Collateral held by Lender.

 

4.13        Payment of Leasehold Obligations. Each Loan Party shall at all times
pay, when and as due, its rental obligations under all leases under which it is
a tenant, and shall otherwise comply, in all material respects, with all other
terms of such leases and keep them in full force and effect and, at Lender’s
request, will provide evidence of having done so.

 

4.14        Receivables.

 

(a)          Each of the Receivables shall be a bona fide and valid account
representing a bona fide indebtedness incurred by the Mortgagor Customer therein
named, for a fixed sum as set forth in the invoice relating thereto (provided
immaterial or unintentional invoice errors shall not be deemed to be a breach
hereof) with respect to a loan made by Loan Party to such Mortgagor Customer or
an absolute sale or lease and delivery of goods upon stated terms of a Loan
Party, or work, labor or services theretofore rendered by a Loan Party as of the
date each Receivable is created. Same shall be due and owing in accordance with
the applicable Loan Party’s standard terms of sale without dispute, setoff or
counterclaim except as may be stated on the accounts receivable schedules
delivered by Loan Parties to Lender.

 

15

 

  

(b)          Each Mortgagor Customer, to the best of each Loan Party’s
knowledge, as of the date each Receivable is created, is and will be solvent and
able to pay all Receivables on which the Mortgagor Customer is obligated in full
when due or with respect to such Mortgagor Customers of any Loan Party who are
not solvent such Loan Party has set up on its books and in its financial records
bad debt reserves adequate to cover such Receivables.

 

(c)          Each Loan Party’s chief executive office is located at the address
set forth on Schedule 4.14(c) hereto. Until written notice is given to Lender by
Borrower Representative of any other office at which any Loan Party keeps its
records pertaining to Receivables, all such records shall be kept at such
executive office.

 

(d)          On the Closing Date, each Loan Party shall have established one or
more check scanners with Lender (“Scanners”) which shall be used for the sole
and exclusive purpose of concentrating the collection of all remittances on
Receivables and proceeds of other Collateral. All remittances confirmed by
Scanners, once established, shall be transferred on a daily basis to the
Concentration Account by wire transfer of immediately available funds in a
manner satisfactory to Lender.

 

(e)          In addition to the requirements set forth in subsection (d) above,
from and after the Closing Date, Loan Parties shall establish and maintain one
or more additional Deposit Accounts of Loan Parties as blocked accounts
(“Blocked Accounts” or a “Blocked Account”) pursuant to one or more agreements
(“collectively, “Blocked Account Agreements” or a “Blocked Account Agreement”)
with Bank or any other financial institution as is acceptable to Lender
(collectively, “Blocked Account Banks” or a “Blocked Account Bank”) into which
Loan Parties and Mortgage Customers shall remit payments on Receivables and
other proceeds of Collateral. All amounts on deposit in a Blocked Account shall
be transferred on a daily basis to the Concentration Account by wire transfer of
immediately available funds in a manner satisfactory to Lender. Unless otherwise
agreed to by Lender, each Blocked Account Bank shall acknowledge and agree
pursuant to its respective Blocked Account Agreement that all payments and
deposits made to its Blocked Account are the sole and exclusive property of
Lender; for the benefit of itself and each other Lender Party; that such Blocked
Account Bank has no right to set off against its Blocked Account except as
expressly provided on its Blocked Account Agreement; that such Blocked Account
Bank will wire transfer immediately available funds in a manner satisfactory to
Lender all funds deposited in the Blocked Account to the Concentration Account
(or another account designed by Lender) on a daily basis as soon as such funds
are collected. Each Loan Party agrees that all payments, whether by cash, check,
wire transfer or other instruments of deposit in each Blocked Account shall be
the sole and exclusive property of Lender, for the benefit of itself and each
other Lender Party, and that Loan Parties shall not have any right, title or
interest therein or in any Blocked Account. None of the Bank, Lender, any Issuer
or any Lender Party assumes any responsibility for such Blocked Account or
Concentration Account (unless such Person shall also be the applicable Blocked
Account Bank or Concentration Bank and in such event only as set forth in the
applicable Blocked Account Agreement applicable thereto), including without
limitation, any claim of accord and satisfaction or release with respect to
deposits accepted by any bank thereunder. Loan Party shall notify all Mortgagor
Customers of Loan Parties to remit directly all payments constituting proceeds
of Collateral to an applicable Blocked Account in the form received. All such
payments, whether by cash, check, wire transfer or other instrument, made to
each Blocked Account, shall be the exclusive property of the Lender, for the
benefit of itself, the Bank, the Issuers and each other the Lender Party, and
the Loan Parties shall not have any right, title or interest therein. The Loan
Parties shall not, without obtaining the prior consent of the Lender, establish
any accounts, other than the Blocked Accounts and the Concentration Account,
pursuant to which payments on account of Receivables are made to or on behalf of
any of the Loan Parties. Loan Parties shall not modify in any respect, without
the prior written consent of Lender, any Blocked Account Agreement or any other
arrangement relating to any Blocked Account.

 

16

 

  

(f)          In addition to the requirements set forth in subsections (d) and
(e) above, each Loan Party shall cause all Deposit Accounts existing on the
Closing Date or subsequently (with Lender’s approval) coming into existence,
other than any constituting a Blocked Account (herein, a “Pledged Account”), to
be made the subject of a tri-party agreement among such Loan Party, the bank
having such Pledged Account and Lender, to be in form and substance satisfactory
to Lender (a “Pledged Account Agreement”), pursuant to which the pledge of such
Pledged Account and all funds on deposit therein to Lender as security for the
payment and performance of all Obligations shall be established and confirmed.

 

(g)          All amounts deposited in the Concentration Account from time to
time shall be applied to the Obligations upon (i) final collection thereof and
(ii) their transfer from the Concentration Bank to the Lender in accordance with
this subsection, effective on the Business Day that each such payment is
received (such date being called herein the “Application Date”). For purposes of
the preceding sentence, the Lender shall be deemed to have received a payment
from the Concentration Bank on a particular Business Day only if it receives by
wire transfer the same prior to 1:00 p.m. (New York time) on such Business Day
or, if received after such time, on the next following Business Day. Lender is
not, however, required to credit Borrower’s Account for the amount of any item
of payment which is unsatisfactory to Lender and Lender may charge Borrower’s
Account for the amount of any item of payment which is returned to Lender
unpaid. The Lender shall apply all amounts deposited in the Concentration
Account as provided in Section 16.4 or, as applicable, Section 12.2. Each
prepayment of a Revolving Advance pursuant to this Section shall be applied,
first, to the payment of Base Rate Loans and second, to the payment of LIBOR
Rate Loans. If sufficient funds are not available to fund all payments then to
be made in respect of any Obligations, the available funds being applied with
respect to such Obligations shall be allocated to the payment of such
Obligations ratably, in such order and manner as Lender shall elect, and Loan
Parties shall continue to be liable for any deficiency.

 

(h)          If at any time Lender determines that any funds held in the Blocked
Account, the Concentration Account or any Pledged Account are subject to the
Lien of any Person, other than the Lender as herein provided, (a)  Loan Parties
agree, forthwith upon demand by Lender, to pay to Lender as additional funds to
be deposited and held in the Concentration Account, an amount equal to the
amount of funds subject to such Lien, or (b) if no such payment is made, Lender
shall establish sufficient reserves in the amount of such funds.

 

17

 

  

(i)          At any time following the occurrence of an Event of Default or a
Default, Lender shall have the right to send notice of the assignment of, and
Lender’s security interest in, the Receivables to any and all Mortgagor
Customers or any third party holding or otherwise concerned with any of the
Collateral. Thereafter, Lender shall have the sole right to collect the
Receivables, take possession of the Collateral, or both. Lender’s actual
collection expenses, including, but not limited to, stationery and postage,
telephone and telecopy, secretarial and clerical expenses and the salaries of
any collection personnel used for collection, may be charged to Borrower’s
Account and added to the Obligations.

 

(j)          Lender shall have the right to receive, endorse, assign and/or
deliver in the name of Lender or any Loan Party any and all checks, drafts and
other instruments for the payment of money relating to the Receivables, and each
Loan Party hereby waives notice of presentment, protest and non-payment of any
instrument so endorsed. Each Loan Party hereby constitutes Lender or Lender’s
designee as such Loan Party’s attorney with power at any time hereafter (i) to
endorse such Loan Party’s name upon any notes, acceptances, checks, drafts,
money orders or other evidences of payment or Collateral; (ii) to sign such Loan
Party’s name on any invoice or bill of lading relating to any of the
Receivables, drafts against Mortgagor Customers, assignments and verifications
of Receivables; (iii) in Lender’s Permitted Discretion, to send verifications of
Receivables to any Mortgagor Customer; and (iv) to sign such Loan Party’s name
on any documents or instruments deemed necessary or appropriate by Lender to
preserve, protect, or perfect Lender’s interest in the Collateral and to file
same. Following the occurrence of a Default or an Event of Default, and during
its continuation, each Loan Party shall hereby constitute Lender or Lender’s
designee as such Loan Party’s attorney with additional power (i) to demand
payment of the Receivables; (ii) to enforce payment of the Receivables by legal
proceedings or otherwise; (iii) to exercise all of Loan Parties’ rights and
remedies with respect to the collection of the Receivables and any other
Collateral; (iv) to settle, adjust, compromise, extend or renew the Receivables;
and (v) to settle, adjust or compromise any legal proceedings brought to collect
Receivables. All acts of said attorney or designee are hereby ratified and
approved, and said attorney or designee shall not be liable for any acts of
omission or commission nor for any error of judgment or mistake of fact or of
law, unless done willfully or with gross (not mere) negligence; this power being
coupled with an interest is irrevocable while any of the Obligations remain
unpaid. Lender shall have the right at any time following the occurrence of an
Event of Default or Default, to change the address for delivery of mail
addressed to any Loan Party to such address as Lender may designate and to
receive, open and dispose of all mail addressed to any Loan Party.

 

(k)          Lender shall not, under any circumstances or in any event
whatsoever, have any liability for any error or omission or delay of any kind
occurring in the settlement, collection or payment of any of the Receivables or
any instrument received in payment thereof, or for any damage resulting
therefrom, except for any such errors or omissions or delays of any kind
determined by a court of competent jurisdiction in a final proceeding to have
resulted primarily from Lender’s gross (not mere) negligence or willful
misconduct. Following the occurrence of an Event of Default or Default, Lender
may, without notice or consent from any Loan Party, sue upon or otherwise
collect, extend the time of payment of, compromise or settle for cash, credit or
upon any terms any of the Receivables or any other securities, instruments or
insurance applicable thereto and/or release any obligor thereof. Lender is
authorized and empowered to accept following the occurrence of an Event of
Default or Default the return of the goods represented by any of the
Receivables, without notice to or consent by any Loan Party, all without
discharging or in any way affecting any Loan Party’s liability hereunder.

 

18

 

  

(l)          No Loan Party will, without Lender’s consent, compromise or adjust
any material amount of the Receivables (or extend the time for payment thereof)
or accept any material returns of merchandise or grant any additional discounts,
allowances or credits thereon except for those compromises, adjustments,
returns, discounts, credits and allowances as have been heretofore customary in
the business of such Loan Party.

 

4.15        [Reserved].

 

4.16        Maintenance of Equipment. The Equipment shall be maintained in good
operating condition and repair (reasonable wear and tear excepted) and all
necessary replacements of and repairs thereto shall be made so that the value
and operating efficiency of the Equipment shall be maintained and preserved. No
Loan Party shall use or operate the Equipment in violation of any law, statute,
ordinance, code, rule or regulation.

 

4.17        Exculpation of Lender. Nothing herein contained shall be construed
to constitute Lender as any Loan Party’s agent for any purpose whatsoever, nor
shall Lender be responsible or liable for any shortage, discrepancy, damage,
loss or destruction of any part of the Collateral wherever the same may be
located and regardless of the cause thereof. Lender shall not, whether by
anything herein or in any assignment or otherwise, assume any Loan Party’s
obligations under any contract or agreement assigned to Lender, and Lender shall
not be responsible in any way for the performance by Loan Parties of any of the
terms and conditions thereof.

 

4.18        Environmental Matters.

 

(a)          Loan Parties shall ensure that the Controlled Real Property remains
in compliance with all Environmental Laws and they shall not place or permit to
be placed any Hazardous Substances on any Controlled Real Property except as not
prohibited by applicable law or appropriate governmental authorities.

 

(b)          Loan Parties shall establish and maintain a system to assure and
monitor continued compliance with all applicable Environmental Laws which system
shall include periodic reviews of such compliance.

 

(c)          Loan Parties shall (i) employ in connection with the use of the
Controlled Real Property appropriate technology necessary to maintain compliance
with any applicable Environmental Laws and (ii) dispose of any and all Hazardous
Waste generated at the Controlled Real Property only at facilities and with
carriers that maintain valid permits under RCRA and any other applicable
Environmental Laws. Loan Parties shall use their best efforts to obtain
certificates of disposal, such as hazardous waste manifest receipts, from all
treatment, transport, storage or disposal facilities or operators employed by
Loan Parties in connection with the transport or disposal of any Hazardous Waste
generated at the Controlled Real Property.

 

19

 

 

 

(d)          In the event any Loan Party obtains, gives or receives notice of
any Release or threat of Release of a reportable quantity of any Hazardous
Substances at the Controlled Real Property (any such event being hereinafter
referred to as a “Hazardous Discharge”) or receives any notice of violation,
request for information or notification that it is potentially responsible for
investigation or cleanup of environmental conditions at the Controlled Real
Property, demand letter or complaint, order, citation, or other written notice
with regard to any Hazardous Discharge or violation of Environmental Laws
affecting the Controlled Real Property or any Loan Party’s interest therein (any
of the foregoing is referred to herein as an “Environmental Complaint”) from any
Person, including any state agency responsible in whole or in part for
environmental matters in the state in which the Controlled Real Property is
located or the United States Environmental Protection Agency (any such person or
entity hereinafter the “Authority”), then Borrower Representative shall, within
five (5) Business Days, give written notice of same to Lender detailing facts
and circumstances of which any Loan Party is aware giving rise to the Hazardous
Discharge or Environmental Complaint. Such information is to be provided to
allow Lender to protect its security interest in the Controlled Real Property
and is not intended to create nor shall it create any obligation upon Lender
with respect thereto.

 

(e)          Loan Parties shall promptly forward to Lender copies of any request
for information, notification of potential liability, demand letter relating to
potential responsibility with respect to the investigation or cleanup of
Hazardous Substances at any other site owned, operated or used by any Loan Party
to dispose of Hazardous Substances and shall continue to forward copies of
correspondence between any Loan Party and the Authority regarding such claims to
Lender until the claim is settled. Loan Parties shall promptly forward to Lender
copies of all documents and reports concerning a Hazardous Discharge at the
Controlled Real Property that any Loan Party is required to file under any
Environmental Laws. Such information is to be provided solely to allow Lender to
protect Lender’s security interest in the Controlled Real Property and the
Collateral.

 

(f)          Loan Parties shall respond promptly to any Hazardous Discharge or
Environmental Complaint and take all necessary action in order to safeguard the
health of any Person and to avoid subjecting the Collateral or Controlled Real
Property to any Lien. If any Loan Party shall fail to respond promptly to any
Hazardous Discharge or Environmental Complaint or any Loan Party shall fail to
comply with any of the requirements of any Environmental Laws, within thirty
(30) days after the Borrower Representative receives written notice from the
Lender that it do so, Lender may, but without the obligation to do so, for the
sole purpose of protecting Lender’s interest in Collateral: (A) give such
notices or (B) enter onto the Controlled Real Property (or authorize third
parties to enter onto the Controlled Real Property) and take such actions as
Lender (or such third parties as directed by Lender) deem reasonably necessary
or advisable, to clean up, remove, mitigate or otherwise deal with any such
Hazardous Discharge or Environmental Complaint. All reasonable costs and
expenses incurred by Lender and (or such third parties) in the exercise of any
such rights, including any sums paid in connection with any judicial or
administrative investigation or proceedings, fines and penalties, together with
interest thereon from the date expended at the Default Rate for Base Rate Loans
constituting Revolving Advances shall be paid upon demand by Loan Parties, and
until paid shall be added to and become a part of the Obligations secured by the
Liens created by the terms of this Agreement or any other agreement between
Lender, any Lender and any Loan Party.

 

20

 

 

 



 

(g)        Promptly upon the written request of Lender from time to time, which
may be made at any time following the discovery of any Hazardous Discharge or
the filing of any Environmental Complaint, Loan Parties shall provide Lender, at
Loan Parties’ expense, with an environmental site assessment or environmental
audit report prepared by an environmental engineering firm acceptable in the
reasonable opinion of Lender, to assess with a reasonable degree of certainty
the existence of a Hazardous Discharge and the potential costs in connection
with abatement, cleanup and removal of any Hazardous Substances found on, under,
at or within the Controlled Real Property. Any report or investigation of such
Hazardous Discharge proposed and acceptable to an appropriate Authority that is
charged to oversee the clean-up of such Hazardous Discharge shall be acceptable
to Lender. If such estimates, individually or in the aggregate, exceed the
Materiality Threshold Lender shall have the right to require Loan Parties to
post a bond, letter of credit or other security reasonably satisfactory to
Lender to secure payment of these costs and expenses.

 

(h)        Loan Parties shall defend and indemnify each Lender Party and hold
each Lender Party, and its respective employees, agents, directors and officers
harmless from and against all loss, liability, damage and expense, claims,
costs, fines and penalties, including attorney’s fees, suffered or incurred by
such Lender Party under or on account of any Environmental Laws, including,
without limitation, the assertion of any Lien thereunder, with respect to any
Hazardous Discharge, the presence of any Hazardous Substances affecting the
Controlled Real Property, whether or not the same originates or emerges from the
Controlled Real Property or any contiguous real estate, including any loss of
value of the Controlled Real Property as a result of the foregoing except to the
extent such loss, liability, damage and expense is attributable to any Hazardous
Discharge resulting from actions on the part of a Lender Party. Loan Parties’
obligations under this Section shall arise upon the discovery of the presence of
any Hazardous Substances at the Controlled Real Property, whether or not any
federal, state, or local environmental agency has taken or threatened any action
in connection with the presence of any Hazardous Substances. Loan Parties’
obligation and the indemnifications hereunder shall survive the termination of
this Agreement.

 

4.19         No Other Financing Statements. Except as respects the financing
statements filed by Lender and financing statements giving notice of otherwise
Permitted Encumbrances, no financing statement covering any of the Collateral or
any proceeds thereof is on file in any public office.

 

4.20         Intellectual Property. Loan Parties shall execute and deliver to
Lender for the benefit of all Lender Parties, immediately, either (i) on the
Closing Date with respect to any trademarks, patents or copyrights, registered,
or to be registered, with the applicable Governmental Body as of the Closing
Date, or (ii) upon the creation or acquisition by Loan Party of any trademarks,
patents or copyrights, registered, or to be registered, with the applicable
federal Governmental Body subsequent to the Closing Date, security agreements
with respect thereto, in registrable form, each in form and substance
satisfactory to Lender.

 

21

 

 

4.21         Mortgages. Loan Parties shall execute and deliver to Lender for the
benefit of all Lender Parties, either (i) on the Closing Date, with respect to
all Controlled Real Property owned in fee simple by any Mortgagor Customer of an
Eligible Mortgage Loan on the Closing Date, or (ii) immediately upon the
acquisition in fee simple by any Mortgagor Customer of an Eligible Mortgage Loan
of any Real Property subsequent to the Closing Date, an Assignment of Mortgage
and Collateral Assignment with respect to such Real Property, together with such
title insurance policies (mortgagee’s form), certified surveys, appraisals, and
local counsel opinions with respect thereto and such other agreements, documents
and instruments which Lender deems reasonably necessary or desirable, in form
and substance satisfactory to Lender, including without limitation all terms set
forth in the Funding Requirements.

 

4.22         Execution of Supplemental Instruments. Loan Parties shall execute
and deliver to Lender from time to time, promptly upon demand, such supplemental
agreements, statements, assignments and transfers, or instructions or documents
relating to the Collateral, and such other instruments as Lender may reasonably
request, in order that the full intent of this Agreement and the Other Documents
may be carried into effect.

 

4.23         OFAC. Lender may, at its option, reject, refuse to accept or return
any Collateral that Lender determines is, or may be, owed by, or due from, or
belongs to, a Sanctioned Person.

 

5.           REPRESENTATIONS AND WARRANTIES.

 

Each Loan Party represents and warrants as follows:

 

5.1         Authority. Each Loan Party has full power, authority and legal right
to enter into this Agreement and the Other Documents and to perform all its
respective Obligations hereunder and thereunder. The execution, delivery and
performance of this Agreement and of the Other Documents (a) are within such
Loan Party’s corporate (or other organizational) powers, have been duly
authorized, are not in contravention of law or the terms of such Loan Party’s
Organic Documents or to the conduct of such Loan Party’s business or of any
material agreement or undertaking to which such Loan Party is a party or by
which such Loan Party is bound, and (b) will not conflict with nor result in any
breach in any of the provisions of or constitute a default under or result in
the creation of any Lien (except Permitted Encumbrances) upon any asset of such
Loan Party under the provisions of any Organic Document or other instrument to
which such Loan Party or its property is a party or by which it may be bound.

 

5.2         Formation and Qualification.

 

(a)        Each Loan Party is duly organized and in good standing under the laws
of the state or other jurisdiction listed on Schedule 5.2 and is not required to
be qualified to do business in any other jurisdiction. Each Loan Party has
delivered to Lender true and complete copies of its Organic Documents and will
promptly notify Lender of any amendment or changes thereto.

 

(b)        Each Loan Party’s identification number (if any) assigned to it by
the appropriate Governmental Body of the state of its organization, if any, is
set forth on Schedule 5.2.

 

(c)        The Subsidiaries (if any) of each Loan Party as of the Signing Date
are as set forth in Schedule 5.2.

 

22

 

 

(d)        The Equity Interests of each Loan Party which are authorized, issued
and outstanding on the Signing Date are set forth and described in Schedule 5.2.

 

(e)        This Agreement is, and each Other Document executed by a Loan Party
constitutes, the legal, valid and binding obligation of such Loan Party,
enforceable against it in accordance with its terms, except as such enforcement
is subject to the effect of (i) any applicable bankruptcy, insolvency,
moratorium or similar laws affecting creditors’ rights generally, and
(ii) general principles of equity (regardless of whether considered in a
proceeding in equity or at law).

 

5.3         Tax Returns. Each Loan Party’s federal tax identification number is
set forth on Schedule 5.3. Each Loan Party has filed all federal, state and
local tax returns and other reports each is required by law to file and has paid
all taxes, assessments, fees and other governmental charges that are due and
payable, excepting therefrom, any such charges which are being contested by Loan
Parties in good faith in appropriate proceedings after the posting of adequate
reserves on the Loan Parties’ books to cover the costs thereof. Federal, state
and local income tax returns of each Loan Party have been examined and reported
upon by the appropriate taxing authority or closed by applicable statute and
satisfied for all Fiscal Years prior to the current Fiscal Year. The provision
for taxes on the books of each Loan Party are adequate for all years not closed
by applicable statutes, and for its current Fiscal Year, and no Loan Party has
any knowledge of any deficiency or additional assessment in connection therewith
not provided for on its books.

 

5.4         Financial Statements.

 

(a)        The historical audited financial statements of Borrower on a
consolidated basis for its most recently completed Fiscal Year, and the related
statements of income, changes in stockholder’s equity, and changes in cash flow
for the annual fiscal period ended on such date, all accompanied by reports
thereon containing opinions without qualification by the Accountants, and the
historical unaudited financial statements of Borrower on a consolidated basis
for that portion of its current Fiscal Year ended with its most recently
completed Fiscal Quarter and Fiscal Month for which financial statements have
been reported and the related statements of income, changes in stockholder’s
equity and changes in cash flow for the fiscal periods ended on such date,
(collectively, the “Historical Financial Statements”), copies of which have been
delivered to Lender, have been prepared in accordance with GAAP, consistently
applied (except for changes in application in which such Accountants have
concurred) and present fairly in all material respects the financial position of
the Borrower on a consolidated basis at such dates and the results of its
operations for such periods. Since the last day of the Borrower’s most recently
completed Fiscal Year, there has been no change in the condition, financial or
otherwise, of Loan Parties as shown on the balance sheet of Borrower on a
consolidated basis of such date and no change in the aggregate value of
machinery, equipment and Real Property owned by them, except changes in the
Ordinary Course of Business, none of which individually or in the aggregate has
had a Material Adverse Effect.

 

(b)        The one year cash flow projections (presented on a monthly basis) of
the Borrower on a consolidated basis and their projected balance sheets as of
the Closing Date, furnished to Lender on the Signing Date (the “Projections”),
were prepared by the chief financial officer of Borrower Representative, are
based on underlying assumptions which provide a reasonable basis for the
projections contained therein and reflect Loan Parties’ collective judgment
based on present circumstances of the most likely set of conditions and course
of action for the projected period.

 

23

 

 

5.5         Name. No Loan Party has been known by any other organization name in
the five (5) years preceding the Signing Date and does not sell Inventory under
any other name nor has any Loan Party been the surviving organization of a
merger or consolidation or acquired all or substantially all of the assets of
any Person during the five (5) years preceding the Signing Date.

 

5.6         OSHA and Environmental Compliance.

 

(a)        Each Loan Party has duly complied with, and its facilities, business,
assets, property, leaseholds and Equipment are in compliance in all material
respects with, the provisions of the Federal Occupational Safety and Health Act,
the Environmental Protection Act, RCRA and all other Environmental Laws; there
have been no outstanding citations, notices or orders of non-compliance issued
to any Loan Party or relating to its business, assets, property, leaseholds or
Equipment under any such laws, rules or regulations.

 

(b)        Each Loan Party has been issued all required federal, state and local
licenses, certificates or permits relating to all applicable Environmental Laws.

 

(c)        (i) There are no visible signs, in any material amounts of releases,
spills, discharges, leaks or disposal (collectively referred to as “Releases”)
of Hazardous Substances at, upon, under or within any Real Property or any
premises leased by any Loan Party which do not comply in all material respects
with all applicable Environmental Laws in respect thereof; (ii) there are no
underground storage tanks or polychlorinated biphenyls on the Real Property or
any premises leased by any Loan Party; (iii) neither the Real Property nor any
premises leased by any Loan Party has ever been used as a treatment, storage or
disposal facility of Hazardous Waste; and (iv) no Hazardous Substances are
present, in any material amounts on the Real Property or any premises leased by
any Loan Party, excepting such quantities as are handled in accordance with all
applicable manufacturer’s instructions and governmental regulations and in
proper storage containers and as are necessary for the operation of the
commercial business of any Loan Party or of its tenants.

 

5.7         Solvency.

 

(a)        The Projections are based on underlying assumptions which provide a
reasonable basis for the Projections and which reflect the Loan Parties’
judgment, based on present circumstances, of a reasonably likely set of
conditions and the Loan Parties’ reasonably likely course of action for the
period projected.

 

(b)        The Projections demonstrate that the Borrower on a consolidated basis
will have sufficient cash flow to enable Borrower to pay its debts as they
mature.

 

(c)        Immediately following the execution of this Agreement and the
consummation of the transactions contemplated hereby, (i) the assets of the Loan
Parties, on a consolidated basis, at a fair valuation and at their present fair
saleable value, will be in excess of the total amount of their liabilities
(including contingent and unmatured liabilities), (ii) the Loan Parties will be
able to pay their Indebtedness as it becomes due and (iii) the Borrower on a
consolidated basis will not have unreasonably small capital to carry on its
business.

 

24

 

 

(d)        All material undisputed Indebtedness owing to third parties by the
Loan Parties are current and not past due.

 

(e)        This Agreement is, and all Other Documents will be, executed and
delivered by the Loan Parties, as applicable, to Lender in good faith and in
exchange for reasonably equivalent value and fair consideration.

 

5.8         Litigation. Except as may be disclosed in Schedule 5.8, no Loan
Party has to its knowledge, any pending or threatened litigation, arbitration,
actions or proceedings which, if determined adversely to it, would be reasonably
expected to have a Material Adverse Effect.

 

5.9         No Indebtedness. No Loan Party has any Indebtedness for borrowed
funds on the Closing Date other than (i) the Obligations, (ii) Indebtedness
disclosed on Schedule 5.9 and (iii) Indebtedness otherwise permitted under
Section 7.9 hereof.

 

5.10       No Violations. Except as may be disclosed on Schedule 5.10, no Loan
Party is in violation of any applicable statute, regulation or ordinance in any
respect which could reasonably be expected to have a Material Adverse Effect on
Loan Party, nor is any Loan Party in violation of any order of any court,
governmental authority or arbitration board or tribunal.

 

5.11       Plans. No Loan Party nor any member of the Controlled Group maintains
or contributes to any Plan (or has assumed any liability in respect of any Plan)
other than those (if any) listed on Schedule 5.11 hereto. Except as set forth in
Schedule 5.11, (i) no Plan has incurred any “accumulated funding deficiency,” as
defined in Section 302(a)(2) of ERISA and Section 412(a) of the Code, whether or
not waived, and each Loan Party and each member of the Controlled Group has met
all applicable minimum funding requirements under Section 302 of ERISA in
respect of each Plan, (ii) each Plan which is intended to be a qualified plan
under Section 401(a) of the Code as currently in effect has been determined by
the Internal Revenue Service to be qualified under Section 401(a) of the Code
and the trust related thereto is exempt from federal income tax under
Section 501(a) of the Code, (iii) no Loan Party nor any member of the Controlled
Group has incurred any liability to the PBGC other than for the payment of
premiums, and there are no premium payments which have become due which are
unpaid, (iv) no Plan has been terminated by the plan administrator thereof nor
by the PBGC, and there is no occurrence which would cause the PBGC to institute
proceedings under Title IV of ERISA to terminate any Plan, (v) at this time, the
current value of the assets of each Plan exceeds the present value of the
accrued benefits and other liabilities of such Plan and no Loan Party nor any
member of the Controlled Group knows of any facts or circumstances which would
materially change the value of such assets and accrued benefits and other
liabilities, (vi) no Loan Party or any member of the Controlled Group has
breached any of the responsibilities, obligations or duties imposed on it by
ERISA with respect to any Plan, (vii) no Loan Party nor any member of a
Controlled Group has incurred any liability for any excise tax arising under
Section 4972 or 4980B of the Code, and no fact exists which could give rise to
any such liability, (viii) no Loan Party nor any member of the Controlled Group
nor any fiduciary of, nor any trustee to, any Plan, has engaged in a “prohibited
transaction” described in Section 406 of the ERISA or Section 4975 of the Code
nor taken any action which would constitute or result in a Termination Event
with respect to any such Plan which is subject to ERISA, (ix) each Loan Party
and each member of the Controlled Group has made all contributions due and
payable with respect to each Plan, (x) there exists no event described in
Section 4043(b) of ERISA, for which the thirty (30) day notice period contained
in 29 CFR §2615.3 has not been waived, (xi) no Loan Party nor any member of the
Controlled Group has any fiduciary responsibility for investments with respect
to any plan existing for the benefit of persons other than employees or former
employees of any Loan Party and any member of the Controlled Group, and (xii) no
Loan Party nor any member of the Controlled Group has withdrawn, completely or
partially, from any Multiemployer Plan so as to incur liability under the
Multiemployer Pension Plan Amendments Act of 1980.

 

25

 

 

5.12         Patents, Trademarks, Copyrights and Licenses. All patents, patent
applications, trademarks, trademark applications, service marks, service mark
applications, copyrights, copyright applications, design rights, trade names,
assumed names, trade secrets and licenses owned or utilized by any Loan Party
are set forth on Schedule 5.12, are valid and have been duly registered or filed
with all appropriate governmental authorities and constitute all of the
intellectual property rights which are necessary for the operation of its
business; there is no objection to or pending challenge to the validity of any
such material patent, trademark, copyright, design right, trade name, trade
secret or license and no Loan Party is aware of any grounds for any challenge,
except as set forth in Schedule 5.12. Each patent, patent application, patent
license, trademark, trademark application, trademark license, service mark,
service mark application, service mark license, copyright, copyright application
and copyright license owned or held by any Loan Party and all trade secrets used
by any Loan Party consist of original material or property developed by such
Loan Party or which was lawfully acquired by such Loan Party from the proper and
lawful owner thereof. Each of such items has been, or will be, maintained so as
to preserve the value thereof from the date of creation or acquisition thereof.
With respect to all proprietary software developed and used by any Loan Party,
such Loan Party is in possession of all source and object codes related to each
piece of software or is the beneficiary of a source code escrow agreement.

 

5.13         Licenses and Permits. Each Loan Party (a) is in compliance with and
(b) has procured and is now in possession of, all material licenses or permits
required by any applicable federal, state, provincial or local law or regulation
for the operation of its business in each jurisdiction wherein it is now
conducting or proposes to conduct business and where the failure to procure such
licenses or permits would reasonably be expected to have a Material Adverse
Effect.

 

5.14         No Default of Indebtedness. No Loan Party is in default in the
payment of the principal of or interest on any Indebtedness in excess of the
Materiality Threshold in principal amount or under any instrument or agreement
under or subject to which any Indebtedness has been issued and no event has
occurred under the provisions of any such instrument or agreement which with or
without the lapse of time or the giving of notice, or both, constitutes or would
constitute an event of default thereunder.

 

5.15         No Other Defaults. No Loan Party is in default in the payment or
performance of any of its contractual obligations in respect of any Material
Agreement.

 

26

 

 

5.16         No Burdensome Restrictions. No Loan Party is party to any contract
or agreement the performance of which would reasonably be expected to have a
Material Adverse Effect on such Loan Party. No Loan Party has agreed or
consented to cause or permit in the future (upon the happening of a contingency
or otherwise) any of its property, whether now owned or hereafter acquired, to
be subject to a Lien which is not a Permitted Encumbrance.

 

5.17         No Labor Disputes. No Loan Party is involved in any labor dispute;
there are no strikes or walkouts or union organization of any Loan Party’s
employees threatened or in existence and no labor contract presently existing
(if any) is scheduled to expire during the Term.

 

5.18         Margin Regulations. No Loan Party is engaged, nor will it engage,
principally or as one of its important activities, in the business of extending
credit for the purpose of “purchasing” or “carrying” any “margin stock” within
the respective meanings of each of the quoted terms under Regulation U of the
Board of Governors of the Federal Reserve System as now and from time to time
hereafter in effect. No part of the proceeds of any Advance will be used for
“purchasing” or “carrying” “margin stock,” as those terms are defined in
Regulation U of such Board of Governors.

 

5.19         Investment Company Act. No Loan Party is an “investment company”
registered or required to be registered under the Investment Company Act of
1940, as amended, nor is it controlled by such a company.

 

5.20         Disclosure. No representation or warranty made by any Loan Party in
this Agreement, or in any financial statement, report, certificate or any Other
Document furnished in connection herewith, including without limitation the
Perfection Certificate, contains any untrue statement of a material fact or
omits to state any material fact necessary to make the statements herein or
therein not misleading. There is no fact known to Loan Parties which Loan
Parties have not disclosed to Lender in writing with respect to the transactions
contemplated by this Agreement which would reasonably be expected to have a
Material Adverse Effect.

 

5.21         No Conflicting Agreements or Orders. No provision of any Material
Agreement or judgment, decree or order binding on any Loan Party or affecting
the Collateral conflicts with, or requires any consent which has not already
been obtained to, or would in any way prevent the execution, delivery or
performance of, the terms of this Agreement or the Other Documents.

 

5.22         Application of Certain Laws and Regulations. No Loan Party nor any
Affiliate of any Loan Party is subject to any law which regulates the incurrence
of any Indebtedness, including without limitation, statutes or regulations
relative to common or interstate carriers or to the sale of electricity, gas,
steam, water, telephone, telegraph or other public utility services.

 

5.23         Business and Property of Loan Parties. Upon and after the Signing
Date, Loan Parties do not propose to engage in any business other than business
conducted by the Loan Parties on the Signing Date and activities necessary to
conduct the foregoing. On the Signing Date, each Loan Party will own all the
property and possess all of the rights and Consents necessary for the conduct of
the business of such Loan Party.

 

5.24         Hedge Contracts. No Loan Party is party to any Hedge Contract,
except a Permitted Hedge Contract.

 

27

 

 

5.25         Real Property. No Loan Party has any interest as owner or tenant in
any Real Property except as disclosed on Schedule 5.25.

 

5.26         Deposit Accounts. No Loan Party has any Deposit Accounts, except as
listed on Schedule 5.26.

 

5.27         Anti-Terrorism Laws. No Covered Entity (a) is a Sanctioned Person
(b) has assets located in a Sanctioned County or in possession, custody or
control of a Sanctioned Person, (c) derives revenue from investments in or
transactions with Sanctioned Persons or Sanctioned Countries or (d) engages in
any dealings or transactions prohibited by any Anti-Terrorism Law.

 

5.28         Brokers. No Loan Party has retained the services of any broker to
assist such Loan Party in obtaining the benefits of this Agreement unless (i)
such broker has been paid (or is paid on the Closing Date) the full amount due
such broker in such regard, and (ii) such broker executes in favor of Lender a
broker’s release and waiver letter in form and substance satisfactory to Lender
on or prior to the Signing Date.

 

5.29         REIT Status. The Borrower qualifies as a REIT and is in compliance
with all requirements and conditions imposed under the Code to allow it to
maintain its status as a REIT.

 

6.           AFFIRMATIVE COVENANTS.

 

Each Loan Party shall, until payment in full of the Obligations and termination
of this Agreement:

 

6.1         Payment of Fees. Pay to Lender on demand all usual and customary
fees and expenses which Lender incurs in connection with (a) the forwarding of
Advance proceeds and (b) the establishment and maintenance of any Blocked
Account, Pledged Account or Concentration Account. Lender may, without making
demand, charge Borrower’s Account for all such fees and expenses.

 

6.2         Conduct of Business and Maintenance of Existence and Assets.
(a) Conduct continuously and operate actively its business according to good
business practices and maintain all of its properties useful or necessary in its
business in good working order and condition (reasonable wear and tear excepted
and except as may be disposed of in accordance with the terms of this
Agreement), including, without limitation, all licenses, patents, copyrights,
design rights, trade names, trade secrets and trademarks and take all actions
necessary to enforce and protect the validity of any intellectual property right
or other right included in the Collateral; (b) keep in full force and effect its
existence and Material Agreements; (c) comply in all material respects with the
laws and regulations governing the conduct of its business where the failure to
do so could reasonably be expected to have a Material Adverse Effect on such
Loan Party; and (d) make all such reports and pay all such franchise and other
taxes and license fees and do all such other acts and things as may be lawfully
required to maintain its rights, licenses, leases, powers and franchises under
the laws of the United States or any political subdivision thereof where the
failure to do so could reasonably be expected to have a Material Adverse Effect.

 

28

 

 

6.3         Requirements of Law. Comply at all times, in all material respects,
with all requirements of Law, and promptly notify Lender in writing of any
violation by any Loan Party of any Law which violation could reasonably be
expected to have a Material Adverse Effect.

 

6.4         Government Receivables. If requested by Lender to do so in respect
of any Receivable at any time after a Default or Event of Default exists,
regardless of amount, take all steps necessary to protect Lender’s interest in
the Collateral under the Federal Assignment of Claims Act or other applicable
state or local statutes or ordinances and deliver to Lender appropriately
endorsed, any instrument or chattel paper connected with any Receivable arising
out of contracts between any Loan Party and the United States, any state or any
department, agency or instrumentality of any of them.

 

6.5         Taxes. (a) file, prior to delinquency, all federal income, payroll
and unemployment and other material tax returns which it is required to file;
(b) pay, or provide for the payment, when due, of all income and franchise
taxes, payroll taxes, value added taxes, assessments and other governmental
charges against it or upon its property, income and franchises; (c) make all
required withholding and other tax deposits, and establish adequate reserves in
accordance with GAAP for the payment of all such items; and (d) provide to
Lender, upon its request, satisfactory evidence of its timely compliance with
the foregoing; provided, however, so long as the Borrower Representative has
notified Lender in writing, no Loan Party need pay any such amount referred to
in clause (b) above to the extent such amounts are being Properly Contested.

 

6.6         Execution of Supplemental Instruments. Execute and deliver to Lender
from time to time, upon demand, such supplemental agreements, statements,
assignments and transfers, or instructions or documents relating to the
Collateral, and such other instruments as Lender may reasonably request, in
order that the full intent of this Agreement and the Other Documents may be
carried into effect.

 

6.7         Payment of Indebtedness. Pay, discharge or otherwise satisfy at or
before maturity (subject, where applicable, to specified grace periods and, in
the case of the trade payables, to normal payment practices) all its obligations
and liabilities of whatever nature, including any in respect of its Material
Agreements, except when the failure to do so could not reasonably be expected to
have a Material Adverse Effect or when the amount or validity thereof is
currently being Properly Contested, subject at all times to any applicable
subordination arrangement in favor of Lender.

 

6.8         Standards of Financial Statements. Cause all financial statements
referred to herein as to which GAAP is applicable to be complete and correct in
all material respects (subject, in the case of interim financial statements, to
normal year-end audit adjustments) and to be prepared in reasonable detail and
in accordance with GAAP applied consistently throughout the periods reflected
therein (except as concurred in by such reporting accountants or officer, as the
case may be, and disclosed therein).

 

29

 

 

6.9         Life Insurance. On the Closing Date, cause a “key person” term life
insurance policy to be obtained and maintained thereafter for the term of this
Agreement on the life of the Principal (and his or her successors in office, as
the case may be) in the minimum amount of Five Hundred Thousand Dollars
($500,000), with Lender shown as beneficiary thereon and assignee thereof, such
assignment to be in form and substance satisfactory to Lender, and to be
accompanied by the original of the policy being assigned.

 

6.10       Anti-Terrorism Laws. Each Loan Party covenants and agrees that (i) no
Covered Entity will become a Sanctioned Person, (ii) no Covered Entity, either
in its own right or through any third party, will (A) have any of its assets in
a Sanctioned Country or in the possession, custody or control of a Sanctioned
Person in violation of any Anti-Terrorism Law; (B) do business in or with, or
derive any of its income from investments in or transactions with, any
Sanctioned Country or Sanctioned Person in violation of any Anti-Terrorism Law;
(C) engage in any dealings or transactions prohibited by any Anti-Terrorism Law
or (D) use the Advances to fund any operations in, finance any investments or
activities in, or, make any payments to, a Sanctioned Country or Sanctioned
Person in violation of any Anti-Terrorism Law, (iii) the funds used to repay the
Obligations will not be derived from any unlawful activity, (iv) each Covered
Entity shall comply with all Anti-Terrorism Laws and (v) the Loan Parties shall
promptly notify the Lender in writing upon the occurrence of a Reportable
Compliance Event.

 

6.11       Post-Closing Matters. The Loan Parties shall complete the actions
specified in Schedule 6.10 within the time periods specific therein, or such
longer period of time or Lender may agree to in writing in its sole discretion.

 

6.12       Servicing Agent. Borrower shall, subject to the terms and conditions
herein set forth, act as servicing agent for Lender in connection with the
Eligible Mortgage Loans, including performance of the following services:

 

(a)        collect on a monthly basis all principal and interest due from each
Mortgagor Customer under the Mortgage Notes and any other Mortgage Loan
Document;

 

(b)        collect any other revenue due in connection with the Mortgage Notes,
and any other Mortgage Loan Document, and any other revenue due in connection
with matters relating to any Real Property, including, without limitation, any
rents, security deposits, additional rent, direct and indirect operating costs,
tenant improvement charges, and any amounts due in connection with or as a
result of any casualty or exercise of eminent domain;

 

(c)        except as otherwise provided herein, instruct all Mortgagor Customers
to remit all payments in respect of the Mortgage Notes to the Blocked Account in
accordance with Section 4.14(d);

 

(d)        cause each Mortgagor Customer to keep the Real Property owned by such
Mortgagor Customer insured in accordance with Annex Two, Part 1;

 

30

 

 

(e)        cause each Mortgagor Customer to pay on or before the date when due,
any and all general and special city and county taxes of every kind and nature,
any and all real estate and ad valorem taxes, personal property taxes,
assessments, water rates, sewer rents, fines, impositions, levies, permits,
inspection and license fees, all special assessments for public improvements
(without permitting any improvement bond to be issued for special assessments)
and all other charges now or hereafter levied or imposed upon or assessed
against the Real Property owned by such Mortgagor Customer or any part thereof
by any municipality or other governmental authority or upon the revenues, rents,
issues, income and profits of such Real Property or arising in respect of the
occupancy, use or possession thereof or the use of walks, chutes, areas and
other space beyond the lot line of such Real Property and on or abutting the
public sidewalks and/or highways in front or adjoining such Real Property or
pursuant to any environmental protection act for the use of any furnace,
compactors, incinerators, parking areas or for other matters covered by any such
act, together with any penalties and interest on any of the foregoing
(hereinafter collectively referred to as “Taxes”), and in the event of a default
thereof, Lender may pay the same, which costs shall be secured by the Liens
granted pursuant to this Agreement with interest thereon as herein provided.
Borrower will repay all such costs upon demand. Borrower shall notify Lender
immediately upon receipt by Borrower of any notice of increase in the assessed
value of the Real Property, or any portion thereof, and agrees that Lender, in
the name of any Mortgagor Customer, may (but shall not be obligated to) contest
by appropriate proceedings such increase in assessment. Borrower agrees to
notify Lender and the appropriate taxing authorities immediately upon the
happening of any event which does or may affect the value of the Real Property,
or any portion thereof, the basis of the Real Property, or any portion thereof,
or the availability of any exemption to which Borrower is or may be entitled;

 

(f)        notify Lender of any default by any Mortgagor Customer under the
terms, covenants and conditions of any Mortgage Loan Collateral within five (5)
days after the date Borrower discovers such default;

 

(g)        notify the appropriate Mortgagor Customer of any default under the
terms of any Mortgage Loan Collateral in accordance with the terms of the
applicable Mortgage Loan Documents, and otherwise communicate with such
Mortgagor Customer on Lender’s behalf as and when required pursuant to the terms
of such Mortgage Loan Documents. At Lender’s option, after the discovery of any
default by a Mortgagor Customer, Borrower shall refer the matter to Lender’s
attorneys, whereafter Borrower shall cooperate with said attorneys in connection
therewith, including, without limitation, in connection with any action to
foreclose on such defaulted Mortgage Loan Collateral;

 

(h)        notify Lender of (1) any abandonment by a Mortgagor Customer of such
Mortgaged Property or a closure of its business; (2) Borrower’s receipt of a
notice from a Mortgagor Customer alleging that Lender is in default in the
performance of its obligations under the Mortgage Loan Collateral or that any
other right, entitlement, protection or condition for the benefit of a Mortgagor
Customer is not being observed, performed or satisfied; (3) Borrower’s receipt
of any notice of a proposed or threatened exercise of the right of eminent
domain with respect to the Real Property or any portion thereof; and (4) any
casualty, damage or injury to the Real Property or a portion thereof which could
create a risk of a material, immediate diminution in the revenue earned by or
generated from the Real Property;

 

(i)        communicate with each Mortgagor Customer on all matters concerning
such Mortgagor Customer’s Mortgage Loan Collateral and promptly forward to
Lender upon its request copies of all notices, correspondence, bills, invoices,
documents and instruments by or between each Mortgagor Customer or Borrower or
otherwise received by Borrower with respect to the Mortgage Loan Collateral or
the Real Property;

 

31

 

 

(j)        cooperate and assist in any legal proceedings by or against Lender or
any Lender with regard to the Mortgage Loan Collateral or the Real Property and
involving third parties;

 

(k)        following an event of a default by any Mortgagor Customer which is
not timely cured within any applicable notice and cure period, promptly advise
Lender thereof, and take such action as may be necessary or appropriate with
respect to such default, including, without limitation, retaining counsel on
Lender’s behalf, but at Borrower’s sole cost and expense, to foreclose the
defaulting Mortgage Loan Collateral. Lender shall not be responsible for
advancing the fees and disbursements of counsel in connection with any legal
proceedings commenced in connection with the Mortgage Loan Collateral, but shall
fully cooperate with and assist counsel in connection therewith;

 

(l)        maintain and keep in good order separate, accurate and complete
accounts and records (other than books of account maintained by Lender’s
accountants) for Lender, and maintain orderly files containing records of
interest and principal paid, insurance policies, leases and subleases,
correspondence, receipted bills and vouchers, and all other documents and papers
pertaining to the Mortgage Loan Collateral and the Real Property or the
operation thereof;

 

(m)        at Lender’s option, either audit and verify the accuracy of any
statements and information required to be submitted by any Mortgagor Customer
with respect to its Mortgage Loan Collateral or refer said matter to Lender’s
accountants and cooperate with said accountants in the conduct of any such
audit;

 

(n)        take service, if requested, for Lender of legal notices; advise
Lender’s attorneys as promptly as possible of such service; advise Lender of the
receipt of information concerning any claim of injury, damage or other liability
against Lender or any Lender and, to the extent available, other relevant
information concerning such claim; and provide copies of all relevant legal
papers to Lender’s attorneys. Borrower will give notice of claims and forward
documents to Lender’s insurance carrier whenever appropriate, and furnish Lender
with copies of insurance claims made against or on behalf of Lender; and

 

(o)        generally, do all things reasonably deemed necessary or desirable for
the proper servicing of Mortgage Loan Collateral.

 

6.13       Servicing.

 

(a)        Each Loan Party covenants to maintain or cause the servicing of the
Mortgage Loans to be maintained in conformity with the Accepted Servicing
Practices. In the event that the preceding language is interpreted as
constituting one or more servicing contracts, each such servicing contract shall
terminate automatically upon the earliest of (i) an Event of Default, (ii) the
date on which all the Obligations have been paid in full or (iii) the transfer
of servicing approved by the Loan Parties.

 

32

 

 

(b)        If the Mortgage Loans are serviced by the Loan Parties, (i) the Loan
Parties agree that the Lender is the collateral assignee of all servicing
records, including but not limited to any and all servicing agreements, files,
documents, records, data bases, computer tapes, copies of computer tapes, proof
of insurance coverage, insurance policies, appraisals, other closing
documentation, payment history records, and any other records relating to or
evidencing the servicing of Mortgage Loans (the “Servicing Records”), and (ii)
the Loan Parties grant the Lender a security interest in all servicing fees and
rights relating to the Mortgage Loans and all Servicing Records to secure the
obligation of the Loan Parties or their designee to service in conformity with
this Section and any other obligation of the Loan Parties to the Lender. The
Loan Parties covenant to safeguard such Servicing Records and to deliver them
promptly to the Lender or its designee at the Lender’s request.

 

(c)        If the Mortgage Loans are serviced by a third party servicer (such
third party servicer, the “Servicer”), the Loan Parties (i) shall provide a copy
of the servicing agreement to the Lender, which shall be in form and substance
acceptable to the Lender (the “Servicing Agreement”), and (ii) shall provide a
Servicer Notice to the Servicer substantially in the form of Exhibit C hereto (a
“Servicer Notice”) and shall cause the Servicer to acknowledge and agree to the
same. Any successor or assignee of a Servicer shall be approved in writing by
the Lender and shall acknowledge and agree to a Servicer Notice prior to such
successor’s assumption of servicing obligations with respect to the Mortgage
Loans.

 

(d)        If the servicer of the Mortgage Loans is a Loan Party or the Servicer
is an Affiliate of a Loan Party, such Loan Party shall provide to the Lender a
letter from such Loan Party or the Servicer, as the case may be, to the effect
that upon the occurrence of an Event of Default, the Lender may terminate any
Servicing Agreement and in any event transfer servicing to the Lender’s
designee, at no cost or expense to the Lender, it being agreed that the Loan
Parties will pay any and all fees required to terminate the Servicing Agreement
and to effectuate the transfer of servicing to the designee of the Lender.

 

(e)        After the Funding Date, until the pledge of any Mortgage Loan is
relinquished by the Lender, the Loan Parties will have no right to modify or
alter the terms of such Mortgage Loan and the Loan Parties will have no
obligation or right to repossess such Mortgage Loan or substitute another
Mortgage Loan, except as provided herein.

 

(f)        In the event the Loan Parties or their Affiliate are servicing the
Mortgage Loans, the Loan Parties shall permit the Lender from time to time to
inspect the Loan Parties’ or their Affiliates’ servicing facilities, as the case
may be, for the purpose of satisfying the Lender that the Loan Parties or their
Affiliates, as the case may be, has the ability to service the Mortgage Loans as
provided in this Agreement.

 

6.14         Termination of Servicing Duties. At any time following an Event of
Default, Lender may elect to discontinue a Loan Party’s duties pursuant to
Section 6.13 of this Agreement. Following any such election by Lender, Lender
shall designate and retain a subsidiary, affiliate or agent of Lender (“Lender’s
Designee”) to perform said duties. Promptly after being discharged of its duties
in accordance with the terms of this Section 6.14, such Loan Party shall forward
to Lender or Lender’s Designee any amounts then being held by any Loan Party in
connection with the Mortgage Loan Collateral or the Real Property.

 

33

 

 

6.15         Lender Communications. As long as there is no Event of Default, (a)
Lender shall permit Loan Parties to communicate with the Mortgagor Customers on
Lender’s behalf on all matters concerning the Mortgage Loan Collateral and the
Real Property, and (b) if Lender requests or requires additional information or
communication with any Mortgagor Customer, Lender shall forward a request for
same to Borrower Representative who shall then use its best efforts to obtain
such information or forward such communication to such Mortgagor Customer.
Following an Event of Default, Lender, at its sole option, may communicate
directly with any Mortgagor Customer on any and all matters concerning the
Mortgage Loan Collateral.

 

6.16         Periodic Due Diligence Review. The Loan Parties acknowledge that
the Lender has the right to perform continuing due diligence reviews with
respect to the Mortgage Loans, for purposes of verifying compliance with the
representations, warranties and specifications made hereunder, or otherwise, and
the Loan Parties agree that upon reasonable (but no less than one (1) Business
Day’s) prior notice to the Borrower Representative, the Lender or its authorized
representatives will be permitted during normal business hours to examine,
inspect, and make copies and extracts of, the Mortgage Files and any and all
documents, records, agreements, instruments or information relating to such
Mortgage Loans in the possession or under the control of the Loan Parties. The
Loan Parties also shall make available to the Lender a knowledgeable financial
or accounting officer for the purpose of answering questions respecting the
Mortgage Files and the Mortgage Loans. Without limiting the generality of the
foregoing, the Loan Parties acknowledge that the Lender may make Loans to the
Loan Parties based solely upon the information provided by the Loan Parties to
the Lender and the representations, warranties and covenants contained herein,
and that the Lender, at its option, has the right at any time to conduct a
partial or complete due diligence review on some or all of the Mortgage Loans
securing such Loan, including without limitation ordering new credit reports and
new appraisals on the related Mortgaged Properties and otherwise re-generating
the information used to originate such Mortgage Loan. The Lender may underwrite
such Mortgage Loans itself or engage a mutually agreed upon third party
underwriter to perform such underwriting. The Loan Parties agree to cooperate
with the Lender and any third party underwriter in connection with such
underwriting, including, but not limited to, providing the Lender and any third
party underwriter with access to any and all documents, records, agreements,
instruments or information relating to such Mortgage Loans in the possession, or
under the control, of the Loan Parties. The Loan Parties further agree that the
Loan Parties shall reimburse the Lender for any and all out-of-pocket costs and
expenses incurred by the Lender in connection with the Lender’s activities
pursuant to this Section 6.16, provided that Loan Parties shall not be
responsible to reimburse Lender with respect to more than four (4) such
inspections per calendar year unless a Default or Event of Default shall have
occurred.

 

6.17         REIT Status. The Borrower shall at all times maintain its status as
a REIT.

 

6.18         Additional Mortgage Loans. Borrower shall at all times pledge to
Lender Additional Mortgage Loans having a Collateral Value of not less than
$2,500,000, which Additional Mortgage Loans shall be held as Collateral but
shall not be included in the Borrowing Base for borrowing purposes.

 

7.           NEGATIVE COVENANTS.

 

Subsequent to the Signing Date, no Loan Party shall, nor shall any Loan Party
permit any of its Subsidiaries to, until satisfaction in full of the Obligations
and termination of this Agreement:

 

34

 

 

7.1         Merger, Consolidation and Acquisitions. Enter into any merger,
consolidation or other reorganization with or into any other Person or acquire
all or a substantial portion of the assets or Equity Interests of any Person or
permit any other Person to consolidate with or merge with it, except that, to
the extent multiple Loan Parties exist at any time, so long as Borrower
Representative gives Lender at least thirty (30) days advance written notice to
such effect, (i) any Loan Party may merge into, or consolidate with, any other
Loan Party, so long as a Loan Party is the survivor of such merger or
consolidation, (ii) any Loan Party may acquire all or any substantial portion of
the assets or Equity Interests of any other Loan Party.

 

7.2         Sales of Assets. Sell, lease, transfer or otherwise dispose of any
of its properties or assets, including any Collateral except as permitted in
Section 4.3 hereof.

 

7.3         Creation of Liens. Create or suffer to exist any Lien or transfer
upon or against any of its property or assets now owned or hereafter acquired,
except Permitted Encumbrances.

 

7.4         Guarantees. Become liable upon the obligations of any Person by
assumption, endorsement or guaranty thereof or otherwise (other than to the
Lender, the Bank, the Issuers, or the Lender in connection with this Agreement
and the transactions contemplated herein) except (a) guarantees made in the
Ordinary Course of Business up to an aggregate amount not exceeding the
Materiality Threshold; (b) the endorsement of checks for collection in the
Ordinary Course of Business; and (c) guarantees made by one Loan Party of the
Obligations of another Loan Party or Loan Parties.

 

7.5         Investments. Purchase or acquire obligations or Equity Interests of,
or any other interest in, any Person, including, without limitation the
acquisition of all, or substantially all, or any material portion of the assets
or Equity Interests of a Person or the assets of (a) any division or line of
business of a Person and (b) any partnership or joint venture; provided,
however, in Lender’s sole and absolute discretion and so long as (i) there does
not exist a Default or Event of Default or a Default or Event of Default would
not result therefrom and (ii) such investment is made no later than ninety (90)
days after the Closing Date, Borrower may make a one-time investment up to
$1,750,000 in the Bond Subsidiary to consummate a Permitted Bond Transaction (a
“Permitted Bond Subsidiary Investment”).

 

7.6         Loans. Make advances, loans or extensions of credit to any Person,
including particularly, but without limitation, to any Subsidiary or any other
Affiliate, except (i) loans made to Mortgagor Customers of Eligible Mortgage
Loans in the Ordinary Course of Business, (ii) Designated Mortgage Loans
described on Schedule 7.3(a) and in effect on the Closing Date, and (iii)
Designated Participation Loans described on Schedule 7.3(b) and in effect on the
Closing Date.

 

7.7         Dividends. Declare, pay or make any dividend or distribution on any
shares of Equity Interests of any Loan Party (other than dividends or
distributions payable in its Equity Interests, or split-ups or reclassifications
of its Equity Interests) or apply any of its funds, property or assets to the
purchase, redemption or other retirement of any Equity Interests, or of any
options to purchase or acquire any Equity Interests of any Loan Party; provided,
however, so long as there does not exist a Default or Event of Default, or a
Default or Event of Default would not result therefrom, (a) any Subsidiary of a
Borrower may pay dividends or make other distributions to such Borrower, (b)
Borrower may make a one-time distribution in connection a Permitted Bond
Subsidiary Transaction, and (c) Borrower may make cash distributions to its
equity holders on a quarterly basis, so long as (i) Borrower’s average Undrawn
Availability for the immediately preceding ninety (90) days is not less than
$500,000, and (ii) after giving effect to such distribution and any Revolving
Loans funded in connection therewith, Borrower shall have a minimum pro forma
Undrawn Availability as of the date of consummation of such distribution and on
an average basis for the ninety (90) days immediately thereafter of not less
than $500,000.

 

35

 

 

7.8         [Reserved].

 

7.9         Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness (exclusive of commercial trade debt incurred in the Ordinary Course
of Business) except in respect of (i) Indebtedness to Lender; (ii) Permitted
Subordinated Debt; (iii) the Existing Loans, pending their full payment on the
Closing Date; (iv) Permitted Hedge Contracts; (v) Indebtedness of the Bond
Subsidiary under a Permitted Bond Transaction governed by Permitted Bond
Transaction Documentation and (vi) purchase money Indebtedness incurred for
Capital Expenditures otherwise permitted to be made under this Agreement.

 

7.10        Nature of Business. Substantially change the nature of the business
in which it is engaged, on the Signing Date, or, except as otherwise
specifically permitted hereby purchase or invest, directly or indirectly, in any
assets or property other than in the Ordinary Course of Business for assets or
property which are useful in, necessary for and are to be used in its business
as presently conducted.

 

7.11        Transactions with Affiliates. Except as set forth on Schedule 7.11
hereto, directly or indirectly, purchase, acquire or lease any property from, or
sell, transfer or lease any property to, or otherwise deal with, any Affiliate,
except (i) transactions which do not exceed the Materiality Threshold,
individually or collectively, (ii) other transactions, in excess of the
Materiality Threshold, individually or collectively, which occur in the Ordinary
Course of Business, on an arm’s length basis on terms no less favorable than
terms which would have been obtainable from a Person other than an Affiliate,
and which have been fully disclosed to Lender, (iii) transactions described in,
and governed by, Section 7.5 or 7.7 hereof (as to which neither of clauses (i)
or (ii) of this Section 7.11 shall be applicable) and (iv) Designated Mortgage
Loans or Designated Participation Loans in existence on the Closing Date.

 

7.12        Leases. Enter as lessee into any lease arrangement for real or
personal property (unless capitalized and permitted under Section 8.5 hereof) if
after giving effect thereto, aggregate annual rental payments for all leased
property would exceed the Materiality Threshold in any one Fiscal Year of Loan
Parties.

 

7.13        Subsidiaries. Either: (a) create or acquire any Subsidiary;
(b) enter into any partnership, joint venture or similar arrangement; or
(c) dispose of any Equity Interests of any Subsidiary; provided, however so long
as no Default or Event of Default shall have occurred or would result therefrom
and subject to the satisfaction of such additional requirements as Lender may
establish in its sole and absolute discretion, Borrower may create the Bond
Subsidiary in connection with a Permitted Bond Transaction. Without limitation
of the foregoing, if and to the extent any Subsidiary is created or acquired
hereafter with Lender’s prior written consent, then, as a condition to such
consent becoming effective, each such Subsidiary (other than the Bond
Subsidiary), must be joined as a Loan Party hereunder (either as a borrower or a
Guarantor, as determined by Lender), on terms satisfactory to Lender. MBC
Funding-1, Inc., a New York corporation, is and shall remain inactive, shall
have no material assets or business operations, and shall be dissolved by not
later than May 31, 2015.

 

36

 

 

7.14         Fiscal Year and Accounting Changes. Change its Fiscal Year from
that in use on the Signing Date or make any significant change (i) in accounting
treatment and reporting practices except as required by GAAP or (ii) in tax
reporting treatment except as required by law.

 

7.15         Pledge of Credit. Pledge (or purport to pledge) Lender’s credit on
any purchases or for any purpose whatsoever or use any portion of any Advance in
or for any business other than such Loan Party’s business as conducted on the
Signing Date.

 

7.16         Amendment of Documents. Amend, modify or waive any term or
provision of its Organic Documents or any Material Agreement, unless (i)
required by law to do so or (ii) such amendment, modification or waiver does not
cause any contravention of, or conflict with, any material term or condition of
this Agreement and would not otherwise reasonably be expected to have a Material
Adverse Effect.

 

7.17         Compliance with ERISA. (i) (x) Maintain, or permit any member of
the Controlled Group to maintain, or (y) become obligated to contribute, or
permit any member of the Controlled Group to become obligated to contribute, to
any Plan, other than those Plans disclosed on Schedule 5.11(d), (ii) engage, or
permit any member of the Controlled Group to engage, in any non-exempt
“prohibited transaction”, as that term is defined in Section 406 of ERISA and
Section 4975 of the Code, (iii) incur, or permit any member of the Controlled
Group to incur, any “accumulated funding deficiency”, as that term is defined in
Section 302 of ERISA or Section 412 of the Code, (iv) terminate, or permit any
member of the Controlled Group to terminate, any Plan where such event could
result in any liability of any Loan Party or any member of the Controlled Group
or the imposition of a lien on the property of any Loan Party or any member of
the Controlled Group pursuant to Section 4068 of ERISA, (v) assume, or permit
any member of the Controlled Group to assume, any obligation to contribute to
any Multiemployer Plan not disclosed on Schedule 5.11, (vi) incur, or permit any
member of the Controlled Group to incur, any withdrawal liability to any
Multiemployer Plan; (vii) fail promptly to notify Lender of the occurrence of
any Termination Event, (viii) fail to comply, or permit a member of the
Controlled Group to fail to comply, with the requirements of ERISA or the Code
or other applicable laws in respect of any Plan, (ix) fail to meet, or permit
any member of the Controlled Group to fail to meet, all minimum funding
requirements under ERISA or the Code or postpone or delay or allow any member of
the Controlled Group to postpone or delay any funding requirement with respect
of any Plan.

 

7.18         Prepayment of Indebtedness. Except as permitted in Section 7.19
hereof, at any time, directly or indirectly, either (i) prepay any Indebtedness
(other than to Lender or Bank), or (ii) prior to its stated maturity,
repurchase, redeem, retire or otherwise acquire any Indebtedness of any Loan
Party or any Subsidiary of any Loan Party.

 

37

 

 

7.19         Payment of Subordinated Debt. At any time, directly or indirectly
pay the principal of, interest on or any other charge or fee in respect of any
Permitted Subordinated Debt then outstanding except as expressly permitted by
the Subordination Agreement applicable thereto.

 

7.20         Deposit Accounts. Open any Deposit Account unless a Blocked Account
Agreement or Pledged Account Agreement, as appropriate, is first executed in
respect thereof.

 

7.21         Reserved.

 

7.22         Limitations on Release of Mortgagor Customers. Borrower shall not,
without the prior written consent of Lender, do any of the following: (i)
release any Mortgagor Customer, or any guarantor of a Mortgage Loan from any
liability to Borrower under any Mortgage Loan Documents other than in connection
with a full repayment of such Mortgage Loan; (ii) release any collateral
securing any Mortgage Loan other than in connection with a full repayment of
such Mortgage Loan; or (iii) subordinate any obligation owing to Borrower or any
Lien granted to Borrower, under any Mortgage Loan. Borrower recognizes and
agrees that any such release or subordination by Borrower (even if not consented
to by Borrower) shall automatically deem the subject Mortgage Loan ineligible
for borrowing purposes. Borrower shall provide Lender with at least five (5)
Business Days prior written notice of any such release or subordination.

 

7.23         Underwriting Guidelines. Loan Parties shall not modify its
Underwriting Guidelines without the prior written consent of Lender.

 

8.           FINANCIAL COVENANTS.

 

Loan Parties shall, until payment in full of the Obligations and termination of
this Agreement comply with financial covenants set forth in Section 8.1 through
8.3 below:

 

8.1         Controlling Definitions. As used in this Article VIII:

 

“Capital Expenditures” shall mean all expenditures (or commitments to make
expenditures) of Borrower on a consolidated basis for fixed or capital assets
(including any made or committed to be made pursuant to capitalized leases)
which, in accordance with GAAP, constitute capital expenditures in the period
made.

 

“Capitalized Lease Obligations” shall mean any Indebtedness of Borrower on a
consolidated basis represented by obligations under a lease that is required to
be capitalized for financial reporting purposes in accordance with GAAP.

 

“EBITDA” shall mean, for any fiscal period the sum of (i) net income (or loss)
of Borrower on a consolidated basis (as applicable) for such period (excluding
extraordinary gains and losses), plus (ii) to the extent deducted in determining
such net income (or loss) of Borrower on a consolidated basis, the following:
(A) all interest expense of Borrower on a consolidated basis for such period;
and (B) all charges against income of Borrower on a consolidated basis for such
period for federal, state and local taxes actually paid; (C) depreciation
expenses of Borrower on a consolidated basis for such period; and (D)
amortization expenses of Borrower on a consolidated basis for such period.

 

38

 

 

“Fixed Charge Coverage Ratio” shall mean and include, with respect to any
applicable Test Period of Borrower on a consolidated basis, the ratio of
(a) EBITDA for such Test Period, minus any Unfinanced Capital Expenditures made
during such period, minus distributions and dividends made during such period,
minus, all charges against income of Borrower on a consolidated basis for such
period for federal, state and local income taxes actually paid during such
period to (b) Fixed Charges for such Test Period.

 

“Fixed Charges” shall mean and include, with respect to any applicable fiscal
period of Borrower on a consolidated basis, the sum of (i) all scheduled
payments (excluding mandatory prepayments) of principal made on Funded
Indebtedness of Borrower on a consolidated basis outstanding during such period
(excluding Revolving Advances), plus (ii) all interest expense of Borrower on a
consolidated basis (including Revolving Advances) during such period, plus
(iii) all capitalized lease payments of Borrower on a consolidated basis made
during such period.

 

“Funded Indebtedness” shall mean (with duplication) all Indebtedness: (i) for
money borrowed, including the Advances, (ii) which is evidenced by notes,
drafts, bonds, debentures, credit documents or similar instruments, (iii) for
the deferred payment for a term of one (1) year or more of the purchase price of
any asset, (iv) consisting of Capitalized Lease Obligations, (v) consisting of
reimbursement obligations with respect to letters of credit or guaranties of
letters of credit, and (vi) consisting of guaranties of any Indebtedness
described in clauses (i) through (vi) hereof owing by another Person.

 

“Leverage Ratio” shall mean, as at any particular date, the ratio of (a) Funded
Indebtedness of Borrower on a consolidated basis determined in accordance with
GAAP, to (b) EBITDA the twelve (12) Fiscal Months then ended.

 

“Net Worth” shall mean, at a particular date, (a) the aggregate amount of all
assets of Borrower on a consolidated basis as may properly be classified as such
in accordance with GAAP, less (b) the aggregate amount of all liabilities of the
Borrower on a consolidated basis as may properly be classified as such in
accordance with GAAP.

 

“Senior Debt” shall mean the Obligations.

 

“Senior Debt to Tangible Net Worth Ratio” shall mean, as of any date of
determination, the ratio of (a) the Senior Debt on such date, to (b) Tangible
Net Worth of Borrower on a consolidated basis.

 

“Tangible Net Worth” shall mean at a particular date, Net Worth less the sum of
the following on such date: (i) all “intangible assets” of the Borrower on a
consolidated basis as may be properly classified as such in accordance with
GAAP, and (ii) the aggregate amount of all Indebtedness owed to Borrower (or any
of them) by any of its Affiliates.

 

“Test Period” shall mean each twelve (12) month period ending at the end of each
Fiscal Month or such other period as specified in the Agreement.

 

39

 

 

“Unfinanced Capital Expenditures” shall mean Capital Expenditures not financed
by the incurrence of purchase money Indebtedness permitted to be incurred
pursuant to Section 7.8.

 

8.2         Fixed Charge Coverage Ratio. Maintain a Fixed Charge Coverage Ratio
as of the end of each Fiscal Quarter for the Test Period then ended, beginning
with the Fiscal Quarter ending March 31, 2015 of not less than (i) 1.25 to 1
prior to the payment of any dividend and (ii) 1.0 to 1 after giving effect to
any dividends.

 

8.3         Senior Debt to Tangible Net Worth Ratio. Fail to maintain at the end
of each Fiscal Quarter, beginning with the Fiscal Quarter ending March 31, 2015,
a Senior Debt to Tangible Net Worth Ratio of not more than 2.50 to 1.

 

9.           CONDITIONS PRECEDENT.

 

9.1         Conditions to the Initial Advance. The agreement of Lender to make
the Initial Advance requested to be made on the Closing Date is subject to the
satisfaction, or waiver by Lender, immediately prior to or concurrently with the
making of such Advance, of the following conditions precedent (in addition to,
and cumulative with, any such conditions precedent set forth and described in
the Commitment Letter relative hereto):

 

(a)        Loan Documents. Lender shall have received this Agreement (including
all Schedules and Exhibits), the Notes and any Other Documents to which Loan
Parties, or a Loan Party are parties, duly executed and delivered by a
Designated Officer of each applicable Loan Party;

 

(b)        Filings, Registrations, Recordings and Searches. (i) Each document
(including, without limitation, any Uniform Commercial Code financing statement)
required by this Agreement, any Other Document, under applicable law or
otherwise as reasonably requested by the Lender to be filed, registered or
recorded in order to create, in favor of Lender, a perfected security interest
in or lien upon the Collateral shall have been properly filed, registered or
recorded in each jurisdiction in which the filing, registration or recordation
thereof is so required or requested, and Lender shall have received an
acknowledgment copy, or other evidence satisfactory to it, of each such filing,
registration or recordation and satisfactory evidence of the payment of any
necessary fee, tax or expense relating thereto; (ii) the Lender shall also have
received UCC, tax and judgment lien searches with respect to each Loan Party in
such jurisdictions as Lender shall require, and the results of such searches
shall be satisfactory to Lender; and (iii) Lender shall have received from
Borrower Representative, for each Loan Party, a perfection certificate, the form
of which shall be supplied by Lender to Borrower Representative prior to the
Closing Date;

 

(c)        Secretary’s Certificates. Lender shall have received a certificate of
the Secretary (or Assistant Secretary) of each Loan Party, dated the Signing
Date, in form and substance acceptable to Lender, certifying as to (i) the
incumbency and signature of the officers (or other representatives) of each Loan
Party executing this Agreement and any Other Documents, and (ii) the
authorizations by the board of directors (or other governing body) of such Loan
Party to such officers or other representatives to enter into and carry out such
transactions as are contemplated pursuant to this Agreement and the Other
Documents; and including therewith copies of the Organic Documents of such Loan
Party as in effect on the Signing Date;

 

40

 

 

(d)        Good Standing Certificates. Lender shall have received good standing
certificates for each Loan Party dated not more than thirty (30) days prior to
the Signing Date, issued by the secretary of state or other appropriate official
of each Loan Party’s jurisdiction of organization and each jurisdiction where
the conduct of each Loan Party’s business activities or the ownership of its
properties necessitates qualification;

 

(e)        Legal Opinion. Lender shall have received the executed legal opinion
of legal counsel to the Loan Parties, in form and substance satisfactory to
Lender, which shall cover such matters incident to the transactions contemplated
by this Agreement, the Notes and all Other Documents such as Lender may
reasonably require, and each Loan Party hereby authorizes and directs such
counsel to deliver such opinions to Lender;

 

(f)        No Litigation. (i) No litigation, investigation or proceeding before
or by any arbitrator or Governmental Body shall be continuing or threatened
against any Loan Party or against the officers or directors of any Loan Party
(A) in connection with the Other Documents or any of the transactions
contemplated thereby and which, in the reasonable opinion of Lender, is deemed
material or (B) which could, in the reasonable opinion of Lender, have a
Material Adverse Effect; and (ii) no injunction, writ, restraining order or
other order of any nature materially adverse to any Loan Party or the conduct of
its business or inconsistent with the due consummation of the Transactions shall
have been issued by any Governmental Body;

 

(g)        Material Agreements. Lender shall have reviewed all Material
Agreements and been satisfied therewith, in its sole credit judgment;

 

(h)        Collateral Examination. Lender shall have completed Collateral
examinations and received appraisals, the results of which shall be satisfactory
in form and substance to Lender, of the Receivables, Inventory, General
Intangibles, Real Property, Leasehold Interest, and Equipment of each Loan Party
and all books and records in connection therewith;

 

(i)        Fees. Lender shall have received all fees and expenses payable to
Lender on or prior to the Closing Date pursuant hereto or under any Other
Document, provided that all fees and expenses payable on the Signing Date shall
have been paid on or prior to the Signing Date;

 

(j)        Financial Statements. Lender shall have received copies of the
Projections and copies of the Historical Financial Statements, each of which
shall be satisfactory in all respects to Lender;

 

(k)        Insurance. Lender shall have received in form and substance
satisfactory to Lender, (i) evidence that adequate insurance, including, without
limitation, casualty and liability insurance, required to be maintained under
this Agreement is in full force and effect, (ii) insurance certificates issued
by Loan Parties’ insurance broker containing such information regarding Loan
Parties’ casualty and liability insurance policies as Lender shall request and
naming Lender as an additional insured, lenders loss payee and/or mortgagee, as
applicable, and (iii) loss payable endorsements issued by Loan Parties’ insurer
naming Lender as lenders loss payee and mortgagee, as applicable;

 

41

 

 

(l)        Life Insurance. Lender shall have received from Borrower
Representative an assignment of life insurance on the life of the Principal in
accordance with Section 6.9, such assignment to be in form and substance
satisfactory to Lender and to be accompanied by the original of the policy being
assigned;

 

(m)        Blocked Accounts. Lender shall have received duly executed agreements
establishing the Concentration Account and any Blocked Accounts to the extent
required under Section 4.14 to be delivered on the Closing Date;

 

(n)        Consents. Lender shall have received any and all Consents necessary
to permit the effectuation of the transactions contemplated by this Agreement
and the Other Documents; and, Lender shall have received such Consents and
waivers of such third parties as might assert claims with respect to the
Collateral, as Lender and its counsel shall deem necessary;

 

(o)        No Adverse Material Change. Since February 31, 2013 there shall not
have occurred any event, condition or state of facts which could reasonably be
expected to have a Material Adverse Effect on any Loan Party or any Subsidiary
and no representations made or information supplied to Lender shall have been
proven to be inaccurate or misleading in any material respect;

 

(p)        Landlord’s Agreements, Etc. Unless Lender otherwise has agreed to
waive such requirement in one or more instances (and impose reserves with the
Borrowing Base in regard thereto), Lender shall have received waivers or related
agreements satisfactory to Lender with respect to all premises leased by,
licensed to or otherwise used by Loan Parties at which Inventory or Equipment is
located or in which Inventory is otherwise being processed, finished or stored,
such waivers or related agreements to be in form and substance satisfactory to
Lender;

 

(q)        Pledge Agreements. Lender shall have received a pledge agreement from
Borrower in respect of the Equity Interests of each Subsidiary owned by it
(limited, in the case of Foreign Subsidiaries, to sixty-five percent (65%) of
such Equity Interests), in form and substance satisfactory to Lender (the
“Subsidiary Pledge Agreement”;

 

(r)        Intellectual Property. To the extent any Loan Party owns any
trademarks or patents (or applications therefor) which are registered with the
United States Patent and Trademark Office, or any copyrights (or applications
therefore) which are registered with the United States Copyright Office, such
Loan Party shall have executed in favor of Lender and Intellectual Property,
Security Agreement, in form and substance satisfactory to Lender;

 

(s)        Closing Certificate. If the Signing Date precedes the Closing Date,
Lender shall have received a closing certificate signed by a Designated Officer
of each Loan Party dated the Closing Date, in form and substance satisfactory to
Lender, stating that (i) all representations and warranties set forth in this
Agreement and the Other Documents are true and correct on and as of such date,
(ii) Loan Parties are on such date in compliance with all the terms and
provisions set forth in this Agreement and the Other Documents and (iii) on such
date, no Default or Event of Default has occurred or is continuing;

 

42

 

 

(t)        Undrawn Availability at Closing. Lender shall have received evidence
satisfactory to it to the effect that after giving effect to the making of the
initial Advances hereunder, Borrower shall have on the Closing Date Undrawn
Availability of at least One Million Dollars ($1,000,000), it being agreed that
such requirement shall only apply on the Closing Date and not thereafter;

 

(u)        Additional Mortgage Loans. Borrower shall have pledged to Lender on
the Closing Date Eligible Mortgage Loans having a Collateral Value of not less
than $2,500,000 (the “Additional Mortgage Loans”), which Additional Mortgage
Loans shall be maintained as Collateral for the Obligations but shall not be
part of the Borrowing Base;

 

(v)        Cash Collateral. Lender shall have received cash collateral in the
sum of not less than $500,000, to be held pursuant to a cash collateral
agreement in form and substance satisfactory to Lender.

 

(w)        Existing Loans. The Existing Lender shall have issued a pay off
letter in respect of the Existing Loans, to be in form and substance
satisfactory to Lender, pursuant to which it shall have agreed to release all
existing Lender Liens upon receipt of full payment of the Existing Loan on the
Closing Date;

 

(x)        Guaranty. Lender shall have received from the Guaranties, in form and
substance satisfactory to Lender, from the Principal and DAG Funding;

 

(y)        Corporate and Legal Structure. Lender shall be satisfied with the
corporate and legal structure and capitalization of Borrower and its
Subsidiaries;

 

(z)        Long Term Indebtedness. Lender shall be reasonably satisfied with the
terms and conditions of any existing long-term Indebtedness of the Loan Parties
and Guarantors to remain outstanding after the Signing Date, and to the extent
requested by Lender, each holder of such long-term Indebtedness shall have
entered into a Subordination Agreement with Lender;

 

(aa)       Computer Information Systems. Lender shall be satisfied with Loan
Parties’ computer information systems and Loan Parties’ ability to report
information to Lender regarding the Collateral and Loan Parties’ financial
condition; and

 

(bb)       All Other Matters. Lender shall have received all Other Documents
which Lender determines to be necessary to consummate the transactions
contemplated to occur on or after the Signing Date pursuant to this Agreement,
and all corporate and other proceedings, and all documents, instruments and
other legal matters in connection with the transactions contemplated herein
shall be satisfactory in form and substance to Lender and its legal counsel.

 

9.2         Conditions to Each Advance. The agreement of Lender to make any
Advance requested to be made on any date (including, without limitation, the
Initial Advance), is subject to the satisfaction of the following conditions
precedent as of the date such Advance is made:

 

43

 

 

(a)        Representations and Warranties. Each of the representations and
warranties made by any Loan Party in or pursuant to this Agreement and any Other
Document (including without limitation those made in Annex Two hereto) to which
it is a party, and each of the representations and warranties contained in any
certificate, document or financial or other statement furnished at any time
under or in connection with this Agreement or any related agreement shall be
true and correct in all material respects on and as of such date as if made on
and as of such date;

 

(b)        No Default. No Event of Default or Default shall have occurred and be
continuing on such date, or would exist after giving effect to the Advances
requested to be made, on such date and, in the case of the initial Advance,
after giving effect to the consummation of the transactions contemplated hereby;
provided, however that Lender, in its sole and absolute discretion, may continue
to make Advances notwithstanding the existence of an Event of Default or Default
and that any Advances so made shall not be deemed a waiver of any such Event of
Default or Default;

 

(c)        Maximum Revolving Advances. In the case of any Revolving Advance
requested to be made, after giving effect thereto, the aggregate amount of all
Revolving Advances shall not exceed the maximum amount of Advances permitted
under Section 2.1 hereof; and

 

(d)        Funding Requirements. As to each Revolving Advance made, the Funding
Requirements shall have been completely fulfilled.

 

Each request for an Advance by any Loan Party hereunder shall constitute a
representation and warranty by each Loan Party as of the date of such Advance
that the conditions contained in this subsection shall have been satisfied.

 

10.         INFORMATION AS TO LOAN PARTIES.

 

Each Loan Party shall, until satisfaction in full of the Obligations and the
termination of this Agreement:

 

10.1         Disclosure of Material Matters. Immediately upon learning thereof,
report to Lender all matters materially affecting the value, enforceability or
collectibility of any portion of the Collateral including, without limitation,
any Loan Party’s reclamation or repossession of, or the return to any Loan Party
of, a material amount of goods or claims or disputes asserted by any Mortgagor
Customer or other obligor.

 

10.2         Schedules. Deliver to Lender on or before the fifteenth (15th) day
of each calendar month as and for the prior month (a) Receivables agings, and
(b) accounts payable agings. In addition, each Loan Party will deliver to Lender
at such intervals as Lender may require: (i) confirmatory assignment schedules,
(ii) copies of each Mortgagor Customer’s invoices, and (iii) such further
schedules, documents and/or information regarding the Collateral as Lender, in
its sole credit judgment, may require including, without limitation, trial
balances and test verifications. Lender shall also have the right to confirm and
verify all Receivables by any manner and through any medium it considers
commercially advisable and do whatever it may deem commercially necessary to
protect its interests hereunder. The items to be provided under this Section
shall be in form satisfactory to Lender and executed by the Borrower
Representative and delivered to Lender from time to time solely for Lender’s
convenience in maintaining records of the Collateral, and any failure to deliver
any of such items to Lender shall not affect, terminate, modify or otherwise
limit Lender’s Lien with respect to the Collateral.

 

44

 

 

10.3         Environmental Compliance Certificate. Furnish Lender, at its
request from time to time, with a certificate signed by a Designated Officer of
Borrower Representative stating, to the best of his knowledge, that each Loan
Party is in compliance in all material respects with all federal, state and
local laws relating to environmental protection and control and occupational
safety and health. To the extent any Loan Party is not in compliance with the
foregoing laws, the certificate shall set forth with specificity all areas of
non-compliance and the proposed action Loan Party will implement in order to
achieve full compliance.

 

10.4         Litigation. Promptly notify Lender in writing of (i) any Commercial
Tort Claim arising in a Loan Party’s favor subsequent to the Signing Date or
(ii) any litigation, suit or administrative proceeding affecting any Loan Party,
whether or not the claim is covered by insurance, and of any suit or
administrative proceeding, which in any such case could reasonably be expected
to have a Material Adverse Effect on any Loan Party.

 

10.5         Material Occurrences. Promptly notify Lender in writing upon the
occurrence of (a) any Event of Default or Default; (b) any event, development or
circumstance whereby any financial statements or other reports furnished to
Lender fail in any material respect to present fairly, in accordance with GAAP
consistently applied, the financial condition or operating results of any Loan
Party as of the date of such statements; (c) any accumulated retirement plan
funding deficiency which, if such deficiency continued for two plan years and
was not corrected as provided in Section 4971 of the Code, could subject any
Loan Party to a tax imposed by Section 4971 of the Code; (d) each and every
default by any Loan Party in respect of any Indebtedness which, individually or
when aggregated, exceeds the Materiality Threshold which could reasonably be
expected to result in the acceleration of the maturity of any Indebtedness,
including the names and addresses of the holders of such Indebtedness with
respect to which there is a default existing or with respect to which the
maturity has been or could be accelerated, and the amount of such Indebtedness;
(e) the termination (or receipt of notice of pending termination) of any
Material Agreement; and (f) any other development in the business or affairs of
any Loan Party which could reasonably be expected to have a Material Adverse
Effect; in each case describing the nature thereof and the action that Loan
Parties propose to take with respect thereto.

 

10.6         [Reserved].

 

45

 

 

10.7         Annual Financial Statements. Furnish Lender within ninety (90) days
after the end of each Fiscal Year of Borrower, financial statements of Borrower
on a consolidating and consolidated basis including, but not limited to,
statements of income and stockholders’ equity and cash flow from the beginning
of the current Fiscal Year to the end of such Fiscal Year and the balance sheet
as at the end of such Fiscal Year, all prepared in accordance with GAAP applied
on a basis consistent with prior practices, and in reasonable detail and
reported upon without qualification by an independent certified public
accounting firm selected by Borrower and satisfactory to Lender (the
“Accountants”). The report of the Accountants shall, if requested by the Lender,
be accompanied by a statement of the Accountants certifying that (i) they have
caused this Agreement to be reviewed, (ii) in making the examination upon which
such report was based either no information came to their attention which to
their knowledge constituted an Event of Default or a Default under this
Agreement or any related agreement or, if such information came to their
attention, specifying any such Default or Event of Default, its nature, when it
occurred and whether it is continuing, and such report shall contain or have
appended thereto calculations which set forth Borrower’s compliance with the
requirements or restrictions imposed by the Financial Covenants. In addition,
the reports shall be accompanied by a certificate of a Designated Officer of the
Borrower Representative which shall state that, based on an examination
sufficient to permit him to make an informed statement, no Default or Event of
Default exists, or, if such is not the case, specifying such Default or Event of
Default, its nature, when it occurred, whether it is continuing and the steps
being taken by Borrower with respect to such event, and such certificate shall
have appended thereto calculations which set forth Borrower’s compliance with
the requirements or restrictions imposed by the Financial Covenants.

 

10.8         Quarterly Financial Statements. Furnish Lender within forty five
(45) days after the end of each Fiscal Quarter, an unaudited balance sheet of
Borrower on a consolidated and consolidating basis and unaudited statements of
income and stockholders’ equity and cash flow of Borrower reflecting results of
operations from the beginning of the Fiscal Year to the end of such quarter and
for such quarter, prepared on a basis consistent with prior practices but in
accordance with GAAP and complete and correct in all material respects, subject
to normal year end adjustments (together with comparative reports for the
corresponding period(s) in the prior Fiscal Year and for the projected reports
for the current Fiscal Year required under Section 10.13). The reports shall be
accompanied by a certificate signed by a Designated Officer of the Borrower
Representative, substantially in the form of Exhibit 10.8 (a “Compliance
Certificate”), which shall state that, based on an examination sufficient to
permit him to make an informed statement, no Default or Event of Default exists,
or, if such is not the case, specifying such Default or Event of Default, its
nature, when it occurred, whether it is continuing and the steps being taken by
Borrower with respect to such default and, such certificate shall have appended
thereto calculations which set forth Borrower’s compliance with the requirements
or restrictions imposed by the Financial Covenants.

 

10.9         Reserved.

 

10.10       Borrowing Base Certificate. Deliver to Lender a certificate of a
Designated Officer of Borrower Representative (a “Borrowing Base Certificate”)
in the form of Exhibit 10.10 hereto or in such other form as maybe required or
approved by Lender from time to time, which shall state Borrower’s Borrowing
Base as of the date thereof (including a calculation of such Borrowing Base).
This Borrowing Base Certificate shall be delivered monthly, by the second
Business Day of each calendar month, as of the last Business Day of the
preceding calendar month, and shall be supplemented by a monthly reconciliation
to the financial statements of Borrower for such Fiscal Month delivered pursuant
to Section 10.9, with each such reconciliation to be delivered coincident with
the delivery of such financial statements pursuant to said Section 10.9, and to
be in form satisfactory to Lender, which shall include a reconciliation and
“roll forward” from the prior month’s reporting thereof pursuant to
Section 10.2.

 

46

 

 

10.11         Other Reports. Furnish Lender as soon as available, but in any
event within ten (10) days after the issuance thereof, with copies of such
financial statements, reports and returns as each Loan Party shall send to the
owners of its Equity Interests generally or filed with the Securities and
Exchange Commission or any other Government Authority.

 

10.12         Additional Information. Furnish Lender with such additional
information as Lender shall reasonably request in order to enable Lender to
determine whether the terms, covenants, provisions and conditions of this
Agreement and the Notes have been complied with by Loan Parties including,
without limitation and without the necessity of any request by Lender,
(a) copies of all environmental audits and reviews, (b) at least thirty (30)
days prior thereto, notice of any Loan Party’s opening or establishing of any
new Collateral Location or any Loan Party’s closing of any existing Collateral
Location, and (c) promptly upon any Loan Party’s learning thereof, notice of any
labor dispute to which any Loan Party may become a party, any strikes or
walkouts relating to any of its plants or other facilities, and the expiration
of any labor contract to which any Loan Party is a party or by which any Loan
Party is bound.

 

10.13         Projected Operating Budget. Furnish Lender, no later than thirty
(30) days prior to the beginning of each Borrower’s Fiscal Years, commencing
with its first Fiscal Year ending after the Signing Date, the following
projections, on a month-to-month basis for such Fiscal Year, for Borrower and
its Subsidiaries, on a consolidated and consolidating basis, to-wit operating
budget, balance sheet, income statement, statement of cash flow, Financial
Covenant compliance (including projected amounts of all financial components
used in determining compliance) and borrowing availability, such projections to
be accompanied by a certificate signed by a Designated Officer of the Borrower
Representative to the effect that such projections have been prepared on the
basis of sound financial planning practice consistent with past budgets and
financial statements and that such officer has no reason to question the
reasonableness of any material assumptions on which such projections were
prepared.

 

10.14         Reserved.

 

10.15         Notice of Suits, Adverse Events. Furnish Lender with prompt notice
of (i) any lapse or other termination of any Consent issued to any Loan Party by
any Governmental Body or any other Person that is material to the operation of
any Loan Party’s business, (ii) any refusal by any Governmental Body or any
other Person to renew or extend any such Consent; and (iii) copies of any
periodic or special reports filed by any Loan Party with any Governmental Body
or Person, if such reports indicate any material change in the business,
operations, affairs or condition of any Loan Party, or if copies thereof are
requested by Lender, and (iv) copies of any material notices and other
communications from any Governmental Body or Person which specifically relate to
any Loan Party.

 

47

 

 

10.16         ERISA Notices and Requests. Furnish Lender with immediate written
notice in the event that (i) any Loan Party or any member of the Controlled
Group knows or has reason to know that a Termination Event has occurred,
together with a written statement describing such Termination Event and the
action, if any, which such Loan Party or member of the Controlled Group has
taken, is taking, or proposes to take with respect thereto and, when known, any
action taken or threatened by the Internal Revenue Service, Department of Labor
or PBGC with respect thereto, (ii) any Loan Party or any member of the
Controlled Group knows or has reason to know that a prohibited transaction (as
defined in Sections 406 of ERISA and 4975 of the Code) has occurred together
with a written statement describing such transaction and the action which such
Loan Party or any member of the Controlled Group has taken, is taking or
proposes to take with respect thereto, (iii) a funding waiver request has been
filed with respect to any Plan together with all communications received by any
Loan Party or any member of the Controlled Group with respect to such request,
(iv) any increase in the benefits of any existing Plan or the establishment of
any new Plan or the commencement of contributions to any Plan to which any Loan
Party or any member of the Controlled Group was not previously contributing
shall occur, (v) any Loan Party or any member of the Controlled Group shall
receive from the PBGC a notice of intention to terminate a Plan or to have a
trustee appointed to administer a Plan, together with copies of each such
notice, (vi) any Loan Party or any member of the Controlled Group shall receive
any favorable or unfavorable determination letter from the Internal Revenue
Service regarding the qualification of a Plan under Section 401(a) of the Code,
together with copies of each such letter; (vii) any Loan Party or any member of
the Controlled Group shall receive a notice regarding the imposition of
withdrawal liability, together with copies of each such notice; (viii) any Loan
Party or any member of the Controlled Group shall fail to make a required
installment or any other required payment under Section 412 of the Code on or
before the due date for such installment or payment; (ix) any Loan Party or any
member of the Controlled Group knows that (a) a Multiemployer Plan has been
terminated, (b) the administrator or plan sponsor of a Multiemployer Plan
intends to terminate a Multiemployer Plan, or (c) the PBGC has instituted or
will institute proceedings under Section 4042 of ERISA to terminate a
Multiemployer Plan.

 

10.17         Intellectual Property. Notify Lender promptly if, subsequent to
the Signing Date, any Loan Party applies for, or acquires, any patent, trademark
or copyright registered (or registrable) under the federal law, and execute and
deliver to Lender, upon request, such documents and agreements as Lender may
request to evidence, confirm or perfect Lender’s Lien on and security interest
in such Collateral.

 

10.18         Additional Documents. Execute and deliver to Lender, upon request,
such documents and agreements as Lender may, from time to time, reasonably
request to carry out the purposes, terms or conditions of this Agreement.

 

10.19         Mortgage File Reports. On the fifteenth (15th) day of each
calendar month, the Borrower shall provide the Lender with a report with respect
to each Mortgage File, which report shall include, among other items, (a) a
summary of each Loan Party's delinquency and loss experience and payment history
with respect to all Mortgage Loans pledged to Lender, plus any such additional
reports as the Lender may reasonably request with respect to each Loan Party’s
or any servicer's servicing portfolio or pending originations of Mortgage Loans
and (b) any other information reasonably requested by Lender with respect to the
Mortgage Loans.

 

11.         EVENTS OF DEFAULT.

 

The occurrence of any one or more of the following events shall constitute an
“Event of Default”:

 

48

 

 

11.1         Obligations. Failure by any Loan Party to pay any Obligations when
due, whether at maturity or by reason of acceleration pursuant to the terms of
this Agreement or by notice of intention to prepay, or by required prepayment or
failure to pay any other liabilities or make any other payment, fee or charge
provided for herein when due or in any Other Document;

 

11.2         Misrepresentations. Any representation or warranty of any material
fact, circumstance or condition made or deemed made by any Loan Party in this
Agreement or any related agreement or in any certificate, document or financial
or other statement furnished at any time in connection herewith or therewith
shall prove to have been misleading in any material respect on the date when
made or deemed to have been made (other than the representations and warranties
set forth in Annex Two, which shall be considered solely for the purpose of
determining the Collateral Value of the Mortgage Loans; unless (i) the Loan
Parties shall have made any such representations and warranties with knowledge
that they were false or misleading at the time made or (ii) any such
representations and warranties have been determined by the Lender in its sole
discretion to be false or misleading on a regular basis);

 

11.3         Financial Information. Failure by any Loan Party to (i) furnish
financial information required by Sections 10.2, 10.7, 10.8 and 10.10 when due
(ii) any other information when requested pursuant hereto which is unremedied
for a period of three (3) Business Days, or (iii) permit the inspection of its
books or records by Lender when requested pursuant hereto;

 

11.4         Liens. Issuance of a notice of Lien, levy, assessment, injunction
or attachment against a material portion of any Loan Party’s property which is
not stayed or lifted within thirty (30) days (but not later than its being
executed, however);

 

11.5         Covenants. Either (i) except as otherwise provided in
Section 11.3(i) above or clause (ii) below of this Section 11.5, failure or
neglect of any Loan Party to perform, keep or observe any term, provision,
condition, covenant herein contained, or contained in any Other Document, now or
hereafter entered into between any Loan Party and Lender (without any cure or
grace period); or (ii) a failure or neglect of Loan Parties to perform, keep or
observe any term, provision, condition or covenant, contained in Sections 4.6,
4.7, 4.9, 4.11, 6.3, 6.4, 10.4 or 10.6 hereof which is not cured within fifteen
(15) days from the occurrence of such failure or neglect;

 

11.6         Judgments. Any judgment or judgments are rendered or judgment liens
filed against any Loan Party for an aggregate amount in excess of the
Materiality Threshold which within thirty (30) days of such rendering or filing
(but not later than its being executed, however) is not either satisfied, stayed
or discharged of record;

 

11.7         Voluntary Bankruptcy. Any Loan Party, any Subsidiary of any Loan
Party or any Guarantor shall (i) apply for, consent to or suffer the appointment
of, or the taking of possession by, a receiver, custodian, trustee, liquidator
or similar fiduciary of itself or of all or a substantial part of its property,
(ii) make a general assignment for the benefit of creditors, (iii) commence a
voluntary case under any state or federal bankruptcy laws (as now or hereafter
in effect), (iv) be adjudicated a bankrupt or insolvent, (v) apply for, consent
to or suffer the appointment of, or the taking of possession by, a receiver,
custodian, trustee, liquidator or similar fiduciary of itself or of all or a
substantial part of its property, (vi) admit in writing its inability, or be
generally unable, to pay its debts as they become due or cease operations of its
present business, (vii) file a petition seeking to take advantage of any other
law providing for the relief of debtors, or (viii) take any action for the
purpose of effecting any of the foregoing;

 

49

 

 

11.8         Insolvency. Any Loan Party shall admit in writing its inability, or
be generally unable, to pay its Indebtedness as it becomes due or shall cease
operations of its present business;

 

11.9         Involuntary Bankruptcy. Any Loan Party, any Subsidiary of a Loan
Party or any Guarantor shall acquiesce in, or fail to have dismissed, within
thirty (30) days, any petition filed against it in any involuntary case under
any state or federal bankruptcy laws (as now or hereafter in effect), or take
any action for the purpose of effecting any of the foregoing;

 

11.10         Material Adverse Changes. Any change in any Loan Party’s condition
or affairs (financial or otherwise) which in Lender’s reasonable opinion has a
Material Adverse Effect;

 

11.11         Lender’s Liens. Any Lien created hereunder or provided for hereby
or under any related agreement for any reason ceases to be or is not a valid and
perfected Lien having a first priority interest;

 

11.12         Subordinated Debt. A default or event of default shall occur under
or in respect of any Subordinated Debt, which default shall not have been cured
or waived within any applicable grace period, or if any Person party to a
Subordination Agreement breaches or violates, or attempts to terminate or
challenge the validity of, such agreement, or any payment is made or received in
respect of any Subordinated Debt in violation of the Subordination Agreement;

 

11.13         Cross Default. Either (x) any specified “event of default” under
any Indebtedness (other than the Obligations) of any Loan Party, any of its
Subsidiaries or any Guarantor with a then-outstanding principal balance (or, in
the case of any Indebtedness not so denominated, with a then-outstanding total
obligation amount) of $250,000 or more, or any other event or circumstance which
would permit the holder of any such Indebtedness of any Loan Party, any of its
Subsidiaries or any Guarantor to accelerate such Indebtedness (and/or the
obligations of Loan Party thereunder) prior to the scheduled maturity or
termination thereof, shall occur (regardless of whether the holder of such
Indebtedness shall actually accelerate, terminate or otherwise exercise any
rights or remedies with respect to such Indebtedness), or (y) a default of the
obligations of any Loan Party, any of its Subsidiaries or any Guarantor under
any Material Agreement to which it is a party shall occur which has or is
reasonably likely to have a Material Adverse Effect or (z) a default or event of
default shall occur under any Permitted Bond Transaction Documentation;

 

11.14         Guaranty. Termination or breach of any Guaranty, security
agreement, Pledge Agreement or similar agreement executed and delivered to
Lender in connection with the Obligations of any Loan Party, or if any Guarantor
attempts to terminate, challenges the validity of, or its liability under, any
such Guaranty, security agreement, Pledge Agreement or similar agreement;

 

11.15         Change of Ownership. Any Change of Ownership shall occur;

 

50

 

 

11.16         Change of Management. Any Change of Management shall occur;

 

11.17         Invalidity. Any material provision of this Agreement or any Other
Document shall, for any reason, cease to be valid and binding on any Loan Party,
or any Loan Party shall so claim in writing to Lender;

 

11.18         Takings. (i) Any Governmental Body shall (A) revoke, terminate,
suspend or adversely modify any license, permit, patent trademark or trade name
of any Loan Party, the continuation of which is material to the continuation of
any Loan Party’s business, or (B) commence proceedings to suspend, revoke,
terminate or adversely modify any such license, permit, trademark, trade name or
patent and such proceedings shall not be dismissed or discharged within sixty
(60) days, or (c) schedule or conduct a hearing on the renewal of any license,
permit, trademark, trade name or patent necessary for the continuation of any
Loan Party’s business and the staff of such Governmental Body issues a report
recommending the termination, revocation, suspension or material, adverse
modification of such license, permit, trademark, trade name or patent; (ii) any
agreement which is necessary or material to the operation of any Loan Party’s
business shall be revoked or terminated and not replaced by a substitute
acceptable to Lender within thirty (30) days after the date of such revocation
or termination, and such revocation or termination and non-replacement would
reasonably be expected to have a Material Adverse Effect on any Loan Party;

 

11.19         Seizures. Any material portion of the Collateral shall be seized
or taken by a Governmental Body, or any Loan Party or the title and rights of
any Loan Party shall have become the subject matter of litigation which could
reasonably be expected, in the opinion of Lender, upon final determination, to
result in impairment or loss of the security provided by this Agreement or the
Other Documents;

 

11.20         REIT Status. Loan Parties shall fail to maintain its status as a
REIT.

 

11.21         Plans. An event or condition specified in Sections 7.16 or 10.15
hereof shall occur or exist with respect to any Plan and, as a result of such
event or condition, together with all other such events or conditions, any Loan
Party or any member of the Controlled Group shall incur, or in the opinion of
Lender be reasonably likely to incur, a liability to a Plan or the PBGC (or
both) which, in the reasonable judgment of Lender, would have a Material Adverse
Effect on any Loan Party; or

 

11.22         Criminal Charges. Any Loan Party, or the Principal shall become
the subject of a criminal indictment or investigation in respect of or
pertaining to, the operation or conduct of a Loan Party’s business, its
reporting of any financial data, its application for, or receipt of, any credit,
its “laundering” of any funds or its non-payment (or underpayment) of any taxes
or any other Charges, or shall admit its guilt or complicity in respect of any
of the foregoing, or shall pay any fine or suffer any penalty in respect thereof
(including as part of any plea bargain or arrangement).

 

51

 

 

12.         LENDER’S RIGHTS AND REMEDIES AFTER DEFAULT.

 

12.1         Rights and Remedies. Upon and after the occurrence of an Event of
Default pursuant to Sections 11.7, 11.8, 11.9 or 11.20, all Obligations shall be
immediately due and payable and this Agreement and all Commitments of Lender
shall be deemed terminated. Upon the occurrence of any other Event of Default
not specified in the preceding sentence, and at any time thereafter during the
continuation of such Event of Default, at Lender’s option, all Obligations shall
be immediately due and payable and Lender shall have the right to terminate this
Agreement and to terminate the Commitments of Lender to make Advances. Upon and
after the occurrence of any Event of Default, and during its continuation,
Lender shall have the right to exercise any and all other rights and remedies
provided for herein, under the Uniform Commercial Code and at law or equity
generally, including, without limitation, the right to (i) foreclose the
security interests granted herein and to realize upon any Collateral by any
available judicial procedure and/or to take possession of and sell any or all of
the Collateral with or without judicial process and (ii) exercise all rights and
powers with respect to the Collateral as Loan Party might exercise (including,
without limitation, taking any action under any power of attorney received by
Lender with respect to any collateral securing any Mortgage Loan). Lender may
enter any Loan Party’s premises or other premises without legal process and
without incurring liability to any Loan Party therefor, and Lender may
thereupon, or at any time thereafter, in its discretion without notice or
demand, take the Collateral and remove the same to such place as Lender may deem
advisable and Lender may require Loan Parties to make the Collateral available
to Lender at a convenient place. With or without having the Collateral at the
time or place of sale, Lender may sell the Collateral, or any part thereof, at
public or private sale, at any time or place, in one or more sales, at such
price or prices, and upon such terms, either for cash, credit or future
delivery, as Lender may elect. Except as to that part of the Collateral which is
perishable or threatens to decline speedily in value or is of a type customarily
sold on a recognized market, Lender shall give Loan Parties reasonable
notification of such sale or sales, it being agreed that in all events written
notice mailed to Loan Parties at least five (5) Business Days prior to such sale
or sales is reasonable notification. At any public sale Lender may bid for and
become the purchaser, and Lender, or any other purchaser at any such sale
thereafter shall hold the Collateral sold absolutely free from any claim or
right of whatsoever kind, including any equity of redemption and such right and
equity are hereby expressly waived and released by each Loan Party. In
connection with the exercise of the foregoing remedies, Lender is granted
permission to use all of each Loan Party’s trademarks, trade styles, trade
names, patents, patent applications, licenses, franchises and other proprietary
rights which are used in connection with (a) Inventory for the purpose of
disposing of such Inventory and (b) Equipment for the purpose of completing the
manufacture of unfinished goods.

 

12.2         Application of Proceeds. The proceeds realized by Lender from the
sale or other disposition by Lender of any Collateral subsequent to an Event of
Default occurring and during its continuation, shall be applied as follows:
first, to the reasonable costs, expenses and attorneys’ fees and expenses
incurred by Lender for collection and for acquisition, completion, protection,
removal, storage, sale and delivery of the Collateral; secondly, to interest due
upon any of the Obligations; thirdly, to fees payable in connection with this
Agreement; and, lastly, to the principal of the Obligations; provided, however,
that Lender reserves the right to adjust the foregoing allocations as it sees
fit from time to time, in its sole discretion, and apply (or re-apply, as the
case may be) such proceeds to the Obligations in a different manner or order. If
any deficiency shall arise, Loan Parties shall remain liable to Lender therefor.
If any surplusage exists, such surplusage shall be held as cash Collateral
pending full payment and satisfaction of all Obligations and termination of this
Agreement, after which any remainder shall be returned to the Borrower
Representative unless Lender is then otherwise required to remit such remainder
under applicable law.

 

52

 

 

12.3         Lender’s Discretion. After an Event of Default exists, Lender shall
have the right in its sole discretion to determine which rights, Liens, security
interests or remedies Lender may at any time pursue, relinquish, subordinate, or
modify or to take any other action with respect thereto and such determination
will not in any way modify or affect any of Lender’s rights hereunder.

 

12.4         Setoff. In addition to any other rights which any Lender Party may
have under applicable law, upon the occurrence of an Event of Default hereunder,
each Lender Party shall have a right to apply any Loan Party’s property held by
it to reduce the Obligations.

 

12.5         Rights and Remedies not Exclusive. The enumeration of the foregoing
rights and remedies is not intended to be exhaustive and the exercise of any
right or remedy shall not preclude the exercise of any other right or remedies
provided for herein or in any Other Document or otherwise provided by law, all
of which shall be cumulative and not alternative.

 

13.         WAIVERS AND JUDICIAL PROCEEDINGS.

 

13.1         Waiver of Notice. Each Loan Party hereby waives notice of
non-payment of any of the Receivables, demand, presentment, protest and notice
thereof with respect to any and all instruments, notice of acceptance hereof,
notice of loans or advances made, credit extended, Collateral received or
delivered, or any other action taken in reliance hereon, and all other demands
and notices of any description, except such as are expressly provided for
herein.

 

13.2         Delay. No delay or omission on Lender’s part in exercising any
right, remedy or option shall operate as a waiver of such or any other right,
remedy or option or of any default.

 

13.3         Jury Waiver. EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES
ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION
(A) ARISING UNDER THIS AGREEMENT OR ANY OTHER DOCUMENT, OR (B) IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO THIS AGREEMENT OR ANY OTHER DOCUMENT OR THE RELATED
TRANSACTIONS, IN EACH CASE, WHETHER NOW EXISTING OR HEREAFTER ARISING, AND
WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE AND EACH PARTY HEREBY CONSENTS
THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENTS OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

53

 

 

14.         EFFECTIVE DATE AND TERMINATION.

 

14.1         Term; Early Termination Fee. This Agreement, which shall inure to
the benefit of and shall be binding upon, the respective successors and
permitted assigns of each Loan Party and Lender, shall become effective on the
Signing Date and shall continue in full force and effect until that date which
is the third (3rd) anniversary of the Signing Date (the “Term”) unless sooner
terminated as herein provided. Borrower may terminate this Agreement at any time
upon ninety (90) days’ prior written notice upon payment in full of the
Obligations. In the event the Obligations are prepaid in full prior to the last
day of the Term (the date of such prepayment hereinafter referred to as the
“Early Termination Date”), Borrower shall pay to Lender an early termination fee
(the “Early Termination Fee”), for the loss of its bargain (and not as a
penalty) in an amount equal to (i) two percent (2%) of the Maximum Revolving
Amount, if the Early Termination Date occurs during the first Loan Year, (ii)
one percent (1%) of the Maximum Revolving Amount if the Early Termination Date
occurs during the second Loan Year and (iii) one half of one percent (0.50%) of
the Maximum Revolving Amount if the Early Termination Date occurs during the
third Loan Year but to and including the date immediately preceding the end of
the sixth month of the third Loan Year.

 

14.2         Termination. The termination of the Agreement shall not affect any
Loan Party’s, Lender’s, the Bank’s, any Issuer’s rights, or any of the
Obligations having their inception prior to the effective date of such
termination, and the provisions hereof shall continue to be fully operative
until all transactions entered into, rights or interests created or Obligations
have been fully disposed of, concluded or liquidated. The security interests,
Liens and rights granted to Lender, the Bank, the Issuers hereunder and the
financing statements filed hereunder shall continue in full force and effect,
notwithstanding the termination of this Agreement or the fact that Borrower’s
Account may from time to time be temporarily in a zero or credit position, until
all of the Obligations of each Loan Party have been paid or performed in full
after the termination of this Agreement or each Loan Party has furnished Lender,
the Bank, the Issuers with an indemnification satisfactory to such parties with
respect thereto and an unconditional release from any liabilities hereunder.
Accordingly, each Loan Party waives any rights which it may have under the
applicable provisions of the Uniform Commercial Code to demand the filing of
termination statements with respect to the Collateral, and Lender shall not be
required to send such termination statements to each Loan Party, or to file them
with any filing office, unless and until this Agreement shall have been
terminated in accordance with its terms and all Obligations paid in full in
immediately available funds. All representations, warranties, covenants, waivers
and agreements contained herein shall survive termination hereof until all
Obligations are paid or performed in full.

 

15.         MULTIPLE LOAN PARTIES.

 

15.1         Borrowing Agency Provisions. If and to the extent that at any time
or from time to time there are multiple Loan Parties, then:

 

(a)        Each Loan Party acknowledges that it, together with each other Loan
Party, make up a related organization of various entities constituting a single
economic and business enterprise and sharing a substantial identity of interests
such that, without limitation, Loan Parties render services to or for the
benefit of each other, purchase or sell and supply goods to or from or for the
benefit of each other, make loans, advances and provide other financial
accommodations to or for the benefit of each other (including the payment of
creditors and guarantees of Indebtedness), provide administrative, marketing,
payroll and management services to or for the benefit of each other; have
centralized accounting, common officers and directors; and are in certain
circumstances are identified to creditors as a single economic and business
enterprise. Accordingly, and without limitation, any credit or other financial
accommodation extended to anyone Loan Party pursuant hereto will result in
direct and substantial economic benefit to each other Loan Party, and each Loan
Party will likewise benefit from the economies of scale associated with the Loan
Parties, as a group, applying for credit or other financial accommodations
pursuant hereto on a collective basis.

 

54

 

 

(b)        Each Loan Party hereby irrevocably designates Borrower Representative
to be its attorney and agent and in such capacity to borrow, sign and endorse
notes, and execute and deliver all instruments, documents, writings and further
assurances now or hereafter required hereunder, on behalf of such Loan Party or
Loan Parties, and hereby authorizes Lender to pay over or credit all loan
proceeds hereunder in accordance with the request of Borrower Representative.

 

(c)        The handling of this credit facility as a co-borrowing facility with
a Borrower Representative in the manner set forth in this Agreement is solely as
an accommodation to Loan Parties and at their request. None of the Lender
Parties shall incur any liability to Loan Parties as a result thereof. To induce
the Lender Parties to do so and in consideration thereof, each Loan Party hereby
indemnifies the Lender Parties and holds the Lender Parties harmless from and
against any and all liabilities, expenses, losses, damages and claims of damage
or injury asserted against the Lender Parties by any Person arising from or
incurred by reason of the handling of the financing arrangements of Loan Parties
as provided herein, reliance by any of the Lender Parties on any request or
instruction from Borrower Representative or any other action taken by any of the
Lender Parties with respect to this Section except due to willful misconduct or
gross (not mere) negligence by the indemnified party.

 

(d)        All Obligations shall be joint and several, and each Loan Party shall
make payment upon the maturity of the Obligations by acceleration or otherwise,
and such obligation and liability on the part of each Loan Party shall in no way
be affected by any extensions, renewals and forbearance granted by Lender to any
Loan Party, failure of Lender to give any Loan Party notice of borrowing or any
other notice, any failure of Lender to pursue or preserve its rights against any
Loan Party, the release by Lender of any Collateral now or thereafter acquired
from any Loan Party, and such agreement by each Loan Party to pay upon any
notice issued pursuant thereto is unconditional and unaffected by prior recourse
by Lender to the other Loan Parties or any Collateral for such Loan Party’s
Obligations or the lack thereof.

 

15.2         Waiver of Subrogation. Each Loan Party expressly waives any and all
rights of subrogation, reimbursement, indemnity, exoneration, contribution of
any other claim which such Loan Party may now or hereafter have against the
other Loan Parties or other Person directly or contingently liable for the
Obligations hereunder, or against or with respect to the other Loan Parties’
property (including, without limitation, any property which is Collateral for
the Obligations), arising from the existence or performance of this Agreement,
until termination of this Agreement and repayment in full of the Obligations.

 

55

 

 

16.         MISCELLANEOUS.

 

16.1         GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLIED TO CONTRACTS TO BE
PERFORMED WHOLLY WITHIN THE STATE OF NEW YORK. ANY JUDICIAL PROCEEDING BROUGHT
BY OR AGAINST ANY LOAN PARTY WITH RESPECT TO ANY OF THE OBLIGATIONS, THIS
AGREEMENT OR ANY OTHER DOCUMENT MAY BE BROUGHT IN ANY COURT OF COMPETENT
JURISDICTION IN THE STATE OF NEW YORK, UNITED STATES OF AMERICA, AND, BY
EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH LOAN PARTY ACCEPTS FOR ITSELF AND
IN CONNECTION WITH ITS PROPERTIES, GENERALLY AND UNCONDITIONALLY, THE
NON-EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS, AND IRREVOCABLY AGREES TO BE
BOUND BY ANY JUDGMENT RENDERED THEREBY IN CONNECTION WITH THIS AGREEMENT OR ANY
OTHER DOCUMENT. EACH LOAN PARTY HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL
PROCESS UPON IT AND CONSENTS THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE BY
REGISTERED MAIL (RETURN RECEIPT REQUESTED) DIRECTED TO BORROWING REPRESENTATIVE
AT ITS ADDRESS SET FORTH IN SECTION 16.6 AND SERVICE SO MADE SHALL BE DEEMED
COMPLETED FIVE (5) DAYS AFTER THE SAME SHALL HAVE BEEN SO DEPOSITED IN THE MAILS
OF THE UNITED STATES OF AMERICA, OR, AT THE LENDER’S AND/OR ANY LENDER’S OPTION,
BY SERVICE UPON CSC THE UNITED STATES CORPORATION COMPANY (OR ANY SUCCESSOR
CORPORATION) WHICH EACH LOAN PARTY IRREVOCABLY APPOINTS AS SUCH LOAN PARTY’S
LENDER FOR THE PURPOSE OF ACCEPTING SERVICE WITHIN THE STATE OF NEW YORK.
NOTHING HEREIN SHALL AFFECT THE RIGHT TO SERVE PROCESS IN ANY MANNER PERMITTED
BY LAW OR SHALL LIMIT THE RIGHT OF LENDER TO BRING PROCEEDINGS AGAINST ANY LOAN
PARTY IN THE COURTS OF ANY OTHER JURISDICTION. EACH LOAN PARTY WAIVES ANY
OBJECTION TO JURISDICTION AND VENUE OF ANY ACTION INSTITUTED HEREUNDER AND SHALL
NOT ASSERT ANY DEFENSE BASED ON LACK OF JURISDICTION OR VENUE OR BASED UPON
FORUM NON CONVENIENS. ANY JUDICIAL PROCEEDING BY ANY LOAN PARTY AGAINST LENDER
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER OR CLAIM IN ANY WAY ARISING OUT
OF, RELATED TO OR CONNECTED WITH THIS AGREEMENT OR ANY OTHER DOCUMENT, SHALL BE
BROUGHT ONLY IN A FEDERAL OR STATE COURT LOCATED IN THE CITY OF NEW YORK, STATE
OF NEW YORK.

 

16.2         Entire Understanding. This Agreement and the Other Documents
executed concurrently herewith contain the entire understanding between each
Loan Party and Lender and supersedes all prior agreements and understandings, if
any, relating to the subject matter hereof. Any promises, representations,
warranties or guarantees not herein contained and hereinafter made shall have no
force and effect unless in writing, signed by the respective officers of the
party making such promises, representations, warranties, or guarantees. Neither
this Agreement nor any Other Document nor any portion or provisions hereof or
thereof may be changed, modified, amended, waived, supplemented, discharged,
cancelled or terminated orally or by any course of dealing, or in any manner
other than by an agreement in writing, signed by the party to be charged. Each
Loan Party acknowledges that it has been advised by counsel in connection with
the execution of this Agreement and the Other Documents and is not relying upon
oral representations or statements inconsistent with the terms and provisions of
this Agreement or any Other Document.

 

56

 

 

16.3       Successors and Assigns; Participations; New Lender.

 

(a)        This Agreement shall be binding upon and inure to the benefit of Loan
Parties, Lender, the Bank, each Issuer and all future holders of the Obligations
and their respective successors and assigns, except that no Loan Party may
assign or transfer any of its rights or obligations under this Agreement without
the prior written consent of Lender.

 

(b)        Each Loan Party acknowledges that in the regular course of commercial
banking business Lender may at any time and from time to time sell participating
interests in the Advances to other financial institutions (each such transferee
or purchaser of a participating interest, a “Transferee”). Each Transferee may
exercise all rights of payment (including without limitation rights of set-off)
with respect to the portion of such Advances held by it or other Obligations
payable hereunder as fully as if such Transferee were the direct holder thereof
provided that Loan Parties shall not be required to pay to any Transferee more
than the amount which it would have been required to pay to Lender which granted
an interest in its Advances or other Obligations payable hereunder to such
Transferee had Lender retained such interest in the Advances hereunder or other
Obligations payable hereunder and in no event shall Loan Parties be required to
pay any such amount arising from the same circumstances and with respect to the
same Advances or other Obligations payable hereunder to both such Lender and
such Transferee. Each Loan Party hereby grants to any Transferee a continuing
security interest in any deposits, moneys or other property actually or
constructively held by such Transferee as security for the Transferee’s interest
in the Advances.

 

(c)        Lender may sell, assign or transfer all or any part of its rights
under this Agreement and the Other Documents to one or more additional banks or
financial institutions and one or more additional banks or financial
institutions may commit to make Advances hereunder (each a “Purchasing Lender”).
Loan Parties hereby consent to the addition of such Purchasing Lender and the
transfer of all or a portion of the rights and obligations of Lender under this
Agreement and the Other Documents in connection therewith. Loan Parties shall
execute and deliver such further documents and do such further acts and things
as Lender or Purchasing Lender may reasonably request in order to effectuate the
foregoing.

 

(d)        Nothing contained herein, however, shall limit in any way the right
of Lender to assign all or a portion of the Advances owing to it from time to
time to any Federal Reserve Bank or the United States Treasury as collateral
security pursuant to Regulation A of the Board of Governors of the Federal
Reserve System any Operating Circular issued by such Federal Reserve Bank, but
no such assignment shall release the assigning Lender from its obligations
hereunder.

 

(e)        Loan Parties authorize Lender to disclose to any Transferee or
Purchasing Lender and any prospective Transferee or Purchasing Lender any and
all financial information in such Lender’s possession concerning Loan Parties
which has been delivered to Lender by or on behalf of Loan Parties pursuant to
this Agreement or any Other Document or in connection with Lender’s credit
evaluation of Loan Parties, if, but only if such Transferee or Purchasing Lender
shall agree in writing to be bound by the provisions of Section 16.17 hereof.

 

57

 

 

16.4         Application of Payments. Lender shall have the continuing and
exclusive right to apply or reverse and re-apply any payment and any and all
proceeds of Collateral to any portion of the Obligations. To the extent that any
Loan Party makes a payment or Lender receives any payment or proceeds of the
Collateral for any Loan Party’s benefit, which are subsequently invalidated,
declared to be fraudulent or preferential, set aside or required to be repaid to
a trustee, debtor in possession, receiver, custodian or any other party under
any bankruptcy law, common law or equitable cause, then, to such extent, the
Obligations or part thereof intended to be satisfied shall be revived and
continue as if such payment or proceeds had not been received by Lender.

 

16.5         Indemnity. Each Loan Party shall indemnify each Lender Party, and
each of its respective officers, directors, Affiliates, employees from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses and disbursements of any kind or
nature whatsoever (including, without limitation, fees and disbursements of
counsel) which may be imposed on, incurred by, or asserted against Lender, Bank,
such Issuer in any litigation, proceeding or investigation instituted or
conducted by any governmental agency or instrumentality or any other Person with
respect to any aspect of, or any transaction contemplated by, or referred to in,
or any matter related to, this Agreement or the Other Documents, whether or not
such Lender Party is a party thereto, except to the extent that any of the
foregoing arises out of the willful misconduct or gross negligence of the party
being indemnified.

 

16.6         Notice. Any notice or request hereunder may be given to any Loan
Party or to Lender at their respective addresses set forth below or at such
other address as may hereafter be specified in a notice designated as a notice
of change of address under this Section. Any notice or request hereunder shall
be given by (a) hand delivery, (b) overnight courier, (c) registered or
certified mail, return receipt requested, or (d) Electronic Transmission
subsequently confirmed by registered or certified mail or (e) telecopy to the
number set out below (or such other number as may hereafter be specified in a
notice designated as a notice of change of address) with electronic confirmation
of its receipt. Any notice or other communication required or permitted pursuant
to this Agreement shall be deemed given (a) when personally delivered to any
officer of the party to whom it is addressed, (b) on the earlier of actual
receipt thereof or three (3) days following posting thereof by certified or
registered mail, postage prepaid, or (c) upon actual receipt thereof when sent
by a recognized overnight delivery service or (d) upon actual receipt thereof
when sent by Electronic Transmission or by telecopier to the address or number
set forth below with electronic confirmation of its receipt, in each case
addressed to each party at its address set forth below or at such other address
as has been furnished in writing by a party to the other by like notice:

 

  (A) If to Lender at: Webster Business Credit Corporation       360 Lexington
Avenue       New York, New York 10017       Attention:

Account Executive – Manhattan

Bridge Capital, Inc.

      Fax: (212) 806-4530       Email: mmurphy@websterbcc.com

 

58

 

 

    with a copy to: Hahn & Hessen LLP       488 Madison Avenue       New York,
New York 10022       Attention: Daniel D. Batterman, Esq.       Fax:
212-478-7400       Email:   dbatterman@hahnhessen.com

 

  (B) If to Borrower Representative         or any Loan Party, at: c/o Manhattan
Bridge Capital, Inc.       60 Cutter Mill Road, Suite 205       Great Neck,
NY  11201       Attention: Assaf Ran, CEO       Fax: 516-570-6644       Email:
assaf@dagmedia.com

 

    with a copy to: Morse, Zelnick, Rose & Lander LLP       825 Third Avenue    
  New York, NY  10022       Attention: George Lander       Fax: 212-208-6809    
  Email:   glander@mzrl.com

 

16.7         Survival. The obligations of Loan Parties under Sections 2.2(f),
3.10, 3.11, 4.18(h), 16.5 and 16.9 together with any Section, terms or
provisions hereof which by its terms so provides shall survive any termination
of this Agreement and the Other Documents and payment in full of the
Obligations.

 

16.8         Severability. If any part of this Agreement is contrary to,
prohibited by, or deemed invalid under applicable laws or regulations, such
provision shall be inapplicable and deemed omitted to the extent so contrary,
prohibited or invalid, but the remainder hereof shall not be invalidated thereby
and shall be given effect so far as possible.

 

16.9         Expenses. All costs, fees, and expenses including, without
limitation, reasonable attorneys’ fees and disbursements, incurred by any Lender
Party under, pursuant to or in connection with this Agreement or any Other
Document, including specifically, but without limitation, any such costs, fees
or expenses incurred in respect of the following: (a) all efforts made to
enforce payment of any Obligations or effect collection of any Collateral, or
(b) entering into, or the modification, amendment, administration and
enforcement of, this Agreement and the Other Documents or any consents or
waivers hereunder and all related agreements, documents and instruments, or (c)
inspection of Loan Parties’ books and records or any Collateral, including field
audits, or (d) any physical inventory or any appraisal of any Collateral, or (e)
instituting, maintaining, preserving, collecting, liquidating, evaluating,
storing, safeguarding, enforcing or foreclosing on Lender’s security interest in
or Lien on any of the Collateral, whether through judicial proceedings or
otherwise, or (f) defending or prosecuting any actions or proceedings arising
out of or relating to any Lender Party’s transactions with any Loan Party, or
(g) advice given to any Lender Party with respect to its rights and obligations
under this Agreement or any Other Document, whether by legal counsel,
accountants, consultants retained for such purpose or otherwise, shall, in each
case, be charged to Borrower’s Account as and when incurred, shall be due and
payable on demand, shall bear interest at the Default Rate until paid in full,
and shall be part of the Obligations, and shall be secured by the Collateral.

 

59

 

 

16.10         Rights to Cure. Lender may, in its reasonable credit judgment,
with written notice to Borrower Representative (a) cure any default by any Loan
Party under any Material Agreement that affects the Collateral, its value or the
ability of Lender to collect, sell or otherwise dispose of any Collateral or the
rights and remedies of Lender therein or the ability of any Loan Party to
perform its obligations hereunder or under any of the Other Documents, (b) pay
or bond on appeal any judgment entered against any Loan Party, (c) discharge any
Charges, Liens, security interests or other encumbrances at any time levied on
or existing with respect to the Collateral and (d) pay any amount, incur any
expense or perform any act which Lender, in its Permitted Discretion, determines
is necessary or appropriate to preserve, protect, insure or maintain the
Collateral and the rights of Lender with respect thereto. Lender may add any
amounts so expended to the Obligations and charge Borrower’s Account therefor,
such amounts to be repayable by Loan Parties on demand, shall bear interest at
the Default Rate until paid in full, shall be part of the Obligations, and shall
be secured by the Collateral. Lender shall be under no obligation to effect such
cure, payment or bonding and shall not, by doing so, be deemed to have assumed
any obligation or liability of any Loan Party. Any payment made or other action
taken by Lender under this Section shall be without prejudice to any right to
assert an Event of Default and to proceed accordingly.

 

16.11         Injunctive Relief. Each Loan Party recognizes that, in the event
any Loan Party fails to perform, observe or discharge any of its obligations or
liabilities under this Agreement, any remedy at law may prove to be inadequate
relief to Lender and; therefor, Lender, if Lender so requests, shall be entitled
to temporary and permanent injunctive relief in any such case without the
necessity of proving that actual damages are not an adequate remedy.

 

16.12         Consequential Damages. NO LENDER PARTY, NOR ANY AGENT OR ATTORNEY
FOR ANY OF THEM, SHALL BE LIABLE TO ANY LOAN PARTY FOR CONSEQUENTIAL DAMAGES
ARISING FROM ANY BREACH OF CONTRACT, TORT OR OTHER WRONG RELATING TO THE
ESTABLISHMENT, ADMINISTRATION OR COLLECTION OF THE OBLIGATIONS OR ANY RELATED
TRANSACTION.

 

16.13         Third Party Beneficiaries. Except for the Loan Parties, no Person
is intended to be, or shall be permitted, presumed or construed to be, a third
party beneficiary of this Agreement or any Other Document

 

16.14         Captions. The captions at various places in this Agreement and any
Other Document are intended for convenience only and do not constitute and shall
not be interpreted as part of this Agreement or any Other Document.

 

60

 

 

16.15         Counterparts; Telecopied Signatures; Seal. This Agreement and the
Other Documents may be executed in any number of separate counterparts and by
different parties hereto on separate counterparts, each of which, when so
executed, shall be deemed an original, but all such counterparts shall
constitute one and the same agreement. Delivery of a counterpart hereto by
facsimile transmission or by Electronic Transmission of an Adobe portable
document format file (also known as a “PDF file”) shall be as effective as
delivery of an original counterpart hereto. If this Agreement or any Other
Document provides for imposition of a seal by any party thereto, the word “seal”
placed adjacent to the party’s name shall be a sufficient indication thereof.

 

16.16         Construction. The parties acknowledge that each party and its
counsel have reviewed this Agreement and each Other Document and that the normal
rule of construction to the effect that any ambiguities are to be resolved
against the drafting party shall not be employed in the interpretation of this
Agreement and each Other Document or any amendments, schedules or exhibits
thereto.

 

16.17         Confidentiality. Lender and each Transferee shall hold all
non-public information obtained by Lender, or any Lender Party pursuant to the
requirements of this Agreement and each Other Document in accordance with each
Lender Party’s customary procedures for handling confidential information of
this nature; provided, however, each Lender Party may disclose such confidential
information (a) to its examiners, affiliates, outside auditors, counsel and
other professional advisors, (b) to any other prospective Transferees or
Purchasing Lender, if, but only if, such prospective Transferee or Purchasing
Lender shall agree in writing to be bound by the provisions of this Section
16.17, and (c) as required or requested by any Governmental Body or
representative thereof or pursuant to legal process, including, without
limitation, in the course of any regulatory examination of Lender; provided,
further that (i) unless specifically prohibited by applicable law or court
order, each Lender Party shall use its best efforts prior to disclosure thereof,
to notify the Borrower Representative of the applicable request for disclosure
of such non-public information (A) by a Governmental Body or representative
thereof (other than any such request in connection with an examination of the
financial condition of such Lender Party by such Governmental Body) or (B)
pursuant to legal process and (ii) in no event shall any Lender Party be
obligated to return any materials furnished by any Loan Party other than those
documents and instruments in possession of Lender in order to perfect its Lien
on the Collateral once the Obligations have been paid in full and this Agreement
has been terminated.

 

16.18         Publicity. Each Loan Party hereby authorizes each Lender Party to
make appropriate announcements of the financial arrangement contemplated
hereunder, including, without limitation, announcements which are commonly known
as “tombstones,” in such publications and to such selected parties as each
Lender Party shall in its sole and absolute discretion deem appropriate. Without
limiting the foregoing Loan Parties authorize each Lender Party to utilize any
logo or other distinctive symbol associated with the Loan Parties in connection
with any such announcement or any other promotion, advertising or marketing
undertaken by each Lender Party. In no event, however, shall any Loan Party use
the name of any Lender Party, or any logo or distinctive symbol associated with
any of them, unless, as appropriate, such Lender Party has given its prior
written consent thereto.

 

61

 

 

16.19         Survival of Representations and Warranties. All representations
and warranties of each Loan Party contained in this Agreement and the Other
Documents shall be true at the time of such Loan Party’s execution of this
Agreement and the Other Documents, and shall survive the execution, delivery and
acceptance thereof by the parties thereto and the closing of the transactions
described therein or related thereto.

 

16.20         Certain Matters of Construction. Unless the context otherwise
requires, (a) the terms “herein”, “hereof” and “hereunder” and other words of
similar import refer to this Agreement as a whole and not to any particular
section, paragraph or subdivision; (b) terms used herein in the singular also
include the plural and vice versa; (c) all references to statutes and related
regulations shall include any amendments of same and any successor statutes and
regulations; (d) all references to any instruments or agreements to which Lender
is a party, including, without limitation, references to any of the Other
Documents, shall include any and all modifications or amendments thereto and any
and all extensions or renewals thereof; (e) references herein or in any Other
Document to any actions being taken (or omitted to be taken) by any Lender Party
after a Default shall be presumed to mean, unless otherwise expressly provided,
while such Default or Event of Default is continuing; (f) any pronoun shall
include the corresponding masculine, feminine and neuter forms; (g) the words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”; (h) the word “will” shall be construed to have the
same meaning and effect as the word “shall”; (i) any definition of or reference
to any agreement, instrument or other document herein shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein); (j) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns (subject to any restrictions on such assignments set forth herein); (k)
the words “herein”, “hereof” and “hereunder”, and words of similar import, shall
be construed to refer to this Agreement in its entirety and not to any
particular provision hereof; (l) all references herein to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles and Section of,
and Exhibits and Schedules to, this Agreement; and (m) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

 

16.21         Destruction of Invoices. Borrower Representative hereby authorizes
and directs Lender in accordance with its standard document retention policies
in such regards to destroy all invoices, agings, inventory reports, financial
statements and other data provided from time to time by Loan Parties to Lender
pursuant hereto.

 

16.22         Time. Time is of the essence in this Agreement and each Other
Document. Unless otherwise expressly provided, all references herein and in any
Other Documents to time shall mean and refer to New York time.

 

16.23         Patriot Act. Federal law requires Lender to obtain, verify and
record information that identifies each Person that opens an account or applies
for a loan or lease. Loan Parties agree to cooperate with Lender in maintaining
compliance with such law on an ongoing basis.

 

16.24         No Tax Advice. Each Loan Party hereby acknowledges and agrees
that, with respect to all tax and accounting matters relating to this Agreement,
the Other Documents, or the transactions contemplated herein and therein, it has
not relied on any representations made, consultation provided by, or advice
given or rendered by any Lender Party or any of its representatives, agents, or
employees; and, instead, each Loan Party has sought, and relied upon, the advice
of its own tax and accounting professionals with respect to all such matters

 

62

 

 

16.25         Completion of Blanks. If this Agreement or any Other Document
contains any blank spaces, such as for dates or amounts, Loan Parties hereby
authorize Lender, in good faith, with written notice to Borrower Representative,
to complete any such blank spaces according to the terms upon which the
transactions contemplated hereby or thereby were contemplated, provided,
however, that the doing thereof shall not increase Loan Parties’ obligations or
diminish Loan Parties’ rights in any manner which is contrary to those set forth
in this Agreement or any Other Documents, unless and except to the extent that
any Event of Default which is then continuing.

 

16.26         Exculpation of Lender. Nothing herein contained shall be construed
to constitute Lender as any Loan Party’s agent for any purpose whatsoever, nor
shall Lender be responsible or liable for any shortage, discrepancy, damage,
loss or destruction of any part of the Collateral wherever the same may be
located and regardless of the cause thereof. Lender shall not, whether by
anything herein or in any assignment or otherwise, assume any Loan Party’s
obligations under any contract or agreement assigned to Lender, and Lender shall
not be responsible in any way for the performance by Loan Party of any of the
terms and conditions thereof.

 

16.27         Electronic Transmissions. Subject to the provisions of this
Section, each of the Loan Parties, the Lender and the other Lender Parties is
authorized (but not required) to transmit, post or otherwise make or
communicate, in its sole discretion, Electronic Transmissions in connection
herewith and the transactions contemplated herein. Each of the Loan Parties
hereby acknowledges and agrees that the use of Electronic Transmissions is not
necessarily secure and that there are risks associated with such use, including
risks of interception, disclosure and abuse and each indicates it assumes and
accepts such risks by hereby authorizing the transmission of Electronic
Transmissions. All uses of an E-System shall be governed by and subject to, in
addition to the terms and conditions of this Agreement, separate terms and
conditions posted or referenced in such E-System and related contractual
obligations executed by the Loan Parties or the members of the Lender Group in
connection with the use of such E-System. All E-Systems and Electronic
Transmissions shall be provided “as is” and “as available.” Neither Lender nor
any other Lender Party warrants the accuracy, adequacy or completeness of any
E-Systems or Electronic Transmission, and each disclaims all liability for
errors or omissions therein. No warranty of any kind is made by Lender or any
Lender Party in connection with any E-systems or Electronic Transmission,
including any warranty or merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects. Each of the Loan Parties agrees that neither Lender nor any Lender
Party has no responsibility for maintaining or providing any equipment,
software, services or any testing required in connection with any Electronic
Transmission or otherwise required for any E-System.

 

[signature pages follow]

 

63

 

 

Each of the parties has signed this Agreement as of the day and year first above
written.

 

  “BORROWER”       MANHATTAN BRIDGE CAPITAL, INC.       By: /s/ Assaf Ran  
Name: Assaf Ran   Title: Chief Executive Officer       “SUBSIDIARY GUARANTOR”  
    DAG FUNDING SOLUTIONS, INC.       By: /s/ Assaf Ran   Name: Assaf Ran  
Title: Chief Executive Officer

 

Signature page to Credit and Security Agreement

 

 

 

 

  “LENDER”       WEBSTER BUSINESS CREDIT CORPORATION       By: Matthew Murphy  
Name: Matthew Murphy   Title: Vice President

 

Signature page to Credit and Security Agreement

 

 

 

 

ANNEX ONE — GENERAL DEFINITIONS

 

This Annex One is incorporated by reference into, and constitutes an integral
part of, the Credit and Security Agreement, dated as of February 27, 2015, made
between MANHATTAN BRIDGE CAPITAL, INC., as “Borrower,” and WEBSTER BUSINESS
CREDIT CORPORATION, as “Lender” (as it may be amended or modified from time to
time, the “Credit Agreement”). The following terms shall have the following
meanings as and when used in the Credit Agreement and the Other Documents.
References in such defined terms to “this Agreement,” “hereof,” “hereto” or the
like, shall mean and refer to the Credit Agreement.

 

“Accountants” shall have the meaning set forth in Section 10.7 hereof.

 

“Additional Mortgage Loans” shall have the meaning set forth in Section 9.1(u)
hereof.

 

“Advances” shall mean and include any loans, advances or other financial
accommodations made under, pursuant to or in connection with this Agreement or
any Other Document, but including, particularly, the Revolving Advances.

 

“Affiliate” of any Person shall mean (a) any Person which, directly or
indirectly, is in Control of, is Controlled by, or is under common Control with
such Person, or (b) any Person who is a shareholder, director, officer or
employee (or relative of any shareholder, director, officer or employee) (i) of
such Person, (ii) of any Subsidiary of such Person or (iii) of any Person
described in clause (a) above. As used hereinabove and elsewhere in this
Agreement “Control” of a Person shall mean the power, direct or indirect, (x) to
vote ten percent (10%) or more of the Equity Interests having ordinary voting
power for the election of the directors, partners or managers of such Person, or
(y) to direct or cause the direction of the management and policies of such
Person whether by contract or otherwise.

 

“Agreement” shall have the meaning set forth in the preamble to this Agreement.

 

“Annex One” shall mean this Annex One attached to this Agreement.

 

“Annex Two” shall mean Annex Two attached to this Agreement.

 

“Anti-Terrorism Laws” shall mean any Laws relating to terrorism, trade sanctions
programs and embargoes, import/export licensing, money laundering or bribery,
and any regulation, order, or directive promulgated, issued or enforced pursuant
to such Laws, all as amended, supplemented or replaced from time to time.

 

“Applicable Advance Rate” shall mean seventy percent (70%) in respect of
Eligible Mortgage Loans or such higher or lower percentage amount as Lender, in
its sole credit judgment, may elect from time to time.

 

“Applicable Margin” shall mean, with respect to any type of Advance referenced
below, the applicable percentage specified below:

 

Annex One - 1

 

 

Advances  Base
Rate Loans   Daily LIBOR Rate
Loans and LIBOR
Rate Loans  Revolving Advances   3.25%   4.75%

 

“Application Date” shall have the meaning given to such term in Section 4.14(g).

 

“Assignment of Mortgage” shall mean an assignment executed by Loan Parties for
the benefit of Lender which assigns to Lender all of Loan Party’s rights in a
mortgage or deed of trust that secures a Mortgage Loan, such assignment (a) to
be in recordable form and otherwise satisfactory to Lender and (b) to be held by
Lender subject to the provisions of Section 4.2(a) (ix) hereof.

 

“Availability Reserves” shall mean such reserves as Lender, in its sole credit
judgment, may elect to impose from time to time in respect of borrowing
availability.

 

“Bank” shall mean Webster Bank, National Association, together with its
successors and assigns.

 

“Bank Products” shall mean, collectively, (i) any cash management service,
including through the use of any Blocked Account, (ii) any Hedge Contract, (iii)
any derivative product or (iv) any, similar (or dissimilar) bank product or
service offered by the Bank or any Affiliate of the Bank (including Lender) to
any Loan Party from time to time.

 

“Base Rate” shall mean the highest of (a) the base commercial lending rate of
the Bank as publicly announced to be in effect from time to time, such rate to
be adjusted automatically, without notice, on the effective date of any change
in such rate, (b) the Daily LIBOR Rate plus two and three-quarters percent
(2.75%) per annum or (c) the Federal Funds Rate in effect on such day plus
one-half of one percent (1/2%). This rate of interest is determined from time to
time by the Bank as a means of pricing some loans to its customers and is
neither tied to any external rate of interest or index nor does it necessarily
reflect the lowest rate of interest actually charged by the Bank to any
particular class or category of customers of the Bank.

 

“Base Rate Loan” shall mean any Advance that bears interest based upon the Base
Rate.

 

“Blocked Account” shall have the meaning given to such term in Section 4.14(d).

 

“Blocked Account Agreement” shall have the meaning given to such term in Section
4.14(d).

 

“Blocked Account Bank” shall have the meaning given to such term in
Section 4.14(d).

 

“Bond Subsidiary” shall mean a wholly owned subsidiary of MBC formed as a
special purpose entity to issue bonds in connection with a Permitted Bond
Transaction.

 

Annex One - 2

 

 

“Borrower” or “Borrowers” shall have the meaning set forth in the preamble to
this Agreement; and shall extend to all permitted successors and assigns of such
Persons.

 

“Borrower Representative” shall mean the MBC or such other Person among the Loan
Parties as the Loan Parties may elect.

 

“Borrower Reports” shall man any reports (whether financial, with respect to
Collateral, as to operating condition or otherwise) required to be delivered to
Lender pursuant hereto or to any Other Document, including, particularly,
pursuant to Article 10.

 

“Borrower on a consolidated basis” shall mean, as appropriate, the consolidation
in accordance with GAAP of the accounts or other items of Borrower and its
respective Subsidiaries (if any).

 

“Borrower’s Account” shall have the meaning set forth in Section 2.7.

 

“Borrowing Base” shall mean the sum of the following: (i) the product of the
Applicable Advance Rate times the Collateral Value of Eligible Mortgage Loans;
minus (ii) the Availability Reserves. It is understood and agreed by Borrower in
connection with the foregoing that any decrease in the Applicable Advance Rate,
any imposition (or increase) in any Availability Reserves or any change in the
composition of Eligible Mortgage Loans instituted by Lender pursuant hereto from
time to time may limit or restrict the amount of Advances available to Borrower
hereunder. In no event shall the Borrowing Base include the Additional Mortgage
Loans.

 

“Borrowing Base Certificate” shall have the meaning set forth in Section 10.10.

 

“Business Day” shall mean with respect to LIBOR Rate Loans, any day on which
commercial banks are open for domestic and international business, including
dealings in Dollar deposits in London, England and New York, New York and with
respect to all other matters, any day other than a day on which commercial banks
in New York and Connecticut are authorized or required by law to close.

 

“Capital Expenditures” shall have the meaning set forth in Section 8.1 .

 

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, 42 U.S.C. §§9601 et seq.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental Body
or (c) the making or issuance of any request, guideline or directive (whether or
not having the force of law) by any Governmental Body; provided, however, for
the purposes of this Agreement: (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States regulatory authorities, in each case pursuant to
Basel III, shall in each case be deemed to be a “Change in Law”, regardless of
the date enacted, adopted or issued.

 

Annex One - 3

 

 

“Change of Management” shall mean that the Principal cease to be actively
involved in the day-to-day executive management of Loan Parties, either by
death, disability, retirement, termination of employment or otherwise.

 

“Change of Control” shall mean that (a) the occurrence of any event (whether in
one or more transactions) which results in the failing to own more than twenty
seven percent (27%) of the Equity Interests (on a fully diluted basis) of
Borrower; or (b) any person or group of persons other than Principal (within the
meaning of Section 13(d) or 14(a) of the Exchange Act) shall have acquired
beneficial ownership (within the meaning of Rule 13d-3 promulgated by the SEC
under the Exchange Act) of 20% or more of the voting Equity Interests of
Borrower; or (c) a change in the majority of directors of Borrower unless
approved by the then majority of directors; or (d) any merger, consolidation of
any Loan Party occurs in which either such Loan Party or another Loan Party is
not the survivor; or (e) a sale of all or substantially all of the property or
assets of any Loan Party shall occur, except to another Loan Party; or (f) any
Equity Interests of any Loan Party owned by Principal is, or becomes the subject
of, any consensual Lien except in favor of (or assigned to) Lender pursuant
hereto; or (g) any subsidiary of any Loan Party is not, or ceases to be owned
and controlled by a Loan Party,

 

“Charges” shall mean all taxes, charges, fees, imposts, levies or other
assessments, including, without limitation, all net income, gross income, gross
receipts, sales, use, ad valorem, value added, transfer, franchise, profits,
inventory, Equity Interests, license, withholding, payroll, employment, social
security, unemployment, excise, severance, stamp, occupation and property taxes,
custom duties, fees, assessments, liens, claims and charges of any kind
whatsoever, together with any interest and any penalties, additions to tax or
additional amounts, imposed by any taxing or other authority, domestic or
foreign (including, without limitation, the Pension Benefit Guaranty Corporation
or any environmental agency or superfund), upon any Collateral, any Loan Party
or any of its Affiliates.

 

“Closing Date” shall mean the date on which the Initial Advance is made, which
date may be on the Signing Date but, unless otherwise approved by Lender, in its
credit judgment, shall not be later than ten (10) days after the Signing Date.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time and the regulations promulgated thereunder.

 

“Collateral” shall mean and include all assets of each Loan Party (subject to
the limitation on Equity Interests set forth in subsection (f) below),
including, without limitation, all of the following assets:

 

(a)        all Receivables;

 

(b)        all Equipment;

 

(c)        all General Intangibles;

 

Annex One - 4

 

 

(d)        all Inventory;

 

(e)        all Contract Rights;

 

(f)        all Equity Interests of each Domestic Subsidiary, and sixty-five
percent (65%) of the Equity Interests of each Foreign Subsidiary;

 

(g)        all Securities;

 

(h)        all Leasehold Interests;

 

(i)        all commercial Tort Claims (including, particularly any described in
Schedule 5.8);

 

(j)        all of each Loan Party’s right, title and interest in and to (i) its
respective goods and other property including, but not limited to, all
merchandise returned or rejected by Mortgagor Customers, relating to or securing
any of the Receivables; (ii) all of each Loan Party’s rights as a consignor, a
consignee, an unpaid vendor, mechanic, artisan, or other lienor, including
stoppage in transit, setoff, detinue, replevin, reclamation and repurchase;
(iii) all additional amounts due to any Loan Party from any Mortgagor Customer
relating to the Receivables; (iv) other property, including warranty claims,
relating to any goods securing this Agreement; (v) all of each Loan Party’s
contract rights, rights of payment which have been earned under a contract
right, instruments, investment property, documents, chattel paper, warehouse
receipts, deposit accounts, money and securities; (vi) if and when obtained by
any Loan Party, all real and personal property of third parties in which such
Loan Party has been granted a lien or security interest as security for the
payment or enforcement of Receivables; (vii) all supporting obligations that
secure payment or performance of any account, chattel paper, document, general
intangible, instrument or investment property; (viii) all Extraordinary Receipts
and (ix) any other goods, personal property or real property now owned or
hereafter acquired in which any Loan Party has expressly granted a security
interest or may in the future grant a security interest to Lender hereunder, or
in any amendment or supplement hereto or thereto, or under any other agreement
between Lender and any Loan Party and (x) any and all indebtedness owing to a
Loan Party and any and all Collateral securing such indebtedness;

 

(k)        all Mortgage Loan Collateral;

 

(l)        all of each Loan Party’s ledger sheets, ledger cards, files,
correspondence, records, books of account, business papers, computers, computer
software (owned by any Loan Party or in which it has an interest), computer
programs, tapes, disks and documents relating to clauses (a) through (l) of this
definition; and

 

(m)      all proceeds and products of clauses (a) through (m) of this
definition, in whatever form, including, but not limited to: cash, Deposit
Accounts (whether or not comprised solely of proceeds), certificates of deposit,
insurance proceeds (including hazard, flood and credit insurance), negotiable
instruments and other instruments for the payment of money, chattel paper,
security agreements, documents, eminent domain proceeds, condemnation proceeds
and tort claim proceeds.

 

Annex One - 5

 

 

“Collateral Assignment” shall mean a collateral assignment by a Mortgagor
Customer to Loan Party of all rents, issues and profits of Real Property.

 

“Collateral Locations” shall have the meaning assigned to such term in
Section 4.5.

 

“Collateral Value” shall mean, with respect to each Eligible Mortgage Loan, an
amount determined by Lender in its Permitted Discretion equal to the lesser of
(a) the outstanding principal balance of such Mortgage Loan and (b) the Market
Value of such Mortgage Loan; provided, however, the Collateral Value shall be
deemed to be zero with respect to each Mortgage Loan (i) in respect of which
there is a breach of a representation and warranty set forth on Annex Two
(assuming each representation and warranty is made as of the date Collateral
Value is determined), (ii) in respect of which there is a delinquency in the
payment of principal and/or interest which continues for a period in excess of
30 days (without regard to any applicable grace periods), or (iii) which exceeds
the limitations on the Collateral Value set forth in (a) and (b) above.

 

“Commitment” shall mean the aggregate amount of the total commitments of the
Lender to make Advances under this Agreement as in effect on the Closing Date.

 

“Commitment Letter” shall mean any Commitment Letter heretofore issued by Lender
to Loan Parties, or Borrower Representative on their behalf relative to the
undertakings contemplated hereby.

 

“Commitment Transfer Supplement” shall mean a document in the form of
Exhibit 16.3 hereto, properly completed and otherwise in form and substance
satisfactory to Lender, by which the Purchasing Lender purchases and assumes a
portion of the obligation of Lender to make Advances under this Agreement.

 

“Concentration Account” shall mean a Blocked Account into which collections from
all other Blocked Accounts are concentrated. If there is only one Blocked
Account, it shall also be the Concentration Account and must be a Deposit
Account with the Bank.

 

“Concentration Bank” shall mean the Blocked Bank selected by Lender at which the
Concentration Account is to be opened and maintained pursuant to a Blocked
Agreement. If there is only one Blocked Bank, it shall be the Concentration
Bank.

 

“Consents” shall mean all filings and all licenses, permits, consents,
approvals, authorizations, qualifications and orders of governmental authorities
and other third parties, domestic or foreign, (i) necessary to carry on any Loan
Party’s business, including, without limitation, any consents required under all
applicable federal, state or other applicable law, and (ii) required to
effectuate the transactions and agreements contemplated in this Agreement and
the Other Documents.

 

Annex One - 6

 

 

“Contract Rights” shall mean all rights of each Loan Party arising under or in
connection with any contract, to the extent that such Loan Party may grant a
security interest in such rights under such contract. “Contract Rights” shall
include, without limitation, all rights of each Loan Party under all license
agreements to which it is party as licensor or licensee and all letter of credit
rights of each Loan Party.

 

“Control” has the meaning set forth in the definition of Affiliate.

 

“Controlled Group” shall mean all members of a controlled group of corporations
and all trades or businesses (whether or not incorporated) under common control
which, together with any Loan Party, are treated as a single employer under
Section 414 of the Code.

 

“Controlled Real Property” shall mean all premises or real property owned or
leased premises by a Loan Party.

 

“Covered Entity” shall mean (a) each Loan Party, each of Loan Party’s
Subsidiaries, all Guarantors and all pledgors of Collateral and (b) each Person
that, directly or indirectly, is in control of a Person described in clause (a)
above. For purposes of this definition, control of a Person shall mean the
direct or indirect (x) ownership of, or power to vote, 25% or more of the issued
and outstanding equity interests having ordinary voting power for the election
of directors of such Person or other Persons performing similar functions for
such Person, or (y) power to direct or cause the direction of the management and
policies of such Person whether by ownership of equity interests, contract or
otherwise.

 

“Customer Guaranty” shall mean the joint and several guaranty of payment of an
Eligible Mortgage Loan, executed by all principals of a Mortgagor Customer, in
form and content acceptable to Lender.

 

“DAG Funding” shall mean DAG Funding Solutions, Inc., a New York corporation.

 

“Daily LIBOR Rate” shall mean, for any day, the rate per annum determined by the
Lender by dividing (x) the Published Rate by (y) a number equal to 1.00 minus
the Reserve Percentage.

 

“Daily LIBOR Rate Loan” shall mean any Advance that bears interest based upon
the Daily LIBOR Rate.

 

“Default” shall mean an event which, with the giving of notice or passage of
time or both, would constitute an Event of Default.

 

“Default Rate” shall have the meaning set forth in Section 3.1 hereof.

 

“Deposit Account” shall mean any checking account, savings account, time deposit
account, certificate of deposit, investment account or other account (howsoever
denominated), in which from time to time any cash of any Loan Party is or may be
deposited.

 

Annex One - 7

 

 

“Designated Mortgage Liens” shall mean liens upon the Designated Mortgaged
Property in favor of the holders described on Schedule 7.3(a), which liens shall
(i) be limited to the Designated Mortgaged Property and (ii) secure obligations
not to exceed $1,850,000 in the aggregate amount.

 

“Designated Mortgage Loans” shall mean Mortgage Loans secured by Designated
Mortgaged Property.

 

“Designated Mortgaged Property” shall mean the property and assets of Loan Party
set forth on Schedule 7.3(a).

 

“Designated Participation Loans” shall mean Mortgage Loans (i) upon which Loan
Parties have sold participations or upon which Loan Parties own less than 100%
as more particularly described on Schedule 7.3(b) and (ii) in aggregate
principal amount of not more than $4,000,000 as of the Closing Date.

 

“Designated Officer” shall mean the chief executive officer, chief financial
officer or chief operating officer of a Loan Party (regardless of title), or
such other officer, lender or representative of a Loan Party which Lender may,
at such Loan Party’s request, permit to be a “Designated Officer” from time to
time.

 

“Dollar” and the sign “$” shall mean lawful money of the United States of
America.

 

“Domestic Subsidiary” shall mean a Subsidiary organized under the laws of the
United States or any political subsidiary thereof.

 

“Early Termination Date” shall have the meaning set forth in Section 14.1
hereof.

 

“Early Termination Fee” shall have the meaning set forth in Section 14.1 hereof.

 

“EBITDA” shall have the meaning set forth in Section 8.1

 

“E-Fax” means any system used to receive or transmit fees electronically.

 

“Electronic Transmission” means each document, instruction, authorization, file,
information and any other communication transmitted, posted or otherwise made or
communicated by e-mail or E Fax, or otherwise to or from an E System or other
equivalent service.

 

“Eligible Mortgage Loans” shall mean Mortgage Loans secured by a first mortgage
lien on real property, (i) as to which the representations and warranties in
Section 4.2 and Part I of Annex Two hereof are correct, (ii) that was approved
by Lender in its sole discretion for inclusion as Collateral, and (iii) as to
which the Mortgage File has been delivered to Lender and the Funding
Requirements have been satisfied; provided that, in no event shall any Eligible
Mortgage Loan be a security for purposes of any securities or blue-sky laws. In
addition, for avoidance of doubt, no Designated Mortgage Loan or Designated
Participation Loan shall be an Eligible Mortgage Loan.

 

Annex One - 8

 

 

“Environmental Complaint” shall have the meaning set forth in Section 4.19(d)
hereof.

 

“Environmental Laws” shall mean all federal, state and local environmental, land
use, zoning, health, chemical use, safety and sanitation laws, statutes,
ordinances and codes relating to the protection of the environment and/or
governing the use, storage, treatment, generation, transportation, processing,
handling, production or disposal of Hazardous Substances and the rules,
regulations, policies, guidelines, interpretations, decisions, orders and
directives of federal, state and local governmental agencies and authorities
with respect thereto.

 

“Equipment” shall mean and include as to each Loan Party all of such Loan
Party’s goods (other than Inventory) whether now owned or hereafter acquired and
wherever located including, without limitation, all equipment, machinery,
apparatus, motor vehicles, fittings, furniture, furnishings, fixtures, parts,
accessories and all replacements and substitutions therefor or accessions
thereto.

 

“Equity Interests” shall mean: (i) in the case of a corporation, its capital
stock, including its common stock and any preferred stock; (ii) in the case of a
partnership, all partnership interests therein, including special, limited and
general interests; (iii) in the case of a limited liability company, all
membership interests therein; and (iv) in the case of any other entity, all
interests evidencing equity ownership therein.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time and the rules and regulations promulgated thereunder.

 

“E-System” means any electronic system, including Intralinks® and any other
internet or extranet-based site, whether such electronic system is owned,
operated or hosted by Lender, any Lender Party or any other Person, providing
for access to data protected by passcodes or other security system.

 

“Event of Default” shall mean the occurrence and continuance of any of the
events set forth in Article XI hereof.

 

“Existing Lender” shall mean Sterling National Bank.

 

“Existing Lender Liens” shall mean Liens on Collateral retained by the Existing
Lender to secure payment of the Existing Loans, to be released on the Closing
Date in conjunction with full payment of the Existing Loans.

 

“Existing Loans” shall mean all Indebtedness owing by Loan Parties to the
Existing Lender on the Closing Date, whether secured or unsecured.

 

“Extraordinary Receipts” shall mean any cash proceeds received by a Loan Party
or any of its Subsidiaries not in the Ordinary Course of Business, including,
without limitation, (i) foreign, United States, state or local tax refunds, (ii)
pension plan reversions, (iii) judgments, proceeds of settlements or other
consideration of any kind in connection with any cause of action, (v)
condemnation awards (and payments in lieu thereof), (vi) indemnity payments and
(vii) any adjustment received in connection with any purchase price in respect
of an acquisition.

 

Annex One - 9

 

 

“Federal Funds Rate” shall mean, for any day, the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or if such rate is not so published for any day which
is a Business Day, the average of quotations for such day on such transactions
received by the Bank from three Federal funds brokers of recognized standing
selected by the Bank.

 

“Financial Covenants” shall mean the financial covenants set forth in Article
VIII.

 

“Fiscal Year” shall mean Loan Parties’ Fiscal Year as in effect on the Signing
Date; and the terms “Fiscal Quarter” and “Fiscal Month” shall have correlative
meanings.

 

“Fixed Charge Coverage Ratio” shall have the meaning set forth in Section 8.1.

 

“Fixed Charges” shall have the meaning set forth Section 8.1.

 

“Foreign Subsidiary” shall mean any Subsidiary which is not a Domestic
Subsidiary.

 

“Funded Indebtedness” shall have the meaning set forth in Section 8.1.

 

“Funding Date” shall mean the date upon which an Advance is made hereunder.

 

“Funding Requirements” shall mean, (a) with respect to each Revolving Advance
other than Table Funding Advances, the following requirements:

 

(i)         Borrower shall submit to Lender a Notice of Borrowing.

 

(ii)         Borrower shall provide to Lender the executed original Eligible
Mortgage Loan duly endorsed to Lender or, in lieu of such endorsement, an
allonge executed by Borrower with respect thereto in form and substance
satisfactory to Lender, together with all related Mortgage Loan Documents which
in the case of Mortgage Loan Documents to be filed or recorded, shall be the
non-recorded, executed, duplicate originals thereof provided that all such
recorded Related Mortgage Loan Documents shall be forwarded directly to Lender
to the address set forth in Section 16.6.

 

(iii)        Borrower shall provide to Lender a Related Title Policy.

 

(iv)         All payments required to be made on such Eligible Mortgage Loan
shall have been made and credited. No default, breach, violation or other event
shall have occurred under the terms of such Eligible Mortgage Loan or any
Related Mortgage Loan Document. There shall have been no amendment, modification
or waiver to such Eligible Mortgage Loan or any of such Related Mortgage Loan
Documents.

 

Annex One - 10

 

 

(v)         Within two (2) Business Days after Lender’s receipt of such Notice
of Borrowing, Eligible Mortgage Loan, Related Mortgage Loan Documents and
Related Title Policy, Lender shall either (x) provide such funding as is so
requested, but, in any event, not in excess of the Applicable Advance Rate, and
provided that, after giving effect to such requested Advance, the aggregate
amount of all outstanding Advances is not in excess of the lesser of (i) the
Borrowing Base, or (ii) the Maximum Revolving Amount, or (y) advise Borrower
that Lender, in its sole discretion, will not make such requested Advance.

 

(b)        Table Funding Advances. With respect to Advances which are requested
by Borrower prior to the funding by Borrower of the Eligible Mortgage Loan to
which such requested Advance relates (“Table Funding Advances”), The Law Office
of Ronen Shiponi, Esq. or an independent attorney or title insurance company, in
all respects acceptable to Lender in its sole and absolute discretion shall act
as Escrow Agent (the “Escrow Agent”) pursuant to the Escrow Agreement attached
hereto as Exhibit A with respect to each such Advance, which Escrow Agreement
shall be subject to such additional changes or requirement as Lender may
determine form time to time. The procedure respecting each such Table Funding
Advance shall be as follows:

 

(i)         At least one (1) Business Day prior to the date such Advance is
requested to be made, Borrower shall provide written notification of such
request by forwarding to Lender the Notice of Borrowing form together with the
underwriting memorandum (or equivalent document) and related materials and
together with the appraisal required under section (g) of the definition of
Mortgage File if such Table Funding Advance is to be in the amount of
$250,000.00 or more.

 

(ii)         In the event Lender, in its sole discretion, shall elect to make
such Advance, such Advance shall be made to the Escrow Agent to an account at
the Lender designated by the Escrow Agent and existing solely for the purpose of
receiving such Advances.

 

(iii)        The Escrow Agent shall hold such Advance pending receipt by the
Escrow Agent of (i) a fully executed Eligible Mortgage Loan endorsed to Lender
as follows: “Pay to the order of Webster Business Credit Corporation as Lender”
or, in lieu of such endorsement, an allonge executed by Borrower with respect
thereto in form and substance satisfactory to Lender, (ii) fully executed
related Mortgage Loan Documents and (iii) fully executed assignments of all
related Mortgage Loan Documents to Lender.

 

(iv)        Upon the issuance by or caused by the Escrow Agent of a Related
Title Policy duly endorsed to Lender as first mortgagee, the Escrow Agent may
release such Advance to Borrower.

 

(v)         Within two (2) Business Days after the Escrow Agent has released
such Advance, the Escrow Agent shall send to Agent by a nationally recognized
receipted overnight delivery service the following: (i) such endorsed Eligible
Mortgage Loan, (ii) all related Mortgage Loan Documents and assignments thereof,
which in the case of related Mortgage Loan Documents to be filed or recorded,
shall be the non-recorded executed duplicate originals thereof (provided that
such recorded Mortgage Loan Documents shall be forwarded directly to Lender) and
(iii) such title insurance policy and endorsement.

 

Annex One - 11

 

 

(vi)         No Table Funding Advances shall be made if after giving effect
thereto the outstanding balance of Table Funding Advances (i.e., before all
documentation required to be received by Lender is in fact in Lender’s
possession) would exceed One Million Dollars ($1,000,000) in the aggregate.

 

(vii)        The Escrow Agent shall mark the Mortgage and other recorded
Mortgage Loan Documents to be returned directly to Lender to the address set
forth in the Agreement.

 

“GAAP” shall mean generally accepted accounting principles in the United States
of America in effect from time to time.

 

“General Intangibles” shall mean and include as to each Loan Party all of such
Loan Party’s general intangibles, whether now owned or hereafter acquired
including, without limitation, all payment intangibles, choses in action, causes
of action, corporate or other business records, inventions, designs, patents,
patent applications, equipment formulations, manufacturing procedures, quality
control procedures, trademarks, trade names, service marks, trade secrets,
goodwill, copyrights, design rights, registrations, licenses, license fees,
franchises, customer lists, tax refunds, tax refund claims, pension fund
refunds, pension fund refund claims, overpayments, overpayment claims,
reclamation rights, computer programs, software, all claims under guaranties,
security interests or other security held by or granted to such Loan Party to
secure payment of any of the Receivables by a Mortgagor Customer, all rights of
indemnification and all other intangible property of every kind and nature
(other than Receivables).

 

“Governmental Body” shall mean any nation or government, any state or other
political subdivision thereof or any entity exercising the legislative,
judicial, regulatory or administrative functions of or pertaining to a
government.

 

“Guarantor” shall mean any Person (other than a Loan Party) who may hereafter
guarantee payment or performance of the whole or any part of the Obligations.
“Guarantors” means collectively all such Persons. On the Closing Date, the
Principal and DAG Funding are the only Guarantors.

 

“Guaranty” shall mean any guaranty of the payment or performance of the whole or
any part of the Obligations, in whole or in part, executed at any time by a
Guarantor in favor of Lender for the ratable benefit of Lender.

 

“Hazardous Discharge” shall have the meaning set forth in Section 4.18(d)
hereof.

 

“Hazardous Substance” shall mean, without limitation, any flammable explosives,
radon, radioactive materials, asbestos, urea formaldehyde foam insulation,
polychlorinated biphenyls, petroleum and petroleum products, methane, hazardous
materials, Hazardous Wastes, hazardous or Toxic Substances or related materials
as defined in CERCLA, the Hazardous Materials Transportation Act, as amended (49
U.S.C. Section 1801, et seq.), RCRA, Articles 15 and 27 of the New York State
Environmental Conservation Law or any other applicable Environmental Law and in
the regulations adopted pursuant thereto.

 

Annex One - 12

 

 

“Hazardous Wastes” shall mean all waste materials subject to regulation under
CERCLA, RCRA or applicable state law, and any other applicable Federal and state
laws now in force or hereafter enacted relating to hazardous waste disposal.

 

“Hedge Contract” shall mean any “hedge,” “swap,” “collar,” “cap” or similar
agreement between a Loan Party and any other financial institution, including,
but not limited to, Bank or any other Affiliate of WBCC, intended to fix the
relative amount of such Loan Party’s risk in respect of changes in interest
rates and foreign currency exchange.

 

“Historical Financial Statements” shall have the meaning set forth in
Section 5.4(a) hereof.

 

“Initial Advance” shall mean the initial Advance (or series of initial Advances)
to be made on the Closing Date.

 

“Indebtedness” of a Person at a particular date shall mean all obligations of
such Person which in accordance with GAAP would be classified upon a balance
sheet as liabilities (except Equity Interests and surplus earned or otherwise)
and in any event, without limitation by reason of enumeration, shall include all
indebtedness, debt and other similar monetary obligations of such Person whether
direct or guaranteed, and all premiums, if any, due at the required prepayment
dates of such indebtedness, and all indebtedness secured by a Lien on assets
owned by such Person, whether or not such indebtedness actually shall have been
created, assumed or incurred by such Person. Any indebtedness of such Person
resulting from the acquisition by such Person of any assets subject to any Lien
shall be deemed, for the purposes hereof, to be the equivalent of the creation,
assumption and incurring of the indebtedness secured thereby, whether or not
actually so created, assumed or incurred.

 

“Interest Period” shall mean the period provided for any LIBOR Rate Loan
pursuant to Section 2.2(b).

 

“Inventory” shall mean and include as to each Loan Party, or as to any third
party, all of such Loan Party’s or third party’s now owned or hereafter acquired
goods, merchandise and other personal property, wherever located, to be
furnished under any contract of service or held for sale or lease, all raw
materials, work in process, finished goods and materials and supplies of any
kind, nature or description which are or might be used or consumed in such Loan
Party’s business or used in selling or furnishing such goods, merchandise and
other personal property, and all documents of title or other documents
representing them.

 

“IRS” shall mean the Internal Revenue Service of the United States Treasury, and
any successor thereto.

 

“Law” shall mean any law(s) (including common law), constitution, statute,
treaty, regulation, rule, ordinance, opinion, issued guidance, release, ruling,
order, executive order, injunction, writ, decree, bond, judgment, authorization
or approval, lien or award of or any settlement arrangement, by agreement,
consent or otherwise, with any Governmental Body, foreign or domestic, including
all disclosure and other requirements of ERISA, the requirements of
Environmental Laws and environmental permits, the requirements of OSHA and the
requirements of the Department of Labor.

 

Annex One - 13

 

 

“Leasehold Interests” shall mean all of each Loan Party’s right, title and
interest in and to any Real Property owned by a Person other than Loan Party,
whether as tenant, lessee, licensee, operator or otherwise.

 

“Lender” shall have the meaning ascribed to such term in the preamble to this
Agreement and shall include each Person which becomes a transferee, successor or
assign of Lender and where so indicated shall mean WBCC acting as agent for the
Lender Parties.

 

“Lender Party” shall mean Lender, the Bank, any Purchasing Lender and any
Participant, together with each other holder from time to time of any interest
in any of the Obligations.

 

“LIBOR Rate” shall mean for any LIBOR Rate Loan for the then current Interest
Period relating thereto, the interest rate per annum determined by Lender by
dividing (the resulting quotient rounded upwards, if necessary, to the nearest
1/100th of 1% per annum) (a) the rate per annum quoted by the Lender to Loan
Parties two (2) Business Days prior to the first day of such Interest Period as
the rate available to Bank in the interbank market for offshore Dollar deposits
in immediately available funds for a period equal to such Interest Period and in
an amount equal to the amount of such LIBOR Rate Loan by (b) a number equal 1.00
minus the Reserve Percentage; provided, however, that if the LIBOR Rate
determined as provided above would be less than zero, such rate shall be deemed
to be zero for purposes of this Agreement. Any change in the interest rate under
this Agreement resulting from a change in the LIBOR Rate shall become effective
immediately upon the date on which such change in the LIBOR Rate shall be
adopted by the Lender hereof. If the LIBOR Rate shall be discontinued or does
not reflect the cost of funds of the Lender or for any other reason shall not be
available for determining the LIBOR Rate, then Lender shall select a substitute
method of determining the LIBOR Rate and shall notify the Borrower
Representative of such selection, which method shall, in Lender's estimation,
yield a rate of return to Lender substantially equivalent to the rate of return
that Lender would have expected to receive if the LIBOR Rate still had been
available for that purpose.

 

“LIBOR Rate Loan” shall mean an Advance at any time that bears interest based on
the LIBOR Rate.

 

“Lien” shall mean any mortgage, deed of trust, pledge, hypothecation,
assignment, security interest, lien (whether statutory or otherwise), Charge,
claim or encumbrance, or preference, priority or other security agreement or
preferential arrangement held or asserted in respect of any asset of any kind or
nature whatsoever including, without limitation, any conditional sale or other
title retention agreement, any lease having substantially the same economic
effect as any of the foregoing, and the filing of, or agreement to give, any
financing statement under the Uniform Commercial Code or comparable law of any
jurisdiction.

 

Annex One - 14

 

 

“Loan” means a Base Rate Loan, a LIBOR Rate Loan or a Daily LIBOR Rate Loan.

 

“Loan Party” or “Loan Parties” shall have the meaning set forth in the preamble
to this Agreement; and shall extend to all permitted successors and assigns of
such Persons.

 

“Loan Year” ” means each 12 month period commencing on the Closing Date and on
each anniversary of the Closing Date.

 

“Lock-Box Account” shall have the meaning set forth in Section 4.14(d).

 

“Lock-Box Agreement” shall have the meaning set forth in Section 4.14(d).

 

“Lock-Box Bank” shall have the meaning set forth in Section 4.14(d).

 

“Market Value” shall mean, as of any date in respect of an Eligible Mortgage
Loan, the price at which such Eligible Mortgage Loan could readily be sold as
determined in good faith by the Lender, which price may be determined to be
zero. The Lender's determination of Market Value shall be conclusive upon the
parties absent manifest error on the part of the Lender.

 

“Material Adverse Effect” shall mean a material adverse effect on (a) the
condition, operations, assets, business or prospects of the applicable Person or
Persons, (b) Loan Parties’ ability to pay the Obligations in accordance with the
terms thereof, (c) the value of the Collateral, or Lender’s Liens on the
Collateral or the priority of any such Lien or (d) the practical realization of
the benefits of Lender’s and each Lender’s rights and remedies under this
Agreement and the Other Documents.

 

“Material Agreements” shall mean and include, in the case of each Loan Party,
any Subsidiary of any Loan Party or any Guarantor the following: (i) any lease
of Real Property, (ii) any lease of personal property having aggregate annual
rentals in excess of the Materiality Threshold, (iii) any license agreement for
the use of any intellectual property necessary for, or material to, to the
operation of its business, (iv) any agreement evidencing, pertaining to or
securing the payment of, any Indebtedness (including any Permitted Bond
Transaction Documentation), (v) any labor or union contract, (vi) any employment
contracts with executive officers of Loan Parties, (vii) any long-term purchase
or supply contracts, and (viii) any other contract or agreement the termination
of which (without its contemporaneous replacement) would reasonably be expected
to have a Material Adverse Effect.

 

“Materiality Threshold” shall mean Two Hundred Fifty Thousand Dollars
($250,000.00).

 

“Maximum Revolving Amount” shall mean the maximum amount of Revolving Advances
and Letters of Credit which may be outstanding at any one time, determined
without regard to the Borrowing Base, which as of the Closing Date equals
Fourteen Million Dollars ($14,000,000.00).

 

“Monthly Advances” shall have the meaning set forth in Section 3.1 hereof.

 

Annex One - 15

 

 

“Mortgage” shall mean the mortgage, deed of trust or other instrument securing a
Mortgage Note which creates a first lien on the fee in real property securing
such Mortgage Note executed to secure a Mortgage Note.

 

“Mortgage File” shall mean, for any Mortgage Loan, (a) the original Mortgage
Note bearing all intervening endorsements, duly endorsed to Lender, (b) the
original Mortgage(s) securing each Mortgage Note with evidence of recording
thereon or copies certified by the related recording office, (c) the original
Customer Guaranties (if any) which guaranty the payment and/or performance of
each Mortgage Note, (d) the Assignment of Mortgage conveying the related
Mortgage to the Lender, (e) the Collateral Assignment executed in connection
with such Mortgage(s) and Customer Guaranties, (f) any original stock
certificates (accompanied by applicable stock powers), instruments, chattel
paper or other collateral securing any Mortgage Loan in which the perfection of
Loan Party’s Lien is based upon Loan Party’s possession thereof, (g) the
valuation or appraisal of the subject Real Property prepared by a third party
valuation or appraisal service, (h) the Related Title Policy, (i) the personal
covenants relating to such Mortgage Note and the evidence of liability and
property/casualty coverage relating to the Real Property, (j) the credit report
and credit application respecting the Mortgagor Customer of each Mortgage Note,
(k) any and all instruments and documents necessary to comply with the United
States Patriot Act, the rules and regulations of the Office of Foreign Asset
Control respecting each Mortgage Note, (l) an opinion of independent counsel in
all respects acceptable to Lender, addressed to Lender that the Mortgage Note,
the Mortgage(s), the Assignment of Mortgage, the Collateral Assignment and
Customer Guaranties are the valid and binding obligations of the parties thereto
enforceable in accordance with their terms and have been duly and validly
endorsed or assigned to Lender, (m) any internal review write-up, (n) the
contract of sale (if applicable), (o) environmental reports (if applicable), (p)
closing letter, (q) engineer’s report (if applicable), (r) original or copy of
assignment of rents (if applicable), (s) original Loan Party’s and guarantors
certificate, (t) consent of shareholders, (u) marked title commitment/title
policy, assigned to Lender and including Patriot Act and OFAC searches, (v)
deed, (w) certificate of incorporation, (x) proof of identification, and (y) to
the extent not listed herein, each of the documents listed on Annex Two hereto.

 

“Mortgage Loan” shall mean a mortgage loan provided by Loan Party to a Mortgagor
Customer and which mortgage loan includes, without limitation, (i) a Mortgage
Note, the related Mortgage and all other Mortgage Loan Documents and (ii) all
right, title and interest of any Loan Party in and to the Mortgaged Property
covered by such Mortgage.

 

“Mortgage Loan Collateral” shall mean: All of the Loan Party's right, title and
interest in, to and under each of the following items of property, whether now
owned or hereafter acquired, now existing or hereafter created and wherever
located:

 

(i)all Mortgage Loans;

 

(ii)all Mortgage Loan Documents, including without limitation all promissory
notes, and all Servicing Records (as defined in Section 6.13(b) above),
servicing agreements and any other collateral pledged or otherwise relating to
such Mortgage Loans, together with all files, documents, instruments, surveys,
certificates, correspondence, appraisals, computer programs, computer storage
media, accounting records and other books and records relating thereto;

 

Annex One - 16

 

 

(iii)all mortgage guaranties and insurance (issued by governmental agencies or
otherwise) and any mortgage insurance certificate or other document evidencing
such mortgage guaranties or insurance relating to any Mortgage Loan and all
claims and payments thereunder;

 

(iv)all other insurance policies and insurance proceeds relating to any Mortgage
Loan or the related Mortgaged Property;

 

(v)all interest rate protection agreements, relating to or constituting any and
all of the foregoing;

 

(vi)the Blocked Accounts and all other deposit accounts or collection accounts
and all monies from time to time on deposit in therein;

 

(vii)all collateral, however defined, under any other agreement between the Loan
Party or any of its Affiliates on the one hand and the Lender or any of its
Affiliates on the other hand;

 

(viii)all “general intangibles”, “accounts” and “chattel paper” as defined in
the Uniform Commercial Code relating to or constituting any and all of the
foregoing; and

 

(ix)any and all replacements, substitutions, distributions on or proceeds of any
and all of the foregoing.

 

“Mortgage Loan Documents” shall mean, with respect to a Mortgage Loan, the
documents comprising the Mortgage File for such Mortgage Loan.

 

“Mortgage Loan Schedule” shall mean a list of Eligible Mortgage Loans to be
pledged to Lender hereunder attached to each Notice of Borrowing setting forth,
as to each Eligible Mortgage Loan, the applicable information specified on Annex
Two, Part III hereof.

 

“Mortgage Note” shall mean the original executed promissory note or other
evidence of the indebtedness of a Mortgagor Customer/Loan Party with respect to
a Mortgage Loan.

 

“Mortgaged Property” shall mean the real property (including all improvements,
buildings, fixtures, building equipment and personal property thereon and all
additions, alterations and replacements made at any time with respect to the
foregoing) and all other collateral securing repayment of the debt evidenced by
a Mortgage Note.

 

“Mortgagor Customer” shall mean the obligor on a Mortgage Note.

 

Annex One - 17

 

 

“Multiemployer Plan” shall mean a “multiemployer plan” as defined in
Sections 3(37) and 4001(a)(3) of ERISA.

 

“Note” shall mean each Revolving Credit Note and any other promissory note at
any time evidencing any other portion of the Obligations. “Notes” shall refer,
collectively, thereto.

 

“Obligations” shall mean and include any and all of each Loan Party’s
Indebtedness and/or liabilities to Lender and each other Lender Party, of every
kind, nature and description, direct or indirect, secured or unsecured, joint,
several, joint and several, absolute or contingent, due or to become due, now
existing or hereafter arising, contractual or tortious, liquidated or
unliquidated, regardless of how such indebtedness or liabilities arise or by
what agreement or instrument they may be evidenced or whether evidenced by any
agreement or instrument, including, but not limited to, any and all of any Loan
Party’s Indebtedness and/or liabilities to Lender and each other Lender Party,
under this Agreement, the Other Documents, any Permitted Hedge Contracts, any
Bank Product or under any other agreement between Lender and each other Lender
Party, and any Loan Party and all obligations of any Loan Party to Lender and
each other Lender Party, to perform acts or refrain from taking any action.

 

“Ordinary Course of Business” shall mean, with respect to any Loan Party, the
ordinary course of such Loan Party’s business as conducted on the Signing Date.

 

“Organic Documents” shall mean: (i) for a corporation, its articles (or
certificate) of incorporation and bylaws; (ii) for a partnership, its articles
of organization (if any) and partnership agreement; and (iii) for a limited
liability company, its articles (or certificate) of organization and any
operating agreement; together with, for each such entity and any other entity
not described above, such other, similar documents as are integral to its
formation or the conduct of its business operations.

 

“Other Documents” shall mean the Notes, any Mortgage and any and all other
agreements, instruments and documents, including, without limitation,
guaranties, security agreements, pledges, powers of attorney or any Guaranty,
any Pledge Agreement, consents, and all other writings heretofore, now or
hereafter executed by any Loan Party or any Guarantor and/or delivered to Lender
or any other Lender Party, in respect of the transactions contemplated by this
Agreement. The term “Other Documents” includes, without limitation, all those
documents to which any Loan Party or any Guarantor is a party described in
Section 9.1.

 

“Participant” shall mean each Person who shall be granted the right by any
Lender to participate in any of the Advances and who shall have entered into a
participation agreement in form and substance satisfactory to such Lender.

 

“Payment Office” shall mean, initially, 360 Lexington Avenue, New York, New York
10017; thereafter, such other office of Lender located in the United States of
America, if any, which it may designate by notice to Borrower Representative to
be the Payment Office.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation.

 

Annex One - 18

 

 

“Perfection Certificate” shall mean, collectively, the Perfection Certificate
for each Loan Party and the responses thereto provided by such Loan Party and
delivered to Lender on or prior to the Closing Date.

 

“Permitted Bond Subsidiary Investment” has the meaning set forth in Section 7.5.

 

“Permitted Bond Transaction” shall mean the issuance by the Bond Subsidiary of
up to $7,000,000 aggregate principal amount of bonds having a rate of interest
of not more than six percent (6%) per annum, amortizing over a seven year term
and otherwise on terms and conditions satisfactory to Lender in all respects.

 

“Permitted Bond Transaction Documentation” means all agreements, promissory
notes, instruments and other documentation governing a Permitted Bond
Transaction or any bonds or instruments issued in connection therewith.

 

“Permitted Discretion” means a determination made in good faith and in the
exercise (from the perspective of a secured asset-based lender) of commercially
reasonable business judgment.

 

“Permitted Encumbrances” shall mean (a) Liens in favor of Lender for the benefit
of itself and each other Lender Party which, in each case, secure Obligations;
(b) Liens for taxes, assessments or other governmental charges not delinquent or
being Properly Contested; (c) deposits or pledges to secure obligations under
worker’s compensation, social security or similar laws, or under unemployment
insurance; (d) judgment Liens which do not otherwise constitute an Event of
Default under Section 11.6, that have been (and remain) stayed or bonded and are
being Properly Contested; (e) deposits or pledges to secure bids, tenders,
contracts (other than contracts for the payment of money), leases, statutory
obligations, surety and appeal bonds and other obligations of like nature
arising in the ordinary course of any Loan Party’s business; (f) mechanic’s,
worker’s, materialmen’s or other like Liens arising in the ordinary course of
any Loan Party’s business with respect to obligations which are not due or which
are being Properly Contested; (g) Liens placed upon fixed assets or capital
hereafter acquired to secure a portion of the purchase price thereof, provided
that (1) any such lien shall not encumber any other property of the Loan Parties
and (2) the aggregate amount of Indebtedness secured by such Liens incurred as a
result of such purchases during any Fiscal Year shall not exceed the amount
provided for in Section 7.9 (iv); (h) Liens in the nature of ownership interests
of lessors of real and personal property, to the extent such leases are
permitted under Sections 7.19 hereof; and (i) other Liens incidental to the
conduct of Loan Parties’ business or the ownership of its property and assets
which were not incurred in connection with the borrowing of money or the
obtaining of advances or credit, and which do not in the aggregate materially
detract from Lender’s rights in and to the Collateral or the value of Loan
Parties’ property or assets or which do not materially impair the use thereof in
the operation of Loan Parties’ business (j) Designated Mortgage Liens, (k) Liens
upon the assets of the Bond Subsidiary to secure obligations under a Permitted
Bond Transaction and (l) the Existing Lender’s Liens, pending full payment of
the Existing Loans on the Closing Date.

 

Annex One - 19

 

 

“Permitted Hedge Contracts” shall mean any Hedge Contracts entered into in the
ordinary course of, and pursuant to the reasonable requirements of, Loan
Parties’ business, and not for speculative purposes in any event.

 

“Permitted Subordinated Debt” shall mean and include such Subordinated Debt as
the Lender may consent to be incurred (or carried) by Loan Parties at any time
or from time to time.

 

“Person” shall mean any individual, sole proprietorship, partnership,
corporation, business trust, joint stock company, trust, unincorporated
organization, association, limited liability company, institution, public
benefit corporation, joint venture, entity or government (whether Federal,
state, county, city, municipal or otherwise, including any instrumentality,
division, agency, body or department thereof).

 

“Plan” shall mean any employee benefit plan within the meaning of Section 3(3)
of ERISA, maintained for employees of Loan Parties or any member of the
Controlled Group or any such Plan to which any Loan Party or any member of the
Controlled Group is required to contribute on behalf of any of its employees.

 

“Pledged Account” shall have the meaning given to such term in Section 4.14(e).

 

“Pledged Account Agreement” shall have the meaning given to such term in Section
4.14(e).

 

“Present Owners” shall mean the owners of the Equity Interests of each Loan
Party on the Signing Date, as more particularly described on Schedule 5.2.

 

“Principal” shall mean Assaf Ran.

 

“Projections” shall have the meaning set forth in Section 5.4(b) hereof.

 

“Properly Contested” shall mean, in the case of any Indebtedness, Lien or Taxes,
as applicable, of any Person that are not paid as and when due or payable by
reason of such Person’s bona fide dispute concerning its liability to pay the
same or concerning the amount thereof: (a) such Indebtedness, Lien or Taxes, as
applicable, are being properly contested in good faith by appropriate
proceedings promptly instituted and diligently conducted; (b) such Person has
established appropriate reserves as shall be required in conformity with GAAP;
(c) the non-payment of such Indebtedness or Taxes will not have a Material
Adverse Effect or will not result in the forfeiture of any assets of such
Person; (d) no Lien is imposed upon any of such Person’s assets with respect to
such Indebtedness or taxes unless such Lien (x) does not attach to any
Receivables or Inventory, (y) is at all times junior and subordinate in priority
to the Liens in favor of the Lender (except only with respect to property Taxes
that have priority as a matter of applicable state law) and, (z) enforcement of
such Lien is stayed during the period prior to the final resolution or
disposition of such dispute; and (e) if such Indebtedness or Lien, as
applicable, results from, or is determined by the entry, rendition or issuance
against a Person or any of its assets of a judgment, writ, order or decree,
enforcement of such judgment, writ, order or decree is stayed pending a timely
appeal or other judicial review.

 

Annex One - 20

 

 

“Published Rate” shall mean the rate of interest published each Business Day in
the Wall Street Journal “Money Rates” listing under the caption “London
Interbank Offered Rates” for a one month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the LIBOR
Rate for a one month period as published in another publication selected by
Lender or, if LIBOR becomes unavailable or impracticable to use as an index
rate, such other equivalent rate selected by Lender) provided, however, that if
the Published Rate is less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.

 

“Purchasing Lender” shall have the meaning set forth in Section 16.3(c) hereof.

 

“RCRA” shall mean the Resource Conservation and Recovery Act, 42 U.S.C. §§ 6901
et seq., as same may be amended from time to time.

 

“Receivables” shall mean and include, as to each Loan Party, all of such Loan
Party’s accounts, contract rights, instruments (including those evidencing
indebtedness owed to Loan Parties by their respective Affiliates), documents,
chattel paper (including electronic chattel paper), general intangibles relating
to accounts, drafts and acceptances (including payment intangibles), and all
other forms of obligations owing to such Loan Party arising out of or in
connection with a Mortgage Loan, the sale or lease of Inventory or the rendition
of services, all guarantees and other security therefor, whether secured or
unsecured, now existing or hereafter created, and whether or not specifically
sold or assigned to Lender hereunder.

 

“REIT” means a real estate investment trust under Sections 856-860 of the Code.

 

“Related Title Policy” shall mean a policy of title insurance insuring the first
priority of a Mortgage, in the form described in clause (p) of Annex Two, Part I
hereof.

 

“Release” shall have the meaning set forth in Section 5.6(c)(i) hereof.

 

“Reportable Event” shall mean a reportable event described in Section 4043(b) of
ERISA or the regulations promulgated thereunder.

 

“Reportable Compliance Event” shall mean that any Covered Entity becomes a
Sanctioned Person, or is charged by indictment, criminal complaint or similar
charging instrument, arraigned, or custodially detained in connection with any
Anti-Terrorism Law or any predicate crime to any Anti-Terrorism Law, or has
knowledge of facts or circumstances to the effect that it is reasonably likely
that any aspect of its operations is in actual or probable violation of any
Anti-Terrorism Law.

 

“Reserve Percentage” shall mean as of any day the maximum effective percentage
in effect on such day as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the reserve requirements
(including supplemental, marginal and emergency reserve requirements) with
respect to eurocurrency funding (currently referred to as “Eurocurrency
Liabilities”.

 

“Revolving Advances” shall mean Advances made other than Letters of Credit.

 

Annex One - 21

 

 

“Revolving Credit Note” shall mean the promissory note referred to in
Section 2.1(a) hereof evidencing Indebtedness of Borrower to Lender arising from
the making of Revolving Advances.

 

“Revolving Interest Rate” shall mean an interest rate per annum equal to: (a)
the sum of the Base Rate plus the Applicable Margin, with respect to Revolving
Advances that are Base Rate Loans, (b) the sum of the Daily LIBOR Rate plus the
Applicable Margin with respect to Revolving Advances that are Daily LIBOR Rate
Loans and (c) the sum of the LIBOR Rate plus the Applicable Margin, with respect
to Revolving Advances that are LIBOR Rate Loans.

 

“Sanctioned Country” shall mean a country subject to a sanctions program
maintained under any Anti-Terrorism Law.

 

“Sanctioned Person” shall mean any individual person, group, regime, entity or
thing listed or otherwise recognized as a specially designated, prohibited,
sanctioned or debarred person, group, regime, entity or thing or subject to any
limitations or prohibitions (including but not limited to the blocking of
property or rejection of transactions), under any Anti-Terrorism Law.

 

“Securities” shall mean and include, as to each Loan Party, all marketable
securities and investment property owned by Loan Party, whether now existing or
hereafter created, including any held by any intermediary in any “street” name,
pursuant to any custody arrangement or otherwise.

 

“Senior Debt to Tangible Net Worth Ratio” - see Section 8.1.

 

“Signing Date” shall have the meaning set forth in the preamble to the
Agreement.

 

“Subordinated Debt” shall mean Indebtedness which has been subordinated, in
right of payment and claim, to the rights and claims of Lender in respect of the
Obligations, on terms satisfactory to Lender, pursuant to a Subordination
Agreement.

 

“Subordination Agreement” shall mean an agreement, satisfactory in form and
substance to Lender, among (i) Lender, for the benefit of Lender, (ii) a
creditor holding Indebtedness permitted to be incurred hereunder, and (iii) the
Loan Parties (whether directly or by consent), setting forth the terms by which
such Indebtedness held by such creditor shall become Permitted Subordinated Debt
hereunder.

 

“Subsidiary” shall mean a corporation or other entity of whose shares of Equity
Interests having ordinary voting power (other than Equity Interests having such
power only by reason of the happening of a contingency) to elect a majority of
the directors of such corporation or other entity, or other Persons performing
similar functions for such corporation or entity, are owned, directly or
indirectly, by such Person. Unless otherwise expressly provided herein,
references herein to a “Subsidiary” or the “Subsidiaries” shall mean and refer
to Subsidiaries of the Borrower, including any not in being on the Signing Date
in anticipation of their subsequent creation or acquisition in accordance with
the terms hereof.

 

Annex One - 22

 

 

“Subsidiary Guarantor” shall mean any Subsidiary of Borrower which executes a
Guaranty.

 

“Subsidiary Guaranty” shall mean a Guaranty executed by one or more Subsidiaries
of Borrower in favor of Lender.

 

“Subsidiary Pledge Agreement” shall mean that certain pledge agreement from
Borrower in favor of Lender in respect of the Equity Interest of each Subsidiary
owned by it (limited, in the case of Foreign Subsidiaries, to sixty-five percent
(65%) of such Equity Interests), in form and substance satisfactory to Lender.

 

“Table Funding Advances” see Section (b) under Funding Requirements.

 

“Taxes” shall have the meaning set forth in Section 6.12(f) hereof.

 

“Term” shall have the meaning set forth in Section 14.1 hereof.

 

“Termination Event” shall mean: (i) a Reportable Event with respect to any Plan
or Multiemployer Plan; (ii) the withdrawal of any Loan Party or any member of
the Controlled Group from a Plan or Multiemployer Plan during a plan year in
which such entity was a “substantial employer” as defined in Section 4001(a)(2)
of ERISA; (iii) the providing of notice of intent to terminate a Plan in a
distress termination described in Section 4041(c) of ERISA; (iv) the institution
by the PBGC of proceedings to terminate a Plan or Multiemployer Plan; (v) any
event or condition (a) which might constitute grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Plan or Multiemployer Plan, or (b) that may result in termination of a
Multiemployer Plan pursuant to Section 4041A of ERISA; or (vi) the partial or
complete withdrawal within the meaning of Sections 4203 and 4205 of ERISA, of
any Loan Party or any member of the Controlled Group from a Multiemployer Plan.

 

“Title Insurer” the issuer of a title insurance policy which insures a Mortgage.

 

“Toxic Substance” shall mean and include any material present on the Real
Property which has been shown to have significant adverse effect on human health
or which is subject to regulation under the Toxic Substances Control Act (TSCA),
15 U.S.C. §§ 2601 et seq., applicable state law, or any other applicable Federal
or state laws now in force or hereafter enacted relating to toxic substances.
“Toxic Substance” includes but is not limited to asbestos, polychlorinated
biphenyls (PCBs) and lead-based paints.

 

“Transferee” shall have the meaning set forth in Section 16.3(b) hereof.

 

“Undrawn Availability” at a particular date shall mean an amount equal to
(a) the lesser of (i) the Borrowing Base or (ii) the Maximum Revolving Amount,
minus (b) the sum of (i) the outstanding amount of Revolving Advances plus
(ii) all amounts due and owing to Loan Parties’ trade creditors which are
outstanding beyond normal trade terms, plus (iii) all fees and expenses for
which Loan Parties are liable hereunder but which have not been paid or charged
to Borrower’s Account.

 

Annex One - 23

 

 

“Unfinanced Capital Expenditures” - see Section 8.1.

 

“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as
adopted in the State of New York.

 

“Yield Surcharge” shall have the meaning set forth in Section 3.11 hereof.

 

Annex One - 24

 

 

“WBCC” shall have the meaning set forth in the preamble to this Agreement; and
shall include its successors and assigns.

 

  ANNEX ONE, Acknowledged and Agreed:       “Loan Party” or “Borrower
Representative”       MANHATTAN BRIDGE CAPITAL, INC.

 

  By: /s/ Assaf Ran   Name: Assaf Ran   Title: Chief Executive Officer        
February 27, 2015

 

Annex One - 25

 

 

Annex Two

 

REPRESENTATIONS AND WARRANTIES RE: MORTGAGE LOANS

 

Part I. Eligible Mortgage Loans

 

As to each Mortgage Loan included in the Borrowing Base on a Funding Date (and
the related Mortgage, Mortgage Note, Assignment of Mortgage, Collateral
Assignment and Mortgaged Property), the Borrower shall be deemed to make the
following representations and warranties to the Lender as of such date and as of
each date Collateral Value is determined (certain defined terms used herein and
not otherwise defined in the Loan Agreement appearing in Part II to this Annex
Two):

 

(a)        Mortgage Loans as Described. The information set forth in the
Mortgage Loan Schedule and in each Notice of Borrowing with respect to the
Mortgage Loan is complete, true and correct in all material respects.

 

(b)        Payments Current. All payments required to be made up to the Funding
Date for the Mortgage Loan under the terms of the Mortgage Note have been made
and credited. No payment required under the Mortgage Loan is delinquent nor has
any payment under the Mortgage Loan been delinquent at any time since the
origination of the Mortgage Loan. The first Monthly Payment shall be made, or
shall have been made, with respect to the Mortgage Loan on its Due Date or
within the grace period, all in accordance with the terms of the related
Mortgage Note.

 

(c)        No Outstanding Charges. There are no defaults in complying with the
terms of the Mortgage securing the Mortgage Loan, and all taxes, governmental
assessments, insurance premiums, water, sewer and municipal charges, leasehold
payments or ground rents which previously became due and owing have been paid,
or an escrow of funds has been established in an amount sufficient to pay for
every such item which remains unpaid and which has been assessed but is not yet
due and payable. Borrower has not advanced funds, or induced, solicited or
knowingly received any advance of funds by a party other than the Mortgagor
Customer, directly or indirectly, for the payment of any amount required under
the Mortgage Loan, except for interest accruing from the date of the Mortgage
Note or date of disbursement of the proceeds of the Mortgage Loan, whichever is
earlier, to the day which precedes by one month the Due Date of the first
installment of principal and interest thereunder, which Borrower and Mortgagor
Customer are endeavoring and undertaking to cure.

 

(d)        Original Terms Unmodified. The terms of the Mortgage Note and
Mortgage have not been impaired, waived, altered or modified in any respect,
from the date of origination; except by a written instrument which has been
recorded, if necessary to protect the interests of the Lender, and which has
been delivered to the Lender and the terms of which are reflected in the
Mortgage Loan Schedule. The substance of any such waiver, alteration or
modification has been approved by the title insurer, to the extent required, and
its terms are reflected on the Mortgage Loan Schedule. No Mortgagor Customer in
respect of the Mortgage Loan has been released, in whole or in part, except in
connection with an assumption agreement approved by the title insurer, to the
extent required by such policy, and which assumption agreement is part of the
Mortgage File delivered to the Lender and the terms of which are reflected in
the Mortgage Loan Schedule.

 

Annex Two - 1

 

 

(e)        No Defenses. The Mortgage Loan is not subject to any right of
rescission, set-off, counterclaim or defense, including without limitation the
defense of usury, nor will the operation of any of the terms of the Mortgage
Note or the Mortgage, or the exercise of any right thereunder, render either the
Mortgage Note or the Mortgage unenforceable, in whole or in part and no such
right of rescission, set-off, counterclaim or defense has been asserted with
respect thereto, and no Mortgagor Customer in respect of the Mortgage Loan was a
debtor in any state or Federal bankruptcy or insolvency proceeding at the time
the Mortgage Loan was originated. The Borrower has no knowledge nor has it
received any notice that any Mortgagor Customer in respect of the Mortgage Loan
is a debtor in any state or federal bankruptcy or insolvency proceeding.

 

(f)        Hazard Insurance. The Mortgaged Property is insured by a fire and
extended perils insurance policy, issued by a Qualified Insurer, and such other
hazards as are customary in the area where the Mortgaged Property is located,
and to the extent required by the Borrower as of the date of origination
consistent with the Underwriting Guidelines, against earthquake and other risks
insured against by Persons operating like properties in the locality of the
Mortgaged Property, in an amount not less than the greatest of (i) 100% of the
replacement cost of all improvements to the Mortgaged Property, (ii) the
outstanding principal balance of the Mortgage Loan, or (iii) the amount
necessary to avoid the operation of any co-insurance provisions with respect to
the Mortgaged Property, and consistent with the amount that would have been
required as of the date of origination in accordance with the Underwriting
Guidelines. If any portion of the Mortgaged Property is in an area identified by
any federal Governmental Authority as having special flood hazards, and flood
insurance is available, a flood insurance policy meeting the current guidelines
of the Federal Emergency Management Agency is in effect with a generally
acceptable insurance carrier, in an amount representing coverage not less than
the least of (1) the outstanding principal balance of the Mortgage Loan, (2) the
full insurable value of the Mortgaged Property, and (3) the maximum amount of
insurance available under the National Flood Insurance Act of 1968, as amended
by the Flood Disaster Protection Act of 1974. All such insurance policies
(collectively, the “hazard insurance policy”) contain a standard mortgagee
clause naming the Borrower, its successors and assigns (including without
limitation, subsequent owners of the Mortgage Loan), as mortgagee, and may not
be reduced, terminated or canceled without 30 days' prior written notice to the
mortgagee. No such notice has been received by the Borrower. All premiums on
such insurance policy have been paid. The related Mortgage obligates the
Mortgagor Customer to maintain all such insurance and, at such Mortgagor
Customer's failure to do so, authorizes the mortgagee to maintain such insurance
at the Mortgagor Customer's cost and expense and to seek reimbursement therefor
from such Mortgagor Customer. Where required by state law or regulation, the
Mortgagor Customer has been given an opportunity to choose the carrier of the
required hazard insurance, provided the policy is not a “master” or “blanket”
hazard insurance policy covering a condominium, or any hazard insurance policy
covering the common facilities of a planned unit development. The hazard
insurance policy is the valid and binding obligation of the insurer and is in
full force and effect. The Borrower has not engaged in, and has no knowledge of
the Mortgagor Customer's having engaged in, any act or omission which would
impair the coverage of any such policy, the benefits of the endorsement provided
for herein, or the validity and binding effect of either including, without
limitation, no unlawful fee, commission, kickback or other unlawful compensation
or value of any kind has been or will be received, retained or realized by any
attorney, firm or other Person, and no such unlawful items have been received,
retained or realized by the Borrower.

 

Annex Two - 2

 

 

(g)        Compliance with Applicable Laws. Any and all requirements of any
federal, state or local law may be applicable to the Mortgage Loan have been
complied with, the consummation of the transactions contemplated hereby will not
involve the violation of any such laws or regulations, and the Borrower shall
maintain or shall cause its agent to maintain in its possession, available for
the inspection of the Lender, and shall deliver to the Lender, upon demand,
evidence of compliance with all such requirements.

 

(h)        No Satisfaction of Mortgage. The Mortgage has not been satisfied,
canceled, subordinated or rescinded, in whole or in part, and the Mortgaged
Property has not been released from the lien of the Mortgage, in whole or in
part, nor has any instrument been executed that would effect any such release,
cancellation, subordination or rescission. The Borrower has not waived the
performance by the Mortgagor Customer of any action, if the Mortgagor Customer's
failure to perform such action would cause the Mortgage Loan to be in default,
nor has the Borrower waived any default resulting from any action or inaction by
the Mortgagor Customer.

 

(i)        Location and Type of Mortgaged Property. The Mortgaged Property is
located in the state identified in the Mortgage Loan Schedule and consists of a
commercial mortgage for a single parcel of real property with a retail,
residential, office, hotel or other commercial or residential building thereon.
No portion of the Mortgaged Property currently occupied by the Borrower or
Mortgagor Customer is for residential purposes.

 

(j)        Valid Lien. The Mortgage is a valid, subsisting, enforceable and
perfected first lien, on the property included in the Mortgaged Property,
including all buildings on the Mortgaged Property and all installations and
mechanical, electrical, plumbing, heating and air conditioning systems located
in or annexed to such buildings, and all additions, alterations and replacements
made at any time with respect to the foregoing. The lien of the Mortgage is
subject only to:

 

(1)         the lien of current real property taxes and assessments not yet due
and payable;

 

(2)         covenants, conditions and restrictions, rights of way, easements and
other matters of the public record as of the date of recording acceptable to
prudent mortgage lending institutions generally and specifically referred to in
the lender's title insurance policy delivered to the originator of the Mortgage
Loan and (a) referred to or otherwise considered in the appraisal made for the
originator of the Mortgage Loan or (b) which do not adversely affect the
Appraised Value of the Mortgaged Property set forth in such appraisal;

 

(3)         other matters to which like properties are commonly subject which do
not materially interfere with the benefits of the security intended to be
provided by the Mortgage or the use, enjoyment, value or marketability of the
related Mortgaged Property; and

 

Annex Two - 3

 

 

Any security agreement, chattel mortgage or equivalent document related to and
delivered in connection with the Mortgage Loan establishes and creates a valid,
subsisting and enforceable first lien and first priority security interest on
the property described therein and the Borrower has full right to pledge and
assign the same to the Lender. The Mortgaged Property was not, as of the date of
origination of the Mortgage Loan, deeds of trust, deed to secure debt or other
security instrument creating a lien subordinate to the lien of the Mortgage.

 

(k)        Validity of Mortgage Documents. The Mortgage Note and the Mortgage
and any other agreement executed and delivered by a Mortgagor Customer or
guarantor, if applicable, in connection with a Mortgage Loan are genuine, and
each is the legal, valid and binding obligation of the maker thereof enforceable
in accordance with its terms. All parties to the Mortgage Note, the Mortgage and
any other such related agreement had legal capacity to enter into the Mortgage
Loan and to execute and deliver the Mortgage Note, the Mortgage and any such
agreement, and the Mortgage Note, the Mortgage and any other such related
agreement have been duly and properly executed by such parties. No fraud, error,
omission, misrepresentation, negligence or similar occurrence with respect to a
Mortgage Loan has taken place on the part of any Person, including, without
limitation, the Mortgagor Customer, any appraiser, any builder or developer, or
any other party involved in the origination of the Mortgage Loan. The Borrower
has reviewed all of the documents constituting the Mortgage File and has made
such inquiries as it deems necessary to make and confirm the accuracy of the
representations set forth herein.

 

(l)        Full Disbursement of Proceeds. The Mortgage Loan has been closed and
the proceeds of the Mortgage Loan have been fully disbursed and there is no
further requirement for future advances thereunder, except in construction
loans, and any and all requirements as to completion of any on-site or off-site
improvement and as to disbursements of any escrow funds therefor have been
complied with. All costs, fees and expenses incurred in making or closing the
Mortgage Loan and the recording of the Mortgage were paid, and the Mortgagor
Customer is not entitled to any refund of any amounts paid or due under the
Mortgage Note or Mortgage.

 

(m)        Ownership. The Borrower is the sole owner and holder of the Mortgage
Loan. The Mortgage Loan is not assigned or pledged, and the Borrower has good,
indefeasible and marketable title thereto, and has full right to transfer,
pledge and assign the Mortgage Loan to the Lender free and clear of any
encumbrance, equity, participation interest, lien, pledge, charge, claim or
security interest, and has full right and authority subject to no interest or
participation of, or agreement with, any other party, to assign, transfer and
pledge each Mortgage Loan pursuant to this Loan Agreement and following the
pledge of each Mortgage Loan, the Lender will hold such Mortgage Loan free and
clear of any encumbrance, equity, participation interest, lien, pledge, charge,
claim or security interest except any such security interest created pursuant to
the terms of this Agreement.

 

Annex Two - 4

 

 

(n)        Doing Business. All parties which have had any interest in the
Mortgage Loan, whether as mortgagee, assignee, pledgee or otherwise, are (or,
during the period in which they held and disposed of such interest, were) (i) in
compliance with any and all applicable licensing requirements of the laws of the
state wherein the Mortgaged Property is located, and (ii) either (A) organized
under the laws of such state, (B) qualified to do business in such state, (C) a
federal savings and loan association, a savings bank or a national bank having a
principal office in such state, or (D) not doing business in such state.

 

(o)        LTV. No Mortgage Loan has an LTV greater than 70%.

 

(p)        Title Insurance. The Mortgage Loan is covered by either (i) an
attorney's opinion of title and abstract of title, the form and substance of
which is acceptable to prudent mortgage lending institutions making mortgage
loans in the area wherein the Mortgaged Property is located or (ii) an ALTA
lender's title insurance policy or other generally acceptable form of policy or
insurance acceptable to FNMA or FHLMC and each such title insurance policy is
issued by a title insurer acceptable to FNMA or FHLMC and qualified to do
business in the jurisdiction where the Mortgaged Property is located, insuring
the Borrower, its successors and assigns, as to the first priority lien of the
Mortgage in the original principal amount of the Mortgage Loan (or to the extent
a Mortgage Note provides for negative amortization, the maximum amount of
negative amortization in accordance with the Mortgage), subject only to the
exceptions contained in clauses (1), (2) and (3) of paragraph (j) of this Part I
of Annex Two, and any other matters that Borrower agreed to allow to be
outstanding against the Property, provided that such matters, would not affect
the recovery of funds in the event of foreclosure, and in the case of adjustable
rate Mortgage Loans, against any loss by reason of the invalidity or
unenforceability of the lien resulting from the provisions of the Mortgage
providing for adjustment to the Mortgage Interest Rate and Monthly Payment.
Where required by state law or regulation, the Mortgagor Customer has been given
the opportunity to choose the carrier of the required mortgage title insurance.
Additionally, such lender's title insurance policy affirmatively insures ingress
and egress and against encroachments by or upon the Mortgaged Property or any
interest therein. The title policy does not contain any special exceptions
(other than the standard exclusions) for zoning and uses. The Borrower, its
successors and assigns, are the sole insureds of such lender's title insurance
policy, and such lender's title insurance policy is valid and remains in full
force and effect and will be in force and effect upon the consummation of the
transactions contemplated by this Loan Agreement. No claims have been made under
such lender's title insurance policy, and no prior holder or servicer of the
related Mortgage, including the Borrower, has done, by act or omission, anything
which would impair the coverage of such lender's title insurance policy,
including, without limitation, no unlawful fee, commission, kickback or other
unlawful compensation or value of any kind has been or will be received,
retained or realized by any attorney, firm or other Person, and no such unlawful
items have been received, retained or realized by the Borrower. Each title
policy includes a clean Patriot Act and OFAC search.

 

(q)        No Defaults. There is no default, breach, violation or event of
acceleration existing under the Mortgage or the Mortgage Note and no event has
occurred which, with the passage of time or with notice and the expiration of
any grace or cure period, would constitute a default, breach, violation or event
of acceleration, and neither the Borrower nor its predecessors have waived any
default, breach, violation or event of acceleration. No payment under any
Mortgage Loan is more than 60 days past due

 

Annex Two - 5

 

 

(r)        No Mechanics' Liens. There are no mechanics' or similar liens or
claims which have been filed for work, labor or material (and no rights are
outstanding that under the law could give rise to such liens) affecting the
Mortgaged Property which are or may be liens prior to, or equal or coordinate
with, the lien of the Mortgage.

 

(s)        Location of Improvements; No Encroachments. All improvements which
were considered in determining the Appraised Value of the Mortgaged Property lie
wholly within the boundaries and building restriction lines of the Mortgaged
Property, and no improvements on adjoining properties encroach upon the
Mortgaged Property.

 

(t)        Intentionally Deleted.

 

(u)        Customary Provisions. The Mortgage Note has a stated maturity. The
stated maturity does not exceed twelve (12) months and does not provide for, or
have, any extension beyond twenty-four (24) months from the original due date of
such Mortgage Note. The Mortgage contains customary and enforceable provisions
such as to render the rights and remedies of the holder thereof adequate for the
realization against the Mortgaged Property of the benefits of the security
provided thereby, including, (i) in the case of a Mortgage designated as a deed
of trust, by trustee's sale, and (ii) otherwise by judicial foreclosure. Upon
default by a Mortgagor Customer on a Mortgage Loan and foreclosure on, or
trustee's sale of, the Mortgaged Property pursuant to the proper procedures, the
holder of the Mortgage Loan will be able to deliver good and merchantable title
to the Mortgaged Property. There is no homestead or other exemption available to
a Mortgagor Customer which would interfere with the right to sell the Mortgaged
Property at a trustee's sale or the right to foreclose the Mortgage.

 

(v)        Conformance with Underwriting Guidelines and Agency Standards. The
Mortgage Loan was underwritten in accordance with the Underwriting Guidelines.
The Borrower has not made any representations to a Mortgagor Customer that are
inconsistent with the mortgage instruments used.

 

(w)        Occupancy of the Mortgaged Property. As of the Funding Date the
Mortgaged Property is lawfully occupied under applicable law. All inspections,
licenses and certificates required to be made or issued with respect to all
occupied portions of the Mortgaged Property and, with respect to the use and
occupancy of the same, including but not limited to certificates of occupancy
and fire underwriting certificates, have been made or obtained from the
appropriate authorities. The Borrower has not received notification from any
Governmental Authority that the Mortgaged Property is in material non-compliance
with such laws or regulations, is being used, operated or occupied unlawfully or
has failed to have or obtain such inspection, licenses or certificates, as the
case may be, which Borrower and Mortgagor Customer are not endeavoring to cure.
The Borrower has not received notice of any violation or failure to conform with
any such law, ordinance, regulation, standard, license or certificate. The
Mortgagor Customer represented at the time of origination of the Mortgage Loan
that the Mortgagor Customer would NOT occupy the Mortgaged Property as a
residence.

 

(x)        No Additional Collateral. The Mortgage Note is not and has not been
secured by any collateral except the lien of the corresponding Mortgage and the
security interest of any applicable security agreement or chattel mortgage
referred to in clause (j) above.

 

Annex Two - 6

 

 

(y)        Deeds of Trust. In the event the Mortgage constitutes a deed of
trust, a trustee, authorized and duly qualified under applicable law to serve as
such, has been properly designated and currently so serves and is named in the
Mortgage, and no fees or expenses are or will become payable by the Lender to
the trustee under the deed of trust, except in connection with a trustee's sale
after default by the Mortgagor Customer.

 

(z)        Delivery of Mortgage Documents. The Mortgage Note, the Mortgage, the
Assignment of Mortgage and any other documents required to be delivered under
the Loan Agreement for each Mortgage Loan have been delivered to Lender. The
Borrower or its agent is in possession of a complete, true and accurate Mortgage
File, except for such documents the originals of which have been delivered to
Lender.

 

(aa)         Transfer of Mortgage Loans. The Assignment of Mortgage is in
recordable form and is acceptable for recording under the laws of the
jurisdiction in which the Mortgaged Property is located.

 

(bb)         Due-On-Sale. The Mortgage contains an enforceable provision for the
acceleration of the payment of the unpaid principal balance of the Mortgage Loan
in the event that the Mortgaged Property is sold or transferred without the
prior written consent of the mortgagee thereunder.

 

(cc)         No Buydown Provisions; No Graduated Payments or Contingent
Interests. The Mortgage Loan does not contain provisions pursuant to which
Monthly Payments are paid or partially paid with funds deposited in any separate
account established by the Borrower, the Mortgagor Customer, or anyone on behalf
of the Mortgagor Customer, or paid by any source other than the Mortgagor
Customer nor does it contain any other similar provisions which may constitute a
“buydown” provision. The Mortgage Loan is not a graduated payment mortgage loan
and the Mortgage Loan does not have a shared appreciation or other contingent
interest feature.

 

(dd)         Consolidation of Future Advances. Any future advances made to the
Mortgagor Customer prior to the Funding Date have been consolidated with the
outstanding principal amount secured by the Mortgage, and the secured principal
amount, as consolidated, bears a single interest rate and single repayment term.
The lien of the Mortgage securing the consolidated principal amount is expressly
insured as having first lien priority by a title insurance policy, an
endorsement to the policy insuring the mortgagee's consolidated interest or by
other title evidence acceptable to FNMA and FHLMC. The consolidated principal
amount does not exceed the original principal amount of the Mortgage Loan.

 

(ee)         Mortgaged Property Undamaged. There have not been any condemnation
proceedings with respect to the Mortgaged Property and the Borrower has no
knowledge of any such proceedings.

 

Annex Two - 7

 

 

(ff)         Collection Practices; Escrow Deposits; Interest Rate Adjustments.
The origination and collection practices used by the originator, each servicer
of the Mortgage Loan and the Borrower with respect to the Mortgage Loan have
been in all respects in compliance with Accepted Servicing Practices, applicable
laws and regulations, and have been in all respects legal and proper. With
respect to escrow deposits and Escrow Payments, all such payments are in the
possession of, or under the control of, the Borrower and there exist no
deficiencies in connection therewith for which customary arrangements for
repayment thereof have not been made. All Escrow Payments have been collected in
full compliance with state and federal law. An escrow of funds is not prohibited
by applicable law and has been established in an amount sufficient to pay for
every item that remains unpaid and has been assessed but is not yet due and
payable. No escrow deposits or Escrow Payments or other charges or payments due
the Borrower have been capitalized under the Mortgage or the Mortgage Note. All
Mortgage Interest Rate adjustments have been made in strict compliance with
state and federal law and the terms of the related Mortgage Note. Any interest
required to be paid pursuant to state, federal and local law has been properly
paid and credited.

 

(gg)       Conversion to Fixed Interest Rate. The Mortgage Loan is a fixed
interest rate Mortgage Loan.

 

(hh)       Other Insurance Policies. No action, inaction or event has occurred
and no state of facts exists or has existed that has resulted or will result in
the exclusion from, denial of, or defense to coverage under any applicable
special hazard insurance policy, PMI Policy or bankruptcy bond, irrespective of
the cause of such failure of coverage. In connection with the placement of any
such insurance, no commission, fee, or other compensation has been or will be
received by the Borrower or by any officer, director, or employee of the
Borrower or any designee of the Borrower or any corporation in which the
Borrower or any officer, director, or employee had a financial interest at the
time of placement of such insurance.

 

(ii)         Soldiers’ and Sailors’ Civil Relief Act. The Mortgagor Customer has
not notified the Borrower, and the Borrower has no knowledge, of any relief
requested or allowed to the Mortgagor Customer under the Soldiers' and Sailors'
Civil Relief Act of 1940.

 

(jj)         Appraisal. The Mortgage File contains an appraisal of the related
Mortgaged Property signed prior to the approval of the Mortgage Loan application
by a qualified appraiser, duly appointed by the Borrower, who had no interest,
direct or indirect in the Mortgaged Property or in any loan made on the security
thereof, and whose compensation is not affected by the approval or disapproval
of the Mortgage Loan, and the appraisal and appraiser both satisfy the
requirements of FNMA or FHLMC and Title XI of the Federal Institutions Reform,
Recovery, and Enforcement Act of 1989 as amended and the regulations promulgated
thereunder, all as in effect on the date the Mortgage Loan was originated.

 

(kk)       Disclosure Materials. The Mortgagor Customer has executed a statement
to the effect that the Mortgagor Customer has received all disclosure materials
required by applicable law with respect to the making of adjustable rate
mortgage loans, and the Borrower maintains such statement in the Mortgage File.

 

(ll)         [Reserved.]

 

Annex Two - 8

 

 

(mm)     No Defense to Insurance Coverage. No action has been taken or failed to
be taken, no event has occurred and no state of facts exists or has existed on
or prior to the Funding Date (whether or not known to the Borrower on or prior
to such date) which has resulted or will result in an exclusion from, denial of,
or defense to coverage under any private mortgage insurance (including, without
limitation, any exclusions, denials or defenses which would limit or reduce the
availability of the timely payment of the full amount of the loss otherwise due
thereunder to the insured) whether arising out of actions, representations,
errors, omissions, negligence, or fraud of the Borrower, the related Mortgagor
Customer or any party involved in the application for such coverage, including
the appraisal, plans and specifications and other exhibits or documents
submitted therewith to the insurer under such insurance policy, or for any other
reason under such coverage, but not including the failure of such insurer to pay
by reason of such insurer's breach of such insurance policy or such insurer's
financial inability to pay.

 

(nn)      Capitalization of Interest. The Mortgage Note does not by its terms
provide for the capitalization or forbearance of interest.

 

(oo)       No Equity Participation. No document relating to the Mortgage Loan
provides for any contingent or additional interest in the form of participation
in the cash flow of the Mortgaged Property or a sharing in the appreciation of
the value of the Mortgaged Property. The indebtedness evidenced by the Mortgage
Note is not convertible to an ownership interest in the Mortgaged Property or
the Mortgagor Customer and the Borrower has not financed nor does it own
directly or indirectly, any equity of any form in the Mortgaged Property or the
Mortgagor Customer.

 

(pp)       Proceeds of Mortgage Loan. The proceeds of the Mortgage Loan have not
been and shall not be used to satisfy, in whole or in part, any debt owed or
owing by the Mortgagor Customer to the Borrower or any Affiliate or
correspondent of the Borrower.

 

(qq)       [Reserved.]

 

(rr)         [Reserved.]

 

(ss)        [Reserved.]

 

(tt)         Mortgage Submitted for Recordation. The Mortgage either has been or
will promptly be submitted for recordation in the appropriate governmental
recording office of the jurisdiction where the Mortgaged Property is located.

 

(uu)       [Reserved.]

 

(vv)       Rejection for Purchase by Whole Loan Buyer. Except as previously
disclosed to the Lender by the Borrower and approved by Lender in writing, no
Mortgage Loan has been rejected for purchase by a whole loan buyer.

 

(ww)      Environmental Matters. To the best of Borrower’s knowledge, the
Mortgaged Property is free from any and all toxic or hazardous substances and
there exists no violation of any local, state or federal environmental law, rule
or regulation.

 

(xx)        [Reserved.]

 

Annex Two - 9

 

 

(yy)       Value of Mortgaged Property. The Borrower have no knowledge of any
circumstances existing that should reasonably be expected to adversely affect
the value or the marketability of the Mortgaged Property or the Mortgage Loan or
to cause the Mortgage Loan to prepay during any period materially faster or
slower than the Mortgage Loans acquired by the Borrower generally.

 

(zz)         HOEPA. No Mortgage Loan is (a) subject to the provisions of the
Homeownership and Equity Protection Act of 1994 as amended (“HOEPA”), (b) a
“high cost” mortgage loan, “covered” mortgage loan or “predatory” mortgage loan
or any other comparable term, no matter how defined under any federal, state or
local law, or (c) subject to any comparable federal, state or local statutes or
regulations, including, without limitation, the provisions of the Georgia Fair
Lending Act, the City of Oakland, California Anti-Predatory Lending Ordinance
No. 12361 or any other statute or regulation providing assignee liability to
holders of such mortgage loans.

 

(aaa)      No Predatory Lending. No predatory, abusive or deceptive lending
practices, including but not limited to, the extension of credit to a Mortgagor
Customer without regard for the Mortgagor Customer’s ability to repay the
Mortgage Loan and the extension of credit to a Mortgagor Customer which has no
tangible net benefit to the Mortgagor Customer, were employed in connection with
the origination of the Mortgage Loan.

 

(bbb)     Maximum Loan Amount. The principal amount of any single Mortgage Loan
shall not exceed One Million Dollars ($1,000,000). However, notwithstanding the
above, each calendar year up to there (3) individual loans may be originated in
an amount not to exceed One Million Four Hundred Thousand Dollars
($1,400,000.00). The aggregate principal amount of all Eligible Mortgage Loans
owing at any time by any Mortgagor Customer (or Affiliate of any Mortgagor
Customer) (including common guarantors and/or related entities) to Borrower, or
any Affiliate of Borrower shall not exceed Two Million Five Hundred Thousand
Dollars ($2,500,000).

 

(ccc)      Assignment of Mortgage. Each Mortgage Loan File is accompanied by an
enforceable Assignment of Mortgage and the Collateral Assignment.

 

(ddd)     Notifications to Title Insurance Company. Borrower shall cause Lender
to be noted as additional insured on all insurance certificates presented in
association with each Mortgage Loan. Borrower has notified the title insurance
company of the assignment of the loan to Lender and, at any time following the
occurrence of an Event of Default or a Default, such insurance policies shall be
transferred to Lender.

 

(eee)      Lead Paint. To the best of Borrower’s knowledge, there is no pending
action or proceeding involving any Mortgaged Property in which the compliance
with any lead paint law, rule or regulation is an issue. Nothing further remains
to be done to satisfy in full all requirements of each such law, rule or
regulation that constitutes a prerequisite to the use and enjoyment of such
property.

 

Annex Two - 10

 

 

(fff)        Special Provisions re: Amounts. With respect to Eligible Mortgage
Loans equal to or greater than $250,000, such Eligible Mortgage Loan shall be
accompanied by a third party appraisal of the Mortgaged Property described in
the Mortgage which secures such Mortgage Note, which appraisal shall be
acceptable to Lender in form and content. With respect to Eligible Mortgage
Loans less than $250,000, such Eligible Mortgage loan shall be accompanied by an
internal valuation of the Mortgaged Property described in the Mortgage which
secures such Mortgage Note, which valuation shall be acceptable to Lender in
form and content and which may be subject to an independent appraisal by Lender
but at Borrower’s cost. Notwithstanding any of the foregoing, the Borrower
accepts, agrees and acknowledges that Lender may, as part of its process to
verify Collateral values in connection with this Agreement, conduct such
independent appraisals at Borrower’s cost of a sample of the Mortgaged Property
as it deems necessary. The Borrower further accepts, agrees and acknowledges
that if an Event of Default shall have occurred and be continuing, the Lender
may, at its sole discretion, conduct such independent appraisals at Borrower’s
cost on the Real Property as it deems necessary.

 

Part II. Defined Terms

 

In addition to terms defined elsewhere in the Loan Agreement, the following
terms shall have the following meanings when used in this Annex Two:

 

“Accepted Servicing Practices” shall mean, with respect to any Mortgage Loan,
those mortgage servicing practices of prudent mortgage lending institutions
which service mortgage loans of the same type as such Mortgage Loans in the
jurisdiction where the related Mortgaged Property is located.

 

“ALTA” means the American Land Title Association.

 

“Appraised Value” shall mean the value set forth in an appraisal made in
connection with the origination of the related Mortgage Loan as the value of the
Mortgaged Property.

 

“Best's” means Best's Key Rating Guide, as the same shall be amended from time
to time.

 

“Due Date” means the day of the month on which the Monthly Payment is due on a
Mortgage Loan, exclusive of any days of grace.

 

“Escrow Payments” means with respect to any Mortgage Loan, the amounts
constituting ground rents, taxes, assessments, water rates, sewer rents,
municipal charges, mortgage insurance premiums, fire and hazard insurance
premiums, condominium charges, and any other payments required to be escrowed by
the Mortgagor Customer with the mortgagee pursuant to the Mortgage or any other
document.

 

“FHLMC” means the Federal Home Loan Mortgage Corporation, or any successor
thereto.

 

“FNMA” means the Federal National Mortgage Association, or any successor
thereto.

 

Annex Two - 11

 

 

“Gross Margin” means with respect to each adjustable rate Mortgage Loan, the
fixed percentage amount set forth in the related Mortgage Note.

 

“Ground Lease” means a lease for all or any portion of the real property
comprising the Mortgaged Property, the lessee's interest in which is held by the
Mortgagor Customer of the related Mortgage Loan.

 

“Index” means with respect to each adjustable rate Mortgage Loan, the index set
forth in the related Mortgage Note for the purpose of calculating the interest
rate thereon.

 

“Insurance Proceeds” means with respect to each Mortgage Loan, proceeds of
insurance policies insuring the Mortgage Loan or the related Mortgaged Property.

 

“Interest Rate Adjustment Date” means with respect to each adjustable rate
Mortgage Loan, the date, specified in the related Mortgage Note and the Mortgage
Loan Schedule, on which the Mortgage Interest Rate is adjusted.

 

“Loan-to-Value Ratio” or “LTV” means with respect to any Mortgage Loan, the
ratio of the original outstanding principal amount of the Mortgage Loan to the
lesser of (a) the Appraised Value of the Mortgaged Property at origination or
(b) if the Mortgaged Property was purchased within 12 months of the origination
of the Mortgage Loan, the purchase price of the Mortgaged Property.

 

“Monthly Payment” means the scheduled monthly payment of principal and interest
on a Mortgage Loan in the Mortgage Interest Rate pursuant to the provisions of
the Mortgage Note.

 

“Mortgage Interest Rate” means the annual rate of interest borne on a Mortgage
Note.

 

“Mortgage Interest Rate Cap” means with respect to an adjustable rate Mortgage
Loan, the limit on each Mortgage Interest Rate adjustment as set forth in the
related Mortgage Note.

 

“Mortgagee” means the Borrower or any subsequent holder of a Mortgage Loan.

 

“Origination Date” shall mean, with respect to each Mortgage Loan, the date of
the Mortgage Note relating to such Mortgage Loan, unless such information is not
provided by the Borrower with respect to such Mortgage Loan, in which case the
Origination Date shall be deemed to be the date that is 40 days prior to the
date of the first payment under the Mortgage Note relating to such Mortgage
Loan.

 

“PMI Policy” or “Primary Insurance Policy” means a policy of primary mortgage
guaranty insurance issued by a Qualified Insurer.

 

Annex Two - 12

 

 

“Qualified Insurer” means an insurance company duly qualified as such under the
laws of the states in which the Mortgaged Property is located, duly authorized
and licensed in such states to transact the applicable insurance business and to
write the insurance provided, and approved as an insurer by FNMA and FHLMC and
whose claims paying ability is rated in the two highest rating categories by any
of the rating agencies with respect to primary mortgage insurance and in the two
highest rating categories by Best's with respect to hazard and flood insurance.

 

“Qualified Originator” means an originator of Mortgage Loans reasonably
acceptable to the Lender.

 

“Servicing File” means with respect to each Mortgage Loan, the file retained by
the Borrower consisting of originals of all documents in the Mortgage File which
are not delivered to Lender.

 

“Underwriting Guidelines” means the Borrower’s written underwriting guidelines
attached as Exhibit B hereto, as such underwriting guidelines may be amended or
supplemented from time to time in accordance with this Agreement.

 

Part III. Mortgage Loan Schedule1

 

Information to be provided, or which is contained in the loan documents of each
Mortgage Loan, with respect to Eligible Mortgage Loans

 

For each Mortgage Loan, the Borrower shall provide the following information:

 

(a)the mortgage loan identifying number;

 

(b)the mortgagor’s name;

 

(c)the mortgage property’s street address, city, state and zip code;

 

(d)the lien position/status – always first lien;

 

(e)the property type;

 

(f)occupancy;

 

(g)Loan Purpose – always short term real estate investment;

 

(h)Original Balance;

 

(i)Original P&I;

 

(j)Current P&I, as applicable;

 

(k)Origination Date;

 

(l)First Payment Date;

 



 

1 NTD: To be confirmed by Lender.

 

Annex Two - 13

 

 

(m)Maturity Date;

 

(n)Original Term – always one year;

 

(o)Balloon Flag;

 

(p)Original LTV;

 

(q)Original Appraisal, BPO Value, Property Purchase Amount;

 

(r)Payment Frequency;

 

(s)Prepayment Penalty Period; and

 

(t)Prepayment Penalty Description.

 

Annex Two - 14

 